 

Exhibit 10.1

 

 

 

 

 

 

 

 



LOAN AGREEMENT
between

 

MAGUIRE PROPERTIES – 777 TOWER, LLC, a Delaware limited liability company,
as Borrower

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner

 

and

 

THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO AND THEIR
ASSIGNEES PURSUANT TO SECTION 13.12, as Lenders

 

Entered into as of October 31, 2019

 

WFB LOAN NO. 1019350

 

 

 

 

 

 

 

 

 

 

 



TABLE OF CONTENTS

 



Page

 



ARTICLE 1. DEFINITIONS 1 1.1 DEFINED TERMS 1 1.2 SCHEDULES AND EXHIBITS
INCORPORATED 27 1.3 PRINCIPLES OF CONSTRUCTION 27 ARTICLE 2. LOAN 28 2.1 LOAN 28
2.2 LOAN FEES 28 2.3 LOAN DOCUMENTS 28 2.4 EFFECTIVE DATE 28 2.5 MATURITY DATE
29 2.6 INTEREST ON THE LOAN; LOAN PAYMENT; LATE FEES 29 2.7 PAYMENTS 32 2.8 FULL
REPAYMENT AND RECONVEYANCE 32 2.9 LENDERS’ ACCOUNTING 33 2.10 DEFAULTING LENDERS
33 2.11 TAXES; FOREIGN LENDERS 36 2.12 ADDITIONAL COSTS; CAPITAL ADEQUACY 39
2.13 COMPENSATION 41 2.14 TREATMENT OF AFFECTED LOANS 41 2.15 PRO RATA TREATMENT
42 2.16 SHARING OF PAYMENTS 42 2.17 NOTICE OF ADVANCE 43 2.18 NOTICE TO LENDERS;
FUNDING OF LOAN 43 ARTICLE 3. DISBURSEMENT 43 3.1 CONDITIONS PRECEDENT 43 3.2
ACCOUNT, PLEDGE AND ASSIGNMENT 46 3.3 FUNDS TRANSFER DISBURSEMENTS 46 3.4
ADVANCES 47 3.5 DOCUMENTS TO BE FURNISHED FOR EACH ADVANCE 48 3.6 NO DUTY TO
INSPECT 49 ARTICLE 4. AFFIRMATIVE COVENANTS 50 4.1 PRESERVATION OF EXISTENCE AND
SIMILAR MATTERS 50 4.2 COMPLIANCE WITH APPLICABLE LAW 50 4.3 MAINTENANCE OF
PROPERTY 50 4.4 PAYMENT OF TAXES AND CLAIMS 50 4.5 INSPECTIONS 51 4.6 USE OF
PROCEEDS 51 4.7 MATERIAL CONTRACTS 51 4.8 DAMAGES; INSURANCE AND CONDEMNATION
PROCEEDS 51 4.9 THE IMPROVEMENTS 56 4.10 TI/LC WORK 56

  

 i 

 



 



TABLE OF CONTENTS

(continued)

Page



 

ARTICLE 5. INSURANCE 56 5.1 REQUIRED INSURANCE 56 5.2 GENERAL INSURANCE
REQUIREMENTS 59 ARTICLE 6. REPRESENTATIONS AND WARRANTIES 61 6.1
AUTHORITY/ENFORCEABILITY 61 6.2 BINDING OBLIGATIONS 61 6.3 FORMATION AND
ORGANIZATIONAL DOCUMENTS 61 6.4 NO VIOLATION 61 6.5 COMPLIANCE WITH LAWS 61 6.6
LITIGATION 62 6.7 FINANCIAL CONDITION 62 6.8 NO MATERIAL ADVERSE CHANGE 62 6.9
SURVEY 62 6.10 ACCURACY 62 6.11 TAX LIABILITY 62 6.12 TITLE TO ASSETS; NO LIENS
63 6.13 MANAGEMENT AGREEMENT 63 6.14 UTILITIES 63 6.15 FEDERAL RESERVE
REGULATIONS 63 6.16 LEASES 63 6.17 BUSINESS LOAN 63 6.18 PHYSICAL CONDITION 63
6.19 FLOOD ZONE 64 6.20 CONDEMNATION 64 6.21 NOT A FOREIGN PERSON 64 6.22
SEPARATE LOTS 64 6.23 AMERICANS WITH DISABILITIES ACT COMPLIANCE 64 6.24 ERISA
64 6.25 INVESTMENT COMPANY ACT 64 6.26 OFAC 65 6.27 SOLVENCY 65 6.28 ASSESSMENTS
65 6.29 USE OF PROPERTY 65 6.30 NO OTHER OBLIGATIONS 65 6.31 REA Representations
65 6.32 Co-Ownership Agreement Representations. 65 6.33 Mezzanine Loan 66 6.34
AFFILIATE DEBT 66 6.35 LABOR 66 6.36 ANTI-CORRUPTION LAWS AND SANCTIONS. 66
ARTICLE 7. HAZARDOUS MATERIALS 67 7.1 SPECIAL REPRESENTATIONS AND WARRANTIES 67
7.2 HAZARDOUS MATERIALS COVENANTS 67 7.3 INSPECTION BY ADMINISTRATIVE AGENT 68
7.4 HAZARDOUS MATERIALS INDEMNITY 68 7.5 LEGAL EFFECT 69 7.6 ENVIRONMENTAL
IMPAIRMENT 69

 





 ii 

 

 

TABLE OF CONTENTS

(continued)

Page





 

ARTICLE 8. CASH MANAGEMENT 70 8.1 ESTABLISHMENT OF PROPERTY ACCOUNT 70 8.2
DEPOSITS INTO PROPERTY ACCOUNT 70 8.3 ACCOUNT NAME 70 8.4 ELIGIBLE ACCOUNTS 70
8.5 DISBURSEMENTS FROM THE PROPERTY ACCOUNT 70 8.6 SWEEP ACCOUNT 72 8.7 SOLE
DOMINION AND CONTROL 72 8.8 SECURITY INTEREST 72 8.9 RIGHTS ON DEFAULT 72 8.10
FINANCING STATEMENT; FURTHER ASSURANCES 72 8.11 BORROWER’S OBLIGATION NOT
AFFECTED 73 8.12 DEPOSIT ACCOUNTS 73 8.13 Additional Provisions Relating to
AccountS 73 ARTICLE 9. ADDITIONAL COVENANTS OF BORROWER 74 9.1 EXPENSES 74 9.2
ERISA COMPLIANCE 74 9.3 LEASING 75 9.4 APPROVAL OF LEASES 77 9.5 OFAC 78 9.6
FURTHER ASSURANCES 78 9.7 ASSIGNMENT 79 9.8 MANAGEMENT AGREEMENT 79 9.9
COMPLIANCE WITH APPLICABLE LAW 79 9.10 SPECIAL COVENANTS; SINGLE PURPOSE ENTITY
80 9.11 SECURITY DEPOSITS AND DRAWS UNDER TENANT LETTER OF CREDIT 82 9.12
PAYMENT OF PROPERTY TAXES, ETC 84 9.13 DSCR 85 9.14 COMPLIANCE WITH
ANTI-CORRUPTION LAWS AND SANCTIONS 85 9.15 ESCROW FUND 86 9.16 INTEREST RATE
PROTECTION AGREEMENTS 87 9.17 GUARANTOR COVENANTS 88 9.18 RESTRICTED PAYMENTS 88
9.19 MEZZANINE LOAN DOCUMENTS 88 9.20 REA Covenants 88 9.21 DISREGARDED ENTITY
89 9.22 Co-Ownership Agreement Covenants. 89 9.23 NO LLC DIVISION 90 9.24
INTERCREDITOR AGREEMENT 91 ARTICLE 10. REPORTING COVENANTS 91 10.1 FINANCIAL
INFORMATION 91 10.2 BOOKS AND RECORDS 93 10.3 INTENTIONALLY OMITTED 93 10.4
INTENTIONALLY OMITTED 93 10.5 INTENTIONALLY OMITTED 93 10.6 KNOWLEDGE OF
DEFAULT; ETC 93

 





 iii 

 

 

TABLE OF CONTENTS

(continued)

Page



  

10.7 LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION 93 10.8 ENVIRONMENTAL
NOTICES 93 ARTICLE 11. DEFAULTS AND REMEDIES 94 11.1 DEFAULT 94 11.2
ACCELERATION UPON DEFAULT; REMEDIES 97 11.3 DISBURSEMENTS TO THIRD PARTIES 99
11.4 COSTS OF ENFORCEMENT; REPAYMENT OF FUNDS ADVANCED 99 11.5 RIGHTS
CUMULATIVE, NO WAIVER 99 11.6 PROVISIONS REGARDING LETTERS OF CREDIT 99 ARTICLE
12. THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS 100 12.1 APPOINTMENT AND
AUTHORIZATION 100 12.2 WELLS FARGO AS A LENDER 101 12.3 COLLATERAL MATTERS;
PROTECTIVE ADVANCES 101 12.4 POST-FORECLOSURE PLANS 102 12.5 APPROVALS OF
LENDERS 103 12.6 NOTICE OF EVENTS OF DEFAULT 103 12.7 ADMINISTRATIVE AGENT’S
RELIANCE 103 12.8 INDEMNIFICATION OF ADMINISTRATIVE AGENT 104 12.9 LENDER CREDIT
DECISION, ETC 105 12.10 SUCCESSOR ADMINISTRATIVE AGENT 105 12.11 WITHHOLDING TAX
106 12.12 TITLED AGENTS 106 12.13 LENDER ACTION 107 12.14 NO SETOFF 107 ARTICLE
13. MISCELLANEOUS PROVISIONS 107 13.1 INDEMNITY 107 13.2 FORM OF DOCUMENTS 107
13.3 NO THIRD PARTIES BENEFITED 108 13.4 NOTICES 108 13.5 ATTORNEY-IN-FACT 108
13.6 ACTIONS 108 13.7 RELATIONSHIP OF PARTIES 108 13.8 DELAY OUTSIDE LENDER’S
CONTROL 108 13.9 ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT 109 13.10 IMMEDIATELY
AVAILABLE FUNDS 109 13.11 AMENDMENTS AND WAIVERS 109 13.12 SUCCESSORS AND
ASSIGNS 110 13.13 STAMP, INTANGIBLE AND RECORDING TAXES 115 13.14 LENDER’S
DISCRETION 115 13.15 ADMINISTRATIVE AGENT 116 13.16 TAX SERVICE 116 13.17 WAIVER
OF RIGHT TO TRIAL BY JURY 116 13.18 SEVERABILITY 116 13.19 TIME 116 13.20
HEADINGS 116 13.21 GOVERNING LAW 117 13.22 USA PATRIOT ACT NOTICE; COMPLIANCE
118

 



 iv 

 

 

TABLE OF CONTENTS

(continued)

Page



  

13.23 ELECTRONIC DOCUMENT DELIVERIES 118 13.24 INTEGRATION; INTERPRETATION 119
13.25 JOINT AND SEVERAL LIABILITY 119 13.26 COUNTERPARTS 119 13.27 LIMITED
RECOURSE 119 13.28 REMEDIES OF BORROWER 119 13.29 CONFLICTS 119 13.30
CONSTRUCTION OF DOCUMENTS 119 13.31 INTENTIONALLY OMITTED 119 13.32
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS 119



 

 v 

 

 





EXHIBITS AND SCHEDULES

 

SCHEDULE I – PRO RATA SHARES

SCHEDULE II – EXISTING LEASES/RENT ROLL

SCHEDULE III – LITIGATION DISCLOSURE

SCHEDULE IV – ENVIRONMENTAL REPORTS

SCHEDULE V – REAs

SCHEDULE VI – QUALIFIED MANAGERS

 

EXHIBIT A – DESCRIPTION OF PROPERTY

EXHIBIT B – DOCUMENTS

EXHIBIT C – FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT D – FORM OF REQUEST FOR ADVANCE

EXHIBIT E – DISBURSEMENT INSTRUCTION AGREEMENT

EXHIBIT F – TENANT DIRECTION LETTER

EXHIBIT G – ORGANIZATIONAL CHART

EXHIBIT H – SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT I-1 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-2 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-3 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-4 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT J - TI/LC EXISTING OBLIGATIONS SCHEDULE

EXHIBIT K – FORM OF BORROWING CERTIFICATE



 

 vi 

 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) dated as of October 31, 2019, by and among
MAGUIRE PROPERTIES – 777 TOWER, LLC, a Delaware limited liability company, as
Borrower (“Borrower”), each of the financial institutions initially a signatory
hereto together with their assignees under Section 13.12 (“Lenders”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as contractual representative of the Lenders
to the extent and in the manner provided in Article 12 (in such capacity, the
“Administrative Agent”) and Wells Fargo Securities LLC, as Sole Lead Arranger
and Sole Bookrunner.

 

R E C I T A L S

 

A.Borrower owns the real property (together with the improvements now or
hereafter existing thereon, collectively, the “Property”) commonly known as 777
Tower located at 777 South Figueroa Street, Los Angeles, California, and more
particularly described in Exhibit A hereto.

 

B.Borrower desires to obtain the Loan (as hereinafter defined) from Lenders, and
Lenders are willing to make the Loan to Borrower subject to, and in accordance
with, the terms of this Agreement and the other Loan Documents (as hereinafter
defined).

 

NOW, THEREFORE, Borrower, Administrative Agent and Lenders agree as follows:

 

ARTICLE 1. DEFINITIONS

 

1.1               DEFINED TERMS. The following capitalized terms generally used
in this Agreement shall have the meanings defined or referenced below. Certain
other capitalized terms used only in specific sections of this Agreement are
defined in such sections.

 

“Acceptable Counterparty” – shall have the meaning given to such term in Section
9.16(a).

 

“Acceptable Issuer” – shall have the meaning given to such term in the
definition of Letter of Credit.

 

“Account Collateral” – means: (i) the Property Account, the Sweep Account, the
Security Deposit Account and all Cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such accounts from
time to time; (ii) all interest, dividends, Cash, instruments and other property
from time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing; and (iii) to the extent not covered
by clauses (i) and (ii) above, all “proceeds” (as defined under the UCC as in
effect in the jurisdiction in which any of such accounts is located) of any or
all of the foregoing.

 

“ADA” shall have the meaning given to such term in Section 6.23.

 

“Additional Costs” has the meaning given that term in Section 2.12(b).

 

“Administrative Agent” or “Agent” means Wells Fargo Bank, National Association,
or any successor Administrative Agent appointed pursuant to Section 12.10.

 

“Advance” – shall mean each advance of portions of the Loan in accordance with
Section 3.1 and/or Section 3.4 hereof.

 



 

 

 

“Affiliate” means, with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any general partner
or managing member in such partnership or limited liability company,
respectively, and (b) any other Person which is directly or indirectly
controlled by, controls or is under common control with such Person or one or
more of the Persons referred to in the preceding clause (a); provided, however,
in no event shall the Administrative Agent, the Lenders (or, prior to a
foreclosure of the Mezzanine Loan Liens or an assignment in lieu thereof,
Mezzanine Lender) or any of their Affiliates be deemed to be an Affiliate of
Borrower or Guarantor.

 

“Agreement” shall have the meaning given to such term in the preamble hereto.

 

“Alteration Threshold” shall mean $9,000,000.00.

 

“Alternate Rate” is a rate of interest per annum equal to three percent (3%) in
excess of the applicable Effective Rate in effect from time to time.

 

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures and leasing costs, for the Property prepared by Borrower for the
applicable fiscal year or other period.

 

“Anti-Corruption Laws” means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; (c) any
anti-bribery or anti-corruption laws, regulations or ordinances in the European
Union; and (d) any other anti-bribery or anti-corruption laws, regulations or
ordinances in any jurisdiction in which Borrower or any member of the Borrowing
Group is located or doing business.

 

“Anti-Money Laundering Laws” means applicable laws, regulations or ordinances in
(i) the European Union or (ii) any jurisdiction in which Borrower or any member
of the Borrowing Group is located or doing business that relates to money
laundering, any predicate crime to money laundering, or any financial record
keeping and reporting requirements related thereto.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators and shall include,
as to any entity, the charter and by-laws, partnership agreement or other
organizational or governing documents of such entity, and any law, rule or
regulation, Permit, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such entity
or any of its property or to which such entity or any of its property is
subject, including without limitation, applicable securities laws, any
certificate of occupancy and any zoning ordinance, building, environmental or
land use requirement or Permit or occupational safety or health law, rule or
regulation applicable to the Property.

 

“Applicable LIBOR Rate” means the rate of interest, equal to the sum of: (a) one
and sixty one hundredths percent (1.60%) plus (b) LIBOR.

 

“Appraisal” means, with respect to the Property, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under FIRREA, and determining both the “as
is” market value of the Property as between a willing buyer and a willing seller
and the “stabilized value” of the Property.

 

“Approved Annual Budget” shall have the meaning given to such term in Section
10.1(e).

 



 2 

 



 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Assignee” shall have the meaning given to such term in Section 13.12(c).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit C.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“BAM” Brookfield Asset Management Inc., a Canada corporation.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330) as
now or hereafter amended or recodified.

 

“Base Rate” means (a) the sum of: (i) the LIBOR Market Index Rate and (ii) 1.60%
or (b) if for any reason the LIBOR Market Index Rate is unavailable (for the
avoidance of doubt, other than after the Benchmark Unavailability Period), the
sum of: (i) the Federal Funds Rate and (ii) the Federal Funds Rate Spread. For
purposes of determining the Base Rate, the Base Rate shall be reset daily based
upon changes in the LIBOR Market Index Rate or the Federal Funds Rate, as
applicable.

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent and
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by Administrative Agent and Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of

 



 3 

 

 

“Base Rate,” the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Administrative Agent in a manner substantially
consistent with market practice (or, if Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

1.in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

2.in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

1.a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

2.a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

 

3.a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event or of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or the Requisite Lenders, as applicable, by notice to the Borrower,
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.

 



 4 

 

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section
2.6(e)(i)(B) and (y) ending at the time that a Benchmark Replacement has
replaced LIBOR for all purposes hereunder pursuant to the Section 2.6(e)(i)(B).

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Border Zone Property” means any property designated as “border zone property”
under the provisions of California Health and Safety Code, Sections 25220 et
seq., or any regulation adopted in accordance therewith.

 

“Borrower-Related Lender” shall have the meaning given to such term in Section
13.12(h).

 

“Borrower” shall have the meaning given in the preamble hereto and shall include
Borrower’s successors and permitted assigns.

 

“Borrower Related Parties” shall have the meaning given to such term in
Section 13.27.

 

“Borrowing Group” means, individually and collectively: (a) Borrower, (b) any
Affiliate or subsidiary of Borrower including, without limitation, any Affiliate
or subsidiary that owns any collateral securing any part of the Loan, any
Guaranty or any Loan Document, (c) any Guarantor and (d) any officer, director
or employee of any of the foregoing.

 

“BPY” means Brookfield Property Partners L.P., a Bermuda limited partnership.

 

“Brookfield Parent” means BPY and/or BAM.

 

“Brookfield Parent Controlled Fund” shall mean a fund Controlled by a Brookfield
Parent that invests primarily in commercial real estate assets, which fund is or
is expected to be formed as a limited partnership or limited liability company
(with potential parallel vehicles for different types of investors or
investments), which fund shall be a so called (a) “open-end” fund or (b)
“closed-end” fund which has a term extending at least five (5) years after the
Maturity Date. Interests in such a fund shall be owned primarily by a variety of
institutional investors. In order for such a fund to constitute a Brookfield
Parent Controlled Fund, such fund shall (i) have satisfied all of the conditions
set forth in clause (i)(c) of the definition of Permitted Transfer and (ii) at
all times be directly or indirectly Controlled by a Brookfield Parent.

 

“Business Day” means (a) any day of the week other than Saturday, Sunday or
other day on which the offices of Administrative Agent in New York, New York are
authorized or required to close and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a London Banking Day.

 

“Calculated Debt Service” means, as of the applicable date of determination, the
sum of (x) Calculated Mortgage Debt Service plus (y) Calculated Mezzanine Debt
Service.

 



 5 

 

 

“Calculated Mezzanine Debt Service” means “Calculated Debt Service,” as defined
in the Mezzanine Loan Agreement.

 

“Calculated Mortgage Debt Service” means, as of the applicable date of
determination, the greatest of: (a) the amount of interest and principal
actually paid on account of the Loan during the preceding three (3) months,
annualized, (b) the annual payment of principal plus interest required to fully
amortize a loan in the then-outstanding principal balance of the Loan over a
thirty (30) year amortization period, assuming such loan were to bear interest
at a rate equal to the yield on then-current 10-year U.S. Treasury Bonds plus
1.50% or (c) the amount obtained by multiplying the outstanding principal
balance of the Loan by a debt constant of 7.0%.

 

“Cash” shall mean coin or currency of the United States of America or
immediately available funds, including such funds delivered by wire transfer.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
(excluding Leases) that are required to be capitalized for financial reporting
purposes in accordance with GAAP. The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation determined in accordance with GAAP.

 

“Casualty” shall have the meaning given to such term in Section 4.8(a).

 

“Casualty Threshold” means $9,000,000.00.

 

“Certificate of Division” – means a certificate, registration statement or any
other document required to be filed with any applicable Governmental Authority
in order to legally effectuate an LLC Division, including, without limitation, a
certificate of division as described in Section 18-217 of the Delaware Limited
Liability Company Act, as amended from time to time.

 

“Change of Control” means any event (whether by management changes in Borrower
or the Guarantor or in any direct or indirect owner thereof, contractual
agreement or otherwise) which results in a Brookfield Parent not having Control
over Borrower, excluding however any such event that results from a Mezzanine
Loan Enforcement Action.

 

“Co-Ownership Agreement” means that certain Amended and Restated Lot 4
Co-Ownership Agreement, dated as of September 10, 2014, by and among EYP Realty,
LLC, BOP FigAt7th LLC, Borrower and Maguire Properties – 755 S. Figueroa, LLC,
together with all amendments, restatements, memoranda or other modifications
thereof made pursuant to the terms of the Loan Documents.

 

“Collateral” means the Property, Improvements and any personal property or other
collateral with respect to which a Lien or security interest is granted to
Administrative Agent, for the benefit of Lenders, pursuant to the Loan
Documents.

 

“Commitment” means, as to each Lender, the amount for such Lender set forth on
Schedule I.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” (and the correlative terms “controlled by” and “controlling”) means
the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of the business and affairs of the entity
in question by reason of the ownership of beneficial interests, by contract

 



 6 

 

 

or otherwise (notwithstanding that other Persons may have the right to
participate in or veto significant management decisions).

 

“Creditor’s Rights Laws” means with respect to any Person, any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

 

“Debt Yield” means, as of the last day of the calendar month immediately
preceding the applicable date of determination, the quotient (expressed as a
percentage) obtained by dividing (a) NOI as of such date by (b) the aggregate
outstanding principal balance of the Loan and the Mezzanine Loan as of such
date.

 

“Deed of Trust” means that certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated as of the Effective Date, by
Borrower to TRSTE, INC., a Virginia corporation, as trustee for the benefit of
Administrative Agent, as beneficiary for the benefit of the Lenders, as the same
may be amended, supplemented, replaced or modified from time to time.

 

“Default” shall have the meaning given to such term in Section 11.1.

 

“Defaulting Lender” shall have the meaning given to such term in Section 2.10.

 

“Derivatives Termination Value” means, in respect of any one or more Interest
Rate Protection Agreements, after taking into account the effect of any legally
enforceable netting agreement or provision relating thereto, (a) for any date on
or after the date such Interest Rate Protection Agreement has been terminated or
closed out, the termination amount or value determined in accordance therewith,
and (b) for any date prior to the date such Interest Rate Protection Agreement
has been terminated or closed out, the then-current mark-to-market value for
such Interest Rate Protection Agreement, determined based upon one or more
mid-market quotations or estimates provided by any recognized dealer in
derivatives contracts (which may include the any Lender, or any Affiliate
thereof).

 

“Designated Account” shall have the meaning given to such term in Section 8.5.

 

“Designated Account Balance” shall have the meaning given to such term in
Section 10.1(d).

 

“Disbursement Instruction Agreement” means a form substantially in the form of
Exhibit E to be delivered to the Administrative Agent pursuant to Section 3.3,
as the same may be amended, restated or modified from time to time with the
prior written approval of the Administrative Agent.

 

“Divided LLC” – means any LLC which has been formed upon the consummation of a
LLC Division.

 

“Dollars” and “$” mean the lawful money of the United States of America.

 

“DSCR” shall mean, for any date of determination, the ratio of (i) NOI, divided
by (ii) Calculated Debt Service.

 

“DSCR (Mortgage)” shall mean, for any date of determination, the ratio of (i)
NOI, divided by (ii) Calculated Mortgage Debt Service.

 



 7 

 

 

“DSCR Certificate” shall mean a certificate from an officer of Borrower setting
forth in reasonable detail (including as to each such separate item of Gross
Operating Income and Operating Expenses) the calculation of DSCR for the
applicable fiscal quarter and any calculations related thereto.

 

“DSCR Collateral Amount” shall mean, as of any date of calculation, the amount
of any cash deposit, Sweep Guaranty or Letter of Credit that has been delivered
by Borrower and is then held by Administrative Agent, for the benefit of the
Lenders, as collateral for the Loan pursuant to Section 9.13(a).

 

“DSCR Collateral Excess” shall have the meaning given to such term in Section
9.13(c).

 

“DSCR Event” means any time that (i) the DSCR (calculated at the end of the
immediately preceding quarter) is less than the Minimum DSCR or (ii) the DSCR
(Mortgage) (calculated at the end of the immediately preceding quarter) is less
than the Minimum DSCR (Mortgage).

 

“Early Opt-in Election” means the occurrence of:

 

(i) a determination by Administrative Agent or (ii) a notification by the
Requisite Lenders to Administrative Agent (with a copy to Borrower) that the
Requisite Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.6(e)(i)(B) are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace LIBOR, and

 

(i) the election by Administrative Agent or (ii) the election by the Requisite
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by Administrative Agent of written notice of such election to
Borrower and the Lenders or by the Requisite Lenders of written notice of such
election to Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” shall have the meaning given to such term in Section 2.4.

 

“Effective Rate” shall have the meaning given to such term Section 2.6(e).

 

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or State chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or State
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a State chartered depository institution

 



 8 

 

 

or trust company, is subject to regulations substantially similar to 12
C.F.R.§9.10(b), having in either case a combined capital and surplus of at least
$50,000,000 and subject to supervision or examination by federal or State
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund (d)  Mezzanine Lender or any Affiliate thereof that purchases the
Loan pursuant to and in accordance with the Intercreditor Agreement, and (e) any
other Person (other than a natural person) approved by (i) the Administrative
Agent and (ii) unless a Default exists, Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (1) Borrower or Borrower’s Affiliates or
Subsidiaries or, and (2) except as provided in clause (d) of this definition or
unless such Person is otherwise approved in accordance with clause (e) of this
definition,  Mezzanine Lender or Mezzanine Lender’s Subsidiaries or any Person
that is Controlled (directly or indirectly) by Mesa West Capital, LLC.

 

“Eligible Institution” means (i) Wells Fargo or (ii) a depository institution or
trust company, insured by the Federal Deposit Insurance Corporation, (a) the
short term unsecured debt obligations or commercial paper of which are rated at
least A-1 by S&P, P-1 by Moody’s and F-1 by Fitch in the case of accounts in
which funds are held for thirty (30) days or less, or (b) the long term
unsecured debt obligations of which are rated at least “A+” by Fitch and S&P and
“Aa3” by Moody’s in the case of accounts in which funds are held for more than
thirty (30) days.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Environmental Reports” means the environmental reports described on Schedule IV
attached hereto.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time, any successor statute and any applicable regulations or
guidelines promulgated thereunder.

 



 9 

 

 

“ERISA Affiliate” means any entity that is considered a single employer with
Borrower or is required to be aggregated with Borrower, pursuant to Section 414
of the Internal Revenue Code or Section 4001(b) of ERISA.

 

“Escrow Fund” shall have the meaning given to such term in Section 9.15.

 

“Escrow Fund Deficiency Amount” shall have the meaning given to such term in
Section 9.15.

 

“Excess Cash Flow” shall have the meaning given to such term in Section 8.5(b).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
requested by Borrower pursuant to Section 2.12(g))or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 2.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.11(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Executive Order” shall have the meaning given to such term in the definition of
“Prohibited Person.”

 

“Existing Leases” means the Leases set forth on Schedule II attached hereto.

 

“Extended Triggering Event Termination” shall mean a Triggering Event
Termination shall have occurred, there shall be no Default or other outstanding
Triggering Events with respect to which a Triggering Event Termination shall not
have occurred and each of (I) the DSCR has remained at a level above the
applicable Minimum DSCR and (II) the DSCR (Mortgage) has remained at a level
above the applicable Minimum DSCR (Mortgage), in each case for two (2)
consecutive calendar quarters at any time following the occurrence of such
Triggering Event Termination.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent; provided,
however, that if the

 



 10 

 

 

Federal Funds Rate determined as provided above would be less than one quarter
of one percent (0.25%), then the Federal Funds Rate shall be deemed to be one
quarter of one percent (0.25%).

 

“Federal Funds Rate Spread” means, in connection with any use of the Federal
Funds Rate for the Base Rate, the greater of (i) the difference (expressed as
the number of basis points) obtained by subtracting (x) the Federal Funds Rate,
determined as of the date for which LIBOR was last available from (y) the per
annum interest rate payable hereunder in respect of a LIBOR Loan, in each case
determined as of the date for which LIBOR was last available, and (ii) zero.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as the same may be amended from time to time.

 

“Fitch” means Fitch, Inc.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Gross Operating Income” shall mean the sum of any and all amounts, payments,
fees, rentals, additional rentals, expense reimbursements (including, without
limitation, all reimbursements by tenants, lessees, licensees and other users of
the Property and Improvements) discounts or credits to the Borrower, income,
proceeds of business interruption insurance, interest and other monies directly
or indirectly received by or on behalf of or credited to Borrower from any
Person with respect to Borrower’s ownership, use, development, operation,
leasing, franchising, marketing or licensing of the Property and Improvements,
including, without limitation, from parking operations.  With respect to all
financial reporting, Gross Operating Income shall be computed in accordance with
GAAP or International Financial Reporting Standards but without taking into
account straight-lining of rents, and, additionally, there shall be added to
Gross Operating Income in the calculation of the same the amount of rent that
would be payable under any Lease that includes “free rent” concessions to the
tenant for the period immediately after the commencement of the term of such
Lease as if the tenant had instead paid the full amount of rent during such free
rent period.

 



 11 

 

 

“Guarantor” means Brookfield DTLA Holdings LLC, and any other Person which, in
any manner, is or becomes obligated to Lenders under any guaranty now or
hereafter executed with respect to the Loan (collectively or severally as the
context thereof may suggest or require).

 

“Guaranty” means each of (i) the Limited Guaranty referred to in the list of
“Loan Documents” on Exhibit B hereto and (ii) to the extent delivered, the Sweep
Guaranty.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances”, “related substances”, “industrial solid wastes” or
“pollutants”; (b) oil, petroleum or petroleum derived substances, natural gas,
natural gas liquids or synthetic gas and drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (c) any radioactive materials; (d)
asbestos in any form; (e) toxic mold and (f) oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.

 

“Hazardous Materials Claims” shall have the meaning given to such term in
Section 7.1(d).

 

“Hazardous Materials Laws” shall have the meaning given to such term in
Section 7.1(b).

 

“Hazardous Materials Indemnity Agreement” means a Hazardous Materials Indemnity
Agreement executed by the Borrower and the Guarantor in favor of the
Administrative Agent and the Lenders.

 

“Improvements” shall have the meaning given to such term in the Deed of Trust.

 

“Indemnifiable Amounts” shall have the meaning given to such term in Section
12.8.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Initial Advance Amount” means the principal sum of the Loan in an amount equal
to TWO HUNDRED THIRTY-ONE MILLION EIGHT HUNDRED FORTY TWO THOUSAND FOUR HUNDRED
THIRTY-FIVE AND 66/100 DOLLARS ($231,842,435.66) that Lenders agree to advance
to Borrower on the Effective Date subject to satisfaction of the terms and
conditions in this Agreement, including in Section 3.1 hereof.

 

“Initial Mezzanine Loan Advance Amount” has the meaning given to such term in
Section 6.33.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, executed by Administrative Agent, on behalf of Lenders, and
Mezzanine Lender, as amended, supplemented or otherwise modified from time to
time.

 

“Interest Period” shall mean (a) for the initial interest period hereunder, the
period commencing on the Effective Date and ending on November 9, 2019, and (b)
for each interest period thereafter, the period commencing on the tenth (10th)
day of a calendar month and continuing to and including the ninth (9th) day of
the following calendar month; provided, that (i) if any Interest Period would
otherwise end after the Maturity Date, such Interest Period shall end on the
Maturity Date; and (ii) each Interest Period

 



 12 

 

 

that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day.

 

“Interest Period Commencement Date” means the date upon which an Interest Period
commences.

 

“Interest Rate Protection Agreement” means any rate cap entered into between
Borrower and an Acceptable Counterparty, including, without limitation, the
Required Hedge.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment Grade” means a rating of at least BBB- by S&P or its equivalent by
Fitch and/or Moody’s.

 

“IRPA Termination Fees” shall have the meaning given to such term in Section
2.7(c)(i).

 

“Lease” means any agreement for the leasing, subleasing, licensing or other
occupancy of any portion of the Property.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders at any given
time, all then existing Defaulting Lenders will be disregarded and excluded,
and, for voting purposes only, “all Lenders” shall be deemed to mean “all
Lenders other than Defaulting Lenders.”

 

“Letter of Credit” means a transferable, irrevocable, unconditional, standby
letter of credit in form and substance reasonably satisfactory to Administrative
Agent, issued or confirmed by a financial institution with a long term debt
obligation rating of “A-” or better as assigned by S&P (or a comparable long
term debt obligation rating from another Rating Agency) and otherwise
satisfactory to Administrative Agent (the “Acceptable Issuer”). The Letter of
Credit shall be payable upon presentation of a sight draft only to the order of
Administrative Agent for the benefit of the Lenders. The Letter of Credit shall
have an initial expiration date of not less than one (1) year and shall be
automatically renewed for successive twelve (12) month periods (unless such
Letter of Credit provides that the Acceptable Issuer may elect not to renew the
Letter of Credit upon written notice to the beneficiary at least thirty (30)
days prior to its expiration date) and provide for multiple draws. The Letter of
Credit shall be transferable by Administrative Agent and its successors and
assigns at a New York City bank.

 

“LIBO Rate Period” means the period commencing on the tenth (10th) day of a
calendar month and continuing to, but not including, the ninth (9th) day of the
next calendar month; provided, however, that no LIBO Rate Period shall extend
beyond the Maturity Date.

 

“LIBOR” is, subject to the implementation of a Benchmark Replacement, the rate
of interest, rounded to the nearest one-thousandth (1/1,000), per annum
determined by Administrative Agent on the basis of the rate for United States
dollar deposits for delivery on the first (1st) day of each LIBO Rate Period,
for a period approximately equal to such LIBO Rate Period, as published by the
ICE Benchmark Administration Limited, a United Kingdom company, at approximately
11:00 a.m., London time, two (2) Business Days prior to the first day of the
LIBO Rate Period (or if not so published, then as determined by Administrative
Agent from another recognized source or interbank quotation); provided, however,
that if LIBOR determined as provided above would be less than zero percent
(0.0%), then LIBOR shall be deemed to be zero percent (0.0%).  

 



 13 

 

 

“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for one-month
deposits in U.S. Dollars at approximately 12:00 p.m. Eastern time for such day
(or if such day is not a Business Day, the immediately preceding Business Day).
The LIBOR Market Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge, lien
(statutory or other, including a mechanic’s, materialmen’s, landlord’s or
similar lien) or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income, rents
or profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment or performance of any
indebtedness or other obligation in priority to the payment of the general,
unsecured creditors of such Person; (c) the filing of any financing statement
under the UCC or its equivalent in any jurisdiction; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.

 

“LLC Division” means the division or divisive merger of any LLC into multiple
entities or multiple series of the same entity pursuant to any applicable law,
including, without limitation, pursuant to Section 18-217 of the Delaware
Limited Liability Company Act, as amended from time to time.

 

“Loan” means the loan that Lenders agree to make and Borrower agrees to borrow
pursuant to the terms and conditions of this Agreement in the original principal
amount of TWO HUNDRED SIXTY EIGHT MILLION SIX HUNDRED THOUSAND AND 00/100
DOLLARS ($268,600,000.00).

 

“Loan Account” shall have the meaning given to such term in Section 2.9.

 

“Loan Documents” means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.

 

“Loan Party” means the Borrower, Mezzanine Borrower, Guarantor, and any other
person or entity that is an Affiliate of the Borrower that is obligated under
the Loan Documents, Mezzanine Loan Documents or Other Related Documents.

 

“LTV (As-Is)” means the percentage obtained by dividing (a) the sum of the
Initial Advance Amount and Initial Mezzanine Loan Advance Amount by (b) the
value of the Property based on an Appraisal dated not more than ninety (90) days
prior to the Effective Date (which shall be the “as is” market value for the
Property).

 

“LTV (As-Stabilized)” means the percentage obtained by dividing (a) the maximum
principal balance of the Loan and the Mezzanine Loan by (b) the “as stabilized”
value of the Property based on, and as set forth in, an Appraisal dated not more
than ninety (90) days prior to the Effective Date.

 

“Major Lease” means any office Lease which, together with any office Leases to
one or more Affiliates of the proposed tenant thereunder, would demise in excess
of 100,000 net rentable square feet, in each case, inclusive of any expansion
space tenant is entitled to occupy through the unilateral exercise of rights
provided in such tenant’s Lease (“Expansion Space”); provided, however, in the
event that Lender shall disapprove any office Lease which would not be a Major
Lease but for the inclusion of Expansion Space, then if such proposed Lease is
modified to remove the option applicable to such

 



 14 

 

 

Expansion Space such that the Lease is no longer a Major Lease, then such Lease
shall cease to be deemed a Major Lease (for the avoidance of doubt and
notwithstanding the forgoing, such office Lease shall otherwise be required to
comply with the terms and conditions of Section 9.4).

 

“Manager” means Brookfield Properties Management (CA) Inc., a Delaware
corporation.

 

“Management Agreement” shall have the meaning given to such term in
Section 6.13.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower, (b) the ability of the Borrower or
Guarantor to perform their respective obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loan or other amounts payable in connection therewith.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents, Leases, REAs that are expressly described on Schedule V attached
hereto and the Co-Ownership Agreement), whether written or oral, to which
Borrower is a party or is bound (including recorded encumbrances upon Borrower’s
Property), as to which the breach, nonperformance, cancellation or failure to
renew by any party thereto could reasonably be expected to have a Material
Adverse Effect.

 

“Maturity Date” means October 31, 2024.

 

“Maximum Future Advance Commitment” means THIRTY-SIX MILLION SEVEN HUNDRED
FIFTY-SEVEN THOUSAND FIVE HUNDRED SIXTY-FOUR AND 34/100 Dollars
($36,757,564.34).

 

“Mezzanine Advance” means an “Advance”, as defined in the Mezzanine Loan
Agreement.

 

“Mezzanine Borrower” means 777 Tower Mezzanine, LLC, a Delaware limited
liability company.

 

“Mezzanine Lender” means Mesa West Core Lending Fund, LLC, its successors and
assigns.

 

“Mezzanine Loan” means the loan in the original principal amount of $50,000,000
made by Mezzanine Lender to Mezzanine Borrower, which loan is secured or to be
secured by a pledge of Mezzanine Borrower’s limited liability company interest
in Borrower pursuant to the terms of the Mezzanine Loan Documents (as defined
below).

 

“Mezzanine Loan Agreement” means that certain Mezzanine Loan Agreement dated of
even date herewith, between Mezzanine Borrower, as borrower, and Mezzanine
Lender, as lender, as the same may be amended, supplemented, replaced or
modified from time to time.

 

“Mezzanine Loan Documents” means those documents executed in connection with the
Mezzanine Loan, as the same may be amended, supplemented, replaced or modified
from time to time.

 

“Mezzanine Loan Enforcement Action” means the exercise by Mezzanine Lender of
its rights and/or remedies under the Mezzanine Loan Documents, including
Mezzanine Lender’s or any third party’s acquisition of any direct or indirect
membership interest in Borrower as a result of its foreclosure on collateral
granted to Mezzanine Lender as security under the Mezzanine Loan Documents.
“Mezzanine Loan Liens” means the Liens in favor of the holder of the Mezzanine
Loan created pursuant to the Mezzanine Loan Documents.

 



 15 

 

 

“Mezzanine Loan Share” means the ratio, expressed as a percentage, of (a) the
amount of the Mezzanine Loan to (b) the aggregate amount of the Loan and the
Mezzanine Loan.

 

“Minimum DSCR” means the DSCR at the last day of each fiscal quarter of the
Borrower that is (x) during the period commencing on November 1, 2021, through
and including October 31, 2022, at least 0.93x; and (y) during the period
commencing on November 1, 2022, through and including the Maturity Date, at
least 1.00x.

 

“Minimum DSCR (Mortgage)” means the DSCR (Mortgage) at the last day of each
fiscal quarter of the Borrower that is (x) during the period commencing on
November 1, 2021, through and including October 31, 2022, at least 1.10x; and
(y) during the period commencing on November 1, 2022, through and including the
Maturity Date, at least 1.19x.

 

“Minimum Leasing Guidelines” shall have the meaning given to such term in
Section 9.4(a).

 

“Modification” shall have the meaning given to such term in Section 9.3(b).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multi-Asset Person” means (x) a Brookfield Parent or (y) (i) a Brookfield
Parent Controlled Fund, (ii) an Affiliate of BAM or BPY, or (iii) another
Person, that, for each of (i), (ii) or (iii), at the time the applicable pledge
is made, such Person’s pro rata share of the net operating income from the
Property is less than twenty-five percent (25%) of such Person’s aggregate gross
income (to the extent such Person’s income is consolidated) or of such Person’s
aggregate net income (to the extent such Person’s income is not consolidated),
as applicable.

 

“Net Proceeds” shall have the meaning set forth in Section 4.8.

 

“Net Worth” means, for any Person, on any date of determination, an amount equal
to the excess of the aggregate total assets of such Person at such time less the
total aggregate liabilities of such Person at such time, determined in
accordance with GAAP, International Financial Reporting Standards or other
accounting methods reasonably approved by Administrative Agent. For purposes of
Section 9.17(a), GAAP with adjustments to reflect properties at fair value will
be deemed acceptable.

 

“NOI” means, as of any date of calculation, an amount obtained by subtracting
(a) Operating Expenses during the trailing 6-month period, annualized, from (b)
Gross Operating Income during the trailing 6-month period, annualized, excluding
any payments received under any Interest Rate Protection Agreement.
Notwithstanding the foregoing, Agent shall, in Agent’s reasonable discretion,
adjust (x) the Gross Operating Income to the extent the same does not reflect
normalized results (e.g., Agent may exclude non-recurring income, including,
without limitation, any termination fees), and (y) Operating Expenses, to
reflect any expenses, such as Taxes and insurance, which are paid unevenly
throughout the year.

 

For purposes of calculating NOI, Gross Operating Income shall be adjusted to
exclude income from any Lease with a tenant (i) who is more than 60 days
delinquent in (a) its base rental obligations under its Lease or (b) other
material monetary payments to Borrower under its Lease (except to the extent
such obligations are subject to a bona fide, unresolved dispute by the tenant),
(ii) whose Lease has expired on or prior to, or will expire within thirty (30)
days after, the date of calculation, and has not been renewed (provided,
however, if a replacement Lease has been entered into by Borrower and a
replacement tenant in accordance with this Agreement for all or any portion of
the space covered by the expiring Lease, then the annualized rent for such
replacement lease shall be included), (iii) who has filed

 



 16 

 

 

a petition for relief under the Bankruptcy Code, or under any other present or
future state or federal law regarding bankruptcy, reorganization or other debtor
relief law which has not been dismissed or discharged; (iv) who has filed any
pleading (or filed an answer in any involuntary proceeding under the Bankruptcy
Code or other debtor relief law) which admitted the petition’s material
allegations regarding its insolvency (unless the applicable proceeding has been
dismissed or discharged); (v) who has delivered a general assignment for the
benefit of its creditors (unless the applicable proceeding has been dismissed or
discharged); (vi) who has applied for (or an appointment occurred of), a
receiver, trustee, custodian or liquidator of it or a substantial portion of its
property (unless the applicable proceeding has been dismissed or discharged); or
(vii) who has failed to effect a full dismissal of any involuntary petition
under the Bankruptcy Code or under any other debtor relief law that was filed
against it and 60 days have passed since such filing.

 

“Non-Pro Rata Advance” shall mean a Protective Advance with respect to which
fewer than all Lenders have funded their respective Pro Rata Shares in breach of
their obligations under this Agreement.

 

“Note” or “Notes” means each Promissory Note, collectively in the principal
amount of the Loan, executed by Borrower and payable to a Lender, together with
such other replacement notes as may be issued from time to time pursuant to
Section 13.12, as hereafter amended, supplemented, replaced or modified.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, the Loan; and (b) all other
indebtedness, liabilities, obligations and covenants of Borrower owing to the
Administrative Agent or any Lender of every kind, nature and description, under
or in respect of this Agreement or any of the other Loan Documents, including,
without limitation, fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Operating Expenses” means the total of all expenditures, computed in accordance
with GAAP or International Financial Reporting Standards, of whatever kind
relating to the operation, maintenance and management of the Property that are
incurred on a regular monthly or other periodic basis, including without
limitation or duplication, the following expenses: (i) Taxes and assessments
imposed upon the Property and Improvements; (ii) bond assessments; (iii)
insurance premiums for casualty insurance (including, without limitation,
earthquake, windstorm and terrorism coverage) and liability insurance carried in
connection with the Property and Improvements, provided, however, if any,
insurance is maintained as part of a blanket policy covering the Property and
Improvements and other properties, the insurance premium included in this
subparagraph shall be the premium fairly allocable to the Property and
Improvements; and (iv) operating expenses incurred by Borrower for the
management, operation, cleaning, leasing, maintenance and repair of the Property
and Improvements (including, without limitation, management fees equal to the
greater of (x) two and a half percent (2.5%) of Gross Operating Income from
operations of the Property and (y) actual management fees paid and any payments
required to be made under or pursuant to the Co-Ownership Agreement or any REA).
Operating Expenses shall not include any interest or principal payments on the
Loan or the Mezzanine Loan, other amounts payable to Administrative Agent or
Lenders or Mezzanine Lender, as applicable, under the Loan Documents or the
Mezzanine Loan Documents (other than repayments by Borrower to the
Administrative Agent and Lenders of Protective Advances made by the
Administrative Agent or the Lenders in respect of Operating Expenses), amounts
paid or reserved for lease-up costs or capital expenditures, any allowance for
depreciation, extraordinary non-recurring expenses, income and franchise Taxes
of Borrower, amortization and other non-cash expenditures, bank charges,
corporate overhead costs allocated or

 



 17 

 

 

charged to the Property, or audit and other fees incurred in connection with the
requirements set forth in the Loan Documents or Mezzanine Loan Documents, or
national or regional marketing expenses allocated to the Property (but not
direct marketing expenses solely attributable to the Property), or bad debt
expenses not incurred during the trailing six month period as of the applicable
date of determination.

 

“Operating Statement” shall have the meaning given to such term in Section 10.5.

 

“Optional Minimum DSCR Prepayment” shall have the meaning given to such term in
Section 9.13(a).

 

“Organizational Documents” means (i) with respect to a corporation, such
Person’s certificate of incorporation and bylaws, (ii) with respect to a
partnership, such Person’s certificate of limited partnership and partnership
agreement, and (iii) with respect to a limited liability company, such Person’s
certificate of formation and limited liability company agreement.

 

“Organized Labor Agreement” shall have the meaning given to such term in Section
6.35.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Related Documents” means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than pursuant to
an assignment requested by Borrower pursuant to Section 2.12(g)).

 

“Patriot Act” shall have the meaning given to such term in Section 6.26.

 

“Payment Date” shall have the meaning given to such term in Section 2.6(a).

 

“Participant” shall have the meaning given to such term in Section 13.12.

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under Applicable Law.

 

“Permitted Easement” means easements and other similar encumbrances (or
amendments thereto) (i) approved by Administrative Agent, (ii) entered into by
Borrower in the ordinary course of business for use, access, water and sewer
lines, telephones and telegraph lines, electric lines or other utilities or for
other similar purposes, provided that no such easement or other similar
encumbrance shall materially impair the use, operation or value of the Property
or otherwise have a Material Adverse Effect, or (iii) disclosed on the Title
Policy and affirmatively insured to Administrative Agent’s reasonable
satisfaction; provided that in no event shall a Permitted Easement be deemed to
include an “easement of light and air”

 



 18 

 

 

or a transfer of any air or development rights or, unless otherwise approved by
the Administrative Agent in its reasonable discretion, parking rights.

 

“Permitted Indebtedness” shall have the meaning given to such term in
Section 9.10(e).

 

“Permitted Investments” means any one or more of the following “cash,” “cash
items,” or “government securities” within the meaning of Section 856(c)(4)(A) of
the Internal Revenue Code: (i) direct obligations of United States of America,
or any agency thereof, or obligations fully guaranteed as to payment of
principal and interest by the United States of America, or any agency thereof,
provided such obligations are backed by the full faith and credit of the United
States of America, and provided, however, that any such investment must have a
predetermined fixed dollar amount of principal due at maturity that cannot vary
or change; (ii) deposit accounts with or certificates of deposit which are (a)
fully FDIC-insured issued by any bank or trust company organized under the laws
of the United States of America or any state thereof and short term unsecured
certificates of deposits and time deposits which are rated A 1 or better by
Standard & Poor’s Corporation or P 1 or better by Moody’s Investors Service,
Inc., in each case maturing not more than 90 days from the date of acquisition
thereof, and (b) in the case of certificates of deposit, are negotiable and have
a ready secondary market in which such investment can be disposed of; and (iii)
money market funds that are subject to regulation under the Investment Company
Act of 1940, 15 U.S.C. 80a-1 et seq., and comply with the requirements of Rule
2a-7 thereof.

 

“Permitted Liens” means:

 

(a)Liens (other than environmental Liens and any Lien imposed under ERISA) for
taxes, assessments or charges of any Governmental Authority for claims not yet
delinquent or which are contested in accordance with Section 4.4 of this
Agreement;

 

(b)All matters of record shown on the Title Policy as exceptions to Lenders’
coverage thereunder;

 

(c)Customary equipment leases or financing with respect to equipment permitted
pursuant to Section 9.10(e);

 

(d)Liens in favor of Administrative Agent, for the benefit of Lenders, under the
Deed of Trust or any other Loan Document;

 

(e)Leases of the Improvements existing as of the date hereof or entered into in
accordance with the terms hereof;

 

(f)Non-disturbance agreements with tenants or subtenants (i) entered into as of
the date hereof, (ii) required to be entered into under a Lease in effect on the
date hereof (or hereafter approved by Administrative Agent), and (iii) entered
into by Borrower (A) where if the sublease being non-disturbed became a direct
lease with Borrower, such lease would not be a lease requiring the consent of
the Administrative Agent or the Lenders, (B) where Administrative Agent has
consented in writing to Borrower entering into such non-disturbance or (C) where
Administrative Agent has entered into a non-disturbance agreement with respect
to the sublease in question;

 

(h)Permitted Easements;

 

(i)Liens approved by Administrative Agent; and

 



 19 

 

 

(j)the Mezzanine Loan Liens.

 

“Permitted Transfer” means (i) transfers of direct or indirect equity interests
in the Borrower, provided that (a) BAM and/or BPY shall at all times Control
Borrower, (b) BAM and/or BPY shall at all times following such transfer own,
directly or indirectly, at least twenty-five percent (25%) of the membership
interests in Borrower, (c) BAM and/or BPY and/or one or more Qualified
Institutional Investors shall at all times following such transfer own, directly
or indirectly, at least fifty-one percent (51%) of the membership interests in
Borrower, (d) Guarantor shall at all times own, directly or indirectly,
twenty-five percent (25%) of the membership interests of Borrower, and (e) for
each proposed transferee under this clause (i) that, together with its
Affiliates, will hold, directly or indirectly, ten percent (10%) or more of the
direct or indirect equity interests in the Guarantor and did not hold, directly
or indirectly, ten percent (10%) or more of the direct or indirect equity
interests in Guarantor prior to such transfer, such transferee shall not be a
Prohibited Person or a Sanctioned Person, and shall have satisfied each Lender’s
reasonable and customary Patriot Act, “know-your-customer” and other regulatory
requirements; (ii) transfers of (A) direct or indirect ownership interests in
BAM and BPY and (B) ownership interests held by (x) the Series A Preferred
Shareholders in Brookfield DTLA Fund Office Trust, Inc. or (y) the accommodation
shareholders of any real estate investment trust in Borrower’s organizational
structure; (iii) (x) any pledge of an indirect equity interest in Borrower by a
Multi-Asset Person to secure an upper tier corporate or similar loan facility
that is secured by all or substantially all of such Multi-Asset Person’s assets
and/or (y) any pledge of a direct or indirect equity interest in a Multi-Asset
Person, provided that after giving effect to any such pledge, clauses (i) (a)
and (b) above remain satisfied; provided, further, the foregoing shall not be
construed to permit the foreclosure of any such pledge if the transfer of direct
and/or indirect equity interests in Borrower in connection therewith would not
otherwise constitute a Permitted Transfer under another clause of this
definition; (iv) Transfers of ownership interests in Borrower to the Mezzanine
Lender, and the granting of Mezzanine Loan Liens, in accordance with and subject
to the provisions of the Mezzanine Loan Documents; and (v) a Mezzanine Loan
Enforcement Action.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Pfandbrief Defaulting Lender” has the meaning assigned to it in Section
2.10(e).

 

“Pfandbrief Pledge” means, subject to the terms of Section 13.12, any
assignment, pledge or other transfer of all or any portion of any Lender’s
interest in the Loans to a trustee, administrator, receiver or any Person (or
their respective nominees, agent or collateral agents or collateral trustees)
(each a “Pfandbrief Trustee”) in each case in connection with the issuance of
covered mortgage bonds under German Pfandbrief legislation, as such legislation
may be amended and in effect from time to time, or any substitute or successor
legislation with respect to a mortgage pool securing covered mortgage bonds
issued by a German mortgage bank, or any other Person meeting the eligibility
requirements to issue covered mortgage bonds under German Pfandbrief
legislation, as such legislation may be amended and in effect from time to time,
or any substitute or successor legislation.

 

“Pfandbrief Pledging Lender” has the meaning assigned to it in Section 13.12(g).

 

“Pfandbrief Trustee” has the meaning assigned to it in the definition of
“Pfandbrief Pledge”.

 

“Plan of Division” – means a plan of division adopted by an LLC as required by
any applicable governmental authority in order to legally effectuate an LLC
Division, including, without limitation, a

 



 20 

 

 

plan of division as described in Section 18-217 of the Delaware Limited
Liability Company Act, as amended from time to time.

 

“Post-Foreclosure Plan” shall have the meaning given such term in Section 12.4.

 

“Potential Default” means an event, circumstance or condition which, with the
giving of notice or the lapse of time, or both, would constitute a Default.

 

“Prepayment Date” shall have the meaning given to such term in
Section 2.7(c)(i).

 

“Prepayment Notice Cut-Off Time” shall have the meaning given to such term in
Section 2.7(c)(i).

 

“Previous Loan Documents” means all of those certain Loan Documents as defined
in that certain Deed of Trust, dated October 15, 2013, as modified by the
Modification of Deed of Trust, dated September 1, 2016 (as the same has been
amended, assigned and supplemented prior to the date hereof), by and between
Borrower and Metropolitan Life Insurance Company, a New York Corporation
(“Previous Lender”), entered into in connection with that certain mortgage loan
from Previous Lender to Borrower in the original principal amount of
$200,000,000.00.

 

“Prohibited Person” shall mean any Person:

 

(a)                listed in the Annex to, or otherwise a target of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

 

(b)                that is owned or controlled by, or acting for or on behalf
of, any Person that is listed in the Annex to, or is otherwise a target of, the
Executive Order;

 

(c)                with whom Administrative Agent or any Lender is prohibited
from dealing or otherwise engaging in any transaction by any terrorism or money
laundering law, including the Executive Order;

 

(d)                that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or at any replacement
website or other replacement official publication of such list or is otherwise
the subject or target of any officially published or otherwise official publicly
known restrictive measures under any Sanctions Laws and Regulations; or

 

(e)                who is an Affiliate of a Person listed above.

 

“Property” shall have the meaning given to such term in Recital B.

 

“Property Account” shall have the meaning given to such term in Section 8.1(a).

 

“Property Account Agreement” shall have the meaning given to such term in
Section 8.1(a).

 

“Property Account Bank” means Wells Fargo, or another Eligible Institution
acceptable to Administrative Agent.

 



 21 

 

 

“Property Condition Report” means the Property Condition Report by Partner,
prepared for Wells Fargo Bank, dated October 15, 2019, Project Number
19-260240.1, RETECHS Number WF-LA-19-014747-0001-07C.

 

“Property Taxes” shall have the meaning given to such term in Section 9.12.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender’s Commitment to (b) the aggregate amount of the
Commitments of all Lenders hereunder.

 

“Protective Advance” means all sums expended as determined by the Administrative
Agent: (a) to protect the validity, enforceability, perfection or priority of
the liens in any of the Collateral and the instruments evidencing the
Obligations; (b) during the continuance of a Default, to prevent the value of
any Collateral from being materially diminished (assuming the lack of such a
payment within the necessary time frame could potentially cause such Collateral
to lose value); or (c) during the continuance of a Default, to protect any of
the Collateral from being materially damaged, impaired, mismanaged or taken.

 

“Qualified Institutional Investor” means any one of the following Persons:

 

(i) a pension fund, pension trust or pension account or sovereign wealth fund
that (a) has total real estate assets of at least $1 Billion and (b) if
externally managed, is managed by a Person who controls at least $1 Billion of
real estate equity assets; or

 

(ii) a pension fund advisor who (a) immediately prior to such transfer, controls
at least $1 Billion of real estate equity assets and (b) is acting on behalf of
one or more pension funds that, in the aggregate, satisfy the requirements of
clause (i) of this definition; or

 

(iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (a) with a Net Worth, as of a
date no more than six (6) months prior to the date of the transfer, of at least
$500 Million and (b) who, immediately prior to such transfer, controls real
estate equity assets of at least $1 Billion; or

 

(iv) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia) (a)
with a combined capital and surplus of at least $500 Million and (b) who,
immediately prior to such transfer, controls real estate equity assets of at
least $1 Billion; or

 

(v) any Person (a) with a long-term unsecured debt rating from the Rating
Agencies of at least Investment Grade or (b) who (i) owns directly or indirectly
or operates at least eight (8) properties of a type, quality and size similar to
the Property, totaling in the aggregate no less than 2 million square feet of
gross leasable space (exclusive of the Property), (ii) has a Net Worth, as of a
date no more than six (6) months prior to the date of such transfer, of at least
$500 Million and (iii) immediately prior to such transfer, has real estate
equity investments of at least $1 Billion.

 

“Qualified Manager” shall mean (a) a reputable professional property management
company that is an Affiliate of Sponsor, (b) any management company set forth on
Schedule VI (or that is Controlled by or under common Control with any such
management company) provided that no material adverse change has occurred with
respect in the financial condition, property management business and/or
reputation as a property manager of such entity from the Effective Date, or (c)
a manager reasonably approved by Administrative Agent.

 



 22 

 

 

“Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally recognized statistical rating agency which has been approved by
Administrative Agent in writing.

 

“REA” shall mean, individually and/or collectively (as the context may require),
each material reciprocal easement, covenant, condition and restriction agreement
or similar agreement affecting the Property (or any portion thereof) as more
particularly described on Schedule V attached hereto and any future material
reciprocal easement or similar agreement affecting the Property (or any portion
thereof) entered into in accordance with the applicable terms and conditions
hereof.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Effective Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder issued in connection therewith or in implementation thereof shall be
deemed to be a “Regulatory Change”, regardless of the date enacted, adopted,
issued or implemented and (ii) all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the US or foreign regulatory authorities shall, in each
case, regardless of the date enacted, adopted, issued or implemented shall be
deemed to be a “Regulatory Change”, regardless of the date enacted, adopted,
issued or implemented.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Request for Advance” means a request for Advance in the form of Exhibit D
attached hereto.

 

“Required Hedge” shall have the meaning given to such term in Section 9.16.

 

“Requisite Lenders” means, as of any date, Lenders (which must include the
Lender then acting as Administrative Agent) having at least 66-2/3% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, Lenders holding at least 66-2/3% of the principal amount
outstanding under the Loan, provided that (a) in determining such percentage at
any given time, all then existing Defaulting Lenders (except as otherwise
provided in Sections 2.10 and 13.12 with respect to any Pfandbrief Defaulting
Lender) will be disregarded and excluded and the Pro Rata Shares of the Lenders
shall be redetermined, for voting purposes only, to exclude the Pro Rata Shares
of such Defaulting Lenders (except as otherwise provided in Sections 2.10 and
13.12 with respect to any Pfandbrief Defaulting Lender), and (b) at all times
when two or more Lenders are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders that are not Affiliates of
each other.

 

“Restoration” shall have the meaning given to such term in Section 4.8.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of Borrower now or hereafter outstanding,

 



 23 

 

 

 

except a dividend payable solely in shares of that class of stock to the holders
of that class; (b) any redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock or other Equity Interest of
Borrower now or hereafter outstanding; (c) any payment or prepayment of
principal of, premium, if any, or interest on, redemption, conversion, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any indebtedness (other than the Loan or with respect to Permitted
Indebtedness); and (d) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire any Equity
Interests of Borrower or any of its Subsidiaries now or hereafter outstanding.
For the avoidance of doubt, in no event shall the payment of an Operating
Expense be deemed a Restricted Payment. For the purposes of clarity, the term
“Restricted Payment” does not include any payments to Mezzanine Lender pursuant
to the Mezzanine Loan Agreement that are permitted hereunder or any other
disbursements that are expressly permitted by this Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Sanction” or “Sanctions” means individually and collectively, respectively, the
economic or financial sanctions, sectoral sanctions, secondary sanctions, trade
embargoes and anti-terrorism laws administered or enforced from time to time by:
(a) the United States of America, including those administered by OFAC, the U.S.
State Department, the U.S. Department of Commerce, or through any existing or
future Executive Order, (b) the United Nations Security Council, (c) the
European Union, (d) the United Kingdom, (e) Canada, or (f) any other government
authorities with jurisdiction over any Person within the Borrowing Group.

 

“Sanctioned Person” means any Person that is a target of any Sanctions,
including without limitation, a Person that is, or is owned or controlled by one
or more Persons that are: (a) listed on OFAC’s Specially Designated Nationals
and Blocked Persons List; (b) listed on OFAC’s Consolidated Non-Specially
Designated Nationals List; (c) a legal entity that is deemed by OFAC to be a
Sanctions target based on the ownership of such legal entity by Sanctioned
Person(s); or (d) a Sanctions target pursuant to any territorial or
country-based Sanctions program.

 

“Security Deposit Account” shall have the meaning given to such term in
Section 9.11(a).

 

“Senior Loans” shall have the meaning given to such term in Section 2.10(c).

 

“Severed Loan Documents” shall have the meaning given to such term in
Section 11.2(f).

 

“Significant Lease” means any office Lease which, together with any office
Leases to one or more Affiliates of the proposed tenant thereunder, would demise
in excess of 50,000 net rentable square feet, in each case, inclusive of any
Expansion Space; provided, however, in the event that Lender shall disapprove
any office Lease which would not be a Significant Lease but for the inclusion of
Expansion Space, then if such proposed Lease is modified to remove the option
applicable to such Expansion Space such that the Lease is no longer a
Significant Lease, then such Lease shall cease to be deemed a Significant Lease
(for the avoidance of doubt and notwithstanding the forgoing, such office Lease
shall otherwise be required to comply with the terms and conditions of Section
9.4).

 

“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website.

 



 24 

 

 

“Sponsor” shall mean BPY (or any successor thereto by merger, consolidation or
amalgamation or a purchaser, assignee or transferee of all or substantially all
of its assets) and/or BAM (or any successor thereto by merger, consolidation or
amalgamation or a purchaser, assignee or transferee of all or substantially all
of its assets).

 

“Sponsor BFP Subsidiary” means a Subsidiary of Sponsor that owns a direct or
indirect interest in Borrower.

 

“Spread Maintenance Premium” shall mean an amount equal to the amount that would
have been payable if the amount so prepaid had accrued interest at one and sixty
one hundredths percent (1.60%) per annum, calculated from the Prepayment Date
through the first Payment Date that would have occurred following the twelve
(12) month anniversary of the Effective Date.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Survey” means that certain ALTA/ACSM Land Title Survey made by Gregory D.
Hindson, P.L.S. 5670, project number LA20768.

 

“Sweep Account” means an account with and controlled by Administrative Agent for
the benefit of the Lenders into which all Excess Cash Flow shall be transferred
in accordance with Section 8.5(b).

 

“Sweep Guaranty” means a principal repayment guaranty from Guarantor in an
amount equal to the Optional Minimum DSCR Prepayment, in form and substance
acceptable to Administrative Agent.

 

“Sweep Guaranty Termination Event” means (i) any breach of the covenant set
forth in Section 9.17(b) of this Agreement or (ii) the occurrence of a default
described in Section 11.1(o)(a) of this Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority in the nature of a tax, including any
interest, additions to tax or penalties applicable thereto.

 

“Tenant Letter of Credit” means any letter of credit provided to Borrower, as
landlord, by a tenant under a Lease as security for, or payment of, any tenant
obligations under such Lease.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Termination Payment” shall have the meaning given to such term in
Section 9.3(d).

 

“Termination Payment Escrow” shall have the meaning given to such term in
Section 9.3(d).

 

“TI/LC Budgeted Amount” means, (i) for Existing Leases and with respect to any
TI/LC Expenses set forth on the TI/LC Existing Obligations Schedule, the
applicable amount set forth for the

 



 25 

 

 

applicable Lease on such TI/LC Existing Obligations Schedule and (ii) for Leases
entered into following the date hereof in accordance with the terms hereof, (1)
for any new Lease with a term equal to or greater than five (5) years, $10 per
rentable square foot demised pursuant to such Lease, per year (not to exceed
$100 per square foot in the aggregate), and for any renewal of any Lease for an
extended term equal to or greater than five (5) years, $5 per rentable square
foot demised pursuant to such Lease per year, (not to exceed $100 per square
foot in the aggregate), (2) for any Lease with a term less than five (5) years
but equal to or greater than three (3) years, $15 per rentable square foot
demised pursuant to such Lease (not to exceed $3,500,000 taken in the aggregate
with all Advances for TI/LC Expenses funded hereunder and the Mezzanine Loan
Agreement for such Leases) and (3) for any Lease with a term of less than three
(3) years, $0 (it being acknowledged that a Lease with a term of less than three
(3) years shall not be eligible for Advances for TI/LC Expenses). For the
avoidance of doubt, to the extent Borrower is able to show to Administrative
Agent’s reasonable satisfaction that the actual TI/LC Expenses incurred with
respect to an Existing Lease are less than the amount set forth for such
Existing Lease on the TI/LC Existing Obligation Schedule or otherwise
attributable to such Existing Lease, Borrower shall be permitted to reallocate
the actual savings to be drawn as an Advance hereunder for TI/LC Expenses
incurred for Leases entered into following the date hereof, subject in each case
to the terms of clause (ii) above, the other requirements for such Advances set
forth herein and the other provisions hereof; provided that in no event shall
any Lender be obligated to fund in excess of its Pro Rata Share of the Maximum
Future Advance Commitment with respect to Advances made after the Effective
Date.

 

“TI/LC Existing Obligations Schedule” means the schedule of outstanding lease
obligations attached hereto as Exhibit J.

 

“TI/LC Expenses” means, with respect to any Lease entered into in accordance
with the terms of the Loan Documents or Existing Leases, any costs and/or
expenses in connection with (a) tenant improvements, (b) tenant allowances, (c)
leasing commissions or (d) any other work under such Lease that Borrower is
required to perform, in each case pursuant to, and in accordance with, the
applicable Lease.

 

“TI/LC Work” means the work being performed and completed in connection with
TI/LC Expenses.

 

“Titled Agent” shall have the meaning given to such term in Section 12.12.

 

“Title Policy” means ALTA Lender’s Policy of Title Insurance as issued by
Chicago Title Insurance Company to Administrative Agent for the benefit of the
Lenders, Policy No. CA-FBSC-IMP-72306-1-19-00073271.

 

“Transfer” shall have the meaning given to such term in Section 9.7.

 

“Triggering Event” means (i) the occurrence of a DSCR Event and notice from the
Administrative Agent to the Borrower and Property Account Bank that the same has
occurred and is continuing; provided, that no such notice shall be required if
Borrower shall have notified Administrative Agent in writing of the existence of
such Triggering Event, or (ii) the occurrence of a Sweep Guaranty Termination
Event.

 

“Triggering Event Termination” means, provided that there shall be no Default,
with respect to a Triggering Event, such time as the DSCR has been restored to a
level above the Minimum DSCR and the DSCR(Mortgage) has been restored to a level
above the Minimum DSCR (Mortgage), in each case for at least one calendar
quarter following the occurrence of a Triggering Event; provided, that the
requirement for a calendar quarter of DSCR above the applicable Minimum DSCR
pursuant to this clause shall not

 



 26 

 

 

apply if (A) the amount of cash or Letter of Credit or Sweep Guaranty delivered
to Administrative Agent as security for the Loan following the related DSCR
Event in accordance with Section 9.13(b) hereof or (B) permitted partial
prepayment of principal made by Borrower following the related DSCR Event, in
each case, increases the DSCR to above the applicable Minimum DSCR and the DSCR
(Mortgage) to above the applicable Minimum DSCR (Mortgage) for the calendar
quarter preceding the date of the delivery of such security or making of such
prepayment (for such purposes determined as if the amount of the Loan had been
reduced by the amount of such security or prepayment at the beginning of such
quarter period, in which event the Triggering Event Termination shall be deemed
to have occurred immediately upon the delivery of such security or the making of
such prepayment).

 

“TRIPRA” means the Terrorism Risk Insurance Program Reauthorization Act of 2007.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
by merger or consolidation.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2               SCHEDULES AND EXHIBITS INCORPORATED. Schedules I, II, III, IV,
V and VI and Exhibits A, B, C, D E, F, G, H, I-1, I-2, I-3, I-4, J and K all
attached hereto, are hereby incorporated into this Agreement.

 

1.3               PRINCIPLES OF CONSTRUCTION. Unless otherwise indicated, all
accounting terms, ratios and measurements shall be interpreted or determined in
accordance with GAAP or International Financial Reporting Standards, as in
effect on the Effective Date; provided that, if at any time any change in GAAP
or International Financial Reporting Standards would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Administrative Agent shall so request, the Administrative
Agent and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP or International Financial Reporting Standards (subject to the approval of
the Requisite Lenders); provided further that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP or
International Financial Reporting Standards prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or International Financial Reporting Standards. References
in this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein

 



 27 

 

 

and hereto unless otherwise indicated. References in this Agreement to any
document, instrument or agreement (a) shall include all exhibits, schedules and
other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. All uses of the word “including” shall mean
“including, without limitation” unless the context shall indicate otherwise.
Unless otherwise specified, the words “hereof,” “herein,” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, the
feminine and the neuter. Unless explicitly set forth to the contrary, a
reference to “Subsidiary” means a Subsidiary of Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means an Affiliate of Borrower.
Titles and captions of Articles, Sections, subsections and clauses in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement. Unless otherwise indicated, all references to time are
references to Eastern time. The use of the phrases “a Default exists”, “upon and
during the continuance of a Default” or similar phrases in the Loan Documents
shall mean that a Default shall continue to exist until Borrower has cured all
Defaults existing at such time, which Defaults shall include, without
limitation, failure by Borrower to pay the entire unpaid principal amount of the
Loan and all other amounts payable under the Loan Documents following an
acceleration of the Loan as provided herein.

 

ARTICLE 2. LOAN

 

2.1               LOAN. By and subject to the terms of this Agreement, the
Lenders agree to lend to the Borrower, and the Borrower agrees to borrow from
Lenders, the aggregate principal sum of up to TWO HUNDRED SIXTY-EIGHT MILLION
SIX HUNDRED THOUSAND AND 00/100 DOLLARS ($268,600,000.00), said sum to be
evidenced by the Notes. The Notes shall be secured, in part, by the Deed of
Trust encumbering certain real property and improvements as described therein.
As of the Effective Date, each Lender shall be committed, subject to
satisfaction of all applicable conditions precedent set forth in Sections 3.1
and 3.5 of this Agreement, to fund its Pro Rata Share of a portion of the
Initial Advance Amount, and the balance of the Loan shall be committed and
funded in accordance with the terms and conditions set forth in Sections 3.4 and
3.5 hereof (unless such terms and conditions have been waived by the
Administrative Agent). Borrower acknowledges and agrees that in no event shall
any Lender be obligated to fund in excess of its Pro Rata Share of (i) in
connection with the Advance on the Effective Date, the Initial Advance Amount
and (ii) in connection with Advances made after the Effective Date, the Maximum
Future Advance Commitment. No amounts repaid with respect to the Loan may be
re-borrowed.

 

2.2               LOAN FEES. The Borrower shall pay to Administrative Agent, on
the Effective Date, a loan fee as set forth in separate letter agreements
between Borrower and Administrative Agent and Administrative Agent and Lenders.

 

2.3               LOAN DOCUMENTS. The Borrower shall execute and deliver to
Administrative Agent (or cause to be executed and delivered) concurrently with
this Agreement each of the documents, properly executed and in recordable form,
as applicable, described in Exhibit B as Loan Documents, together with those
documents described in Exhibit B as Other Related Documents.

 

2.4               EFFECTIVE DATE. The “Effective Date” of delivery and transfer
to Administrative Agent of the security under the Loan Documents and of the
Borrower’s, Administrative Agent’s and

 



 28 

 

 

Lenders’ obligations under the Loan Documents shall be the date as of which this
Agreement is executed, set forth on page 1 hereof.

 

2.5               MATURITY DATE. All sums due and owing under this Agreement and
the other Loan Documents shall be repaid in full on or before the Maturity Date.
All payments due to Administrative Agent and Lenders under this Agreement,
whether at the Maturity Date or otherwise, shall be paid in Dollars in
immediately available funds.

 

2.6               INTEREST ON THE LOAN; LOAN PAYMENT; LATE FEES.

 

(a)                Payments. Borrower shall make the following payments of
interest and principal to Administrative Agent on behalf of the Lenders in the
manner provided for in Section 2.7:

 

(i)                 Interest accrued on the outstanding principal balance of the
Loan from (and including) the date of closing of the Loan, through (but not
including) the first day of the Interest Period commencing following the closing
of the Loan shall be due and payable by Borrower pursuant to a separate invoice
delivered to Borrower following the date of closing of the Loan.

 

(ii)               Interest accrued on the outstanding principal balance of the
Loan thereafter shall be due and payable in arrears, in the manner provided in
Section 2.7, on the tenth day of each month (each, a “Payment Date”) commencing
with the first payment due on December 10, 2019.

 

(iii)             On the Maturity Date, the Borrower shall pay to the
Administrative Agent on behalf of the Lenders the entire outstanding principal
amount of the Loan, all accrued interest thereon, and all other sums payable to
the Administrative Agent and the Lenders hereunder and under the other Loan
Documents.

 

(b)                Default Interest. Notwithstanding the rates of interest
specified in Section 2.6(e) and the payment dates specified in Section 2.6(a),
at Requisite Lenders’ discretion at any time following the occurrence and during
the continuance of any Default, the principal balance of the Loan then
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loan not paid when due, shall bear interest payable upon demand
at the Alternate Rate. All other amounts due Administrative Agent or Lenders
(whether directly or for reimbursement) under this Agreement or any of the other
Loan Documents if not paid when due, or if no time period is expressed, if not
paid within ten (10) days after demand, shall likewise, at the option of
Requisite Lenders, bear interest from and after demand at the Alternate Rate.

 

(c)                Late Fee. Borrower acknowledges that late payment to
Administrative Agent will cause Administrative Agent and Lenders to incur costs
not contemplated by this Agreement. Such costs include, without limitation,
processing and accounting charges. Therefore, if Borrower fails timely to pay
any sum due and payable hereunder through the Maturity Date (other than payment
of the entire outstanding balance of the Loan on the Maturity Date or on any
accelerated date of payment thereof, including as a result of the exercise of
any remedies by Administrative Agent or Lenders after a Default), unless waived
by Administrative Agent, a late charge of three cents ($.03) for each dollar of
any such principal payment, interest or other charge due hereon and which is not
paid within fifteen (15) days (i) after such payment is due in the case of
regularly scheduled payments of interest or (ii) after Borrower’s receipt of
notice from Administrative Agent, shall be charged by Administrative Agent (for
the benefit of Lenders) and paid by Borrower for the purpose of defraying the
expense incident to handling such delinquent payment. Borrower, Lenders and
Administrative Agent agree that this late charge represents a reasonable sum
considering all of the circumstances existing on the date hereof and represents
a fair and reasonable estimate of the costs that Administrative Agent and
Lenders will incur by reason of late

 



 29 

 

 

payment. Borrower, Lenders and Administrative Agent further agree that proof of
actual damages would be costly and inconvenient. Acceptance of any late charge
shall not constitute a waiver of the default with respect to the overdue
installment, and shall not prevent Administrative Agent or any Lender from
exercising any of the other rights available hereunder or any other Loan
Document. Such late charge shall be paid without prejudice to any other rights
of Administrative Agent or any other Lender.

 

(d)                Computation of Interest. Interest shall be computed on the
basis of the actual number of days elapsed in the period during which interest
or fees accrue and a year of three hundred sixty (360) days on the principal
balance of the Loan outstanding from time to time. In computing interest on the
Loan, the date of the making of a disbursement of the Loan shall be included and
the date of payment shall be excluded. Notwithstanding any provision in this
Section 2.6, interest in respect of the Loan shall not exceed the maximum rate
permitted by applicable law.

 

(e)                Effective Rate. The “Effective Rate” upon which interest
shall be calculated for the Loan shall, from and after the Effective Date, be
one or more of the following:

 

(i)                 Provided no Default exists:

 

(A)              For those portions of the principal balance of the Loan which
are LIBOR Loans, the Effective Rate for the Interest Period thereof shall be the
Applicable LIBOR Rate for the Interest Period selected by Borrower with respect
to each LIBOR Loan and set in accordance with the provisions hereof.

 

(B)              Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, Administrative Agent and Borrower may amend this
Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. on
the fifth (5th) Business Day after Administrative Agent has posted such proposed
amendment, executed by Administrative Agent and Borrower, to all Lenders and
Borrower so long as Administrative Agent has not received, by such time, written
notice of objection to such amendment from Lenders comprising the Requisite
Lenders. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Requisite Lenders have
delivered to Administrative Agent written notice that such Requisite Lenders
accept such amendment. No replacement of LIBOR with a Benchmark Replacement
pursuant to this Section 2.6(e)(i)(B) will occur prior to the applicable
Benchmark Transition Start Date.

 

In connection with the implementation of a Benchmark Replacement, Administrative
Agent will have the right to make Benchmark Replacement Conforming Changes from
time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

 

Administrative Agent will promptly notify Borrower and the Lenders of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and

 



 30 

 

 

(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by Administrative Agent or
Lenders pursuant to this Section 2.6(e)(i)(B) including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section
2.6(e)(i)(B).

 

Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, Borrower may revoke any request for a conversion to or
continuation of LIBOR Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, Borrower will be deemed to
have converted any such request into a request for a Borrowing of or conversion
to a Base Rate Loan. During any Benchmark Unavailability Period, the component
of the Base Rate based upon LIBOR will not be used in any determination of the
Base Rate.

 

(C)              For those portions of the principal balance of the Loan that
shall constitute a Base Rate Loan, the Effective Rate shall be the Base Rate.

 

(ii)               During such time as a Default exists; or from and after the
date on which all sums owing under the Notes become due and payable by
acceleration or otherwise; or from and after the Maturity Date, then at the
option of Requisite Lenders in each case, the interest rate applicable to the
then outstanding principal balance of the Loan shall be the Alternate Rate (with
the component thereof reflecting the Effective Rate being determined pursuant to
clause (i) above).

 

(f)                 Selection of LIBOR. Provided no Default exists, and subject
to the terms of Section 2.6(e)(i)(B), Borrower hereby requests (and
Administrative Agent acknowledges and agrees) that the Applicable LIBOR Rate be
the Effective Rate for calculating interest on all portions of the Loan.
Accordingly, notwithstanding anything to the contrary in this Agreement or any
other Loan Document, Borrower shall not be required to affirmatively request
that the Applicable LIBOR Rate be the Effective Rate for calculating interest on
any portion of the Loan. In addition, for the avoidance of doubt, Borrower shall
not have the right to affirmatively elect that any portion of the Loan be
treated as a Base Rate Loan, provided, however, after the occurrence and during
the continuance of any Default, no portion of the Loan shall be a LIBOR Loan
(for the avoidance of doubt, a Loan may be based upon the LIBOR Market Index
Rate in accordance with the definition of “Base Rate” despite the same not being
a “LIBOR Loan”).

 

(g)                Purchase, Sale and Matching of Funds. Calculation of all
amounts payable to a Lender under this Article with respect to a LIBOR Loan
shall be made as though such Lender had actually funded LIBOR Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article.

 



 31 

 

 

2.7               PAYMENTS.

 

(a)                Manner and Time of Payment. All payments of principal,
interest and fees hereunder payable to Administrative Agent or the Lenders shall
be made without condition or reservation of right and free of set-off or
counterclaim, in Dollars and by wire transfer (pursuant to Administrative
Agent’s written wire transfer instructions) of immediately available funds, to
Administrative Agent, for the account of each Lender as applicable, not later
than 2:00 P.M. (Eastern time) on the date due; and funds received by
Administrative Agent after that time and date shall be deemed to have been paid
on the next succeeding Business Day.

 

(b)                Payments on Non-Business Days. Whenever any payment to be
made by Borrower hereunder shall be stated to be due on a day which is not a
Business Day, payments shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder and of any fees due under this Agreement, as the case may be.

 

(c)                Voluntary Prepayment.

 

(i)                 Borrower shall be entitled to repay the outstanding
principal amount of the Loan in whole or in part at any time subject to
satisfaction of the following conditions precedent: (a) Borrower shall provide
Administrative Agent written notice of the date of the prepayment and such
notice shall have been received by Administrative Agent not later than 4:00 p.m.
(Eastern time) at least three (3) Business Days prior to the date of such
prepayment (the “Prepayment Date”; and, the date three (3) Business Days prior
to the Prepayment Date being referred to as the “Prepayment Notice Cut Off
Time”), provided, however, that such notice may be revoked at any time prior to
the date of prepayment specified in such notice; if such notice is revoked after
the Prepayment Notice Cut Off Time or Borrower otherwise fails to make the
prepayment in the amount and on the date specified in a notice that has not been
revoked, then Borrower shall pay to Administrative Agent, for the account of the
Lenders, promptly upon demand any amount due under Section 2.13 that would have
been payable if the amount set forth in such notice had been prepaid on the date
specified in such notice and, without limitation to the foregoing,
Administrative Agent shall have the right to convert any such amount specified
in any such notice which is a LIBOR Loan to a Base Rate Loan until such time as
Borrower shall have selected the applicable rate for such portion of the Loan;
(b) Borrower, at the time of such prepayment, shall have paid to Administrative
Agent, for the account of the Lenders, the Spread Maintenance Premium (if
applicable; provided, that, no Spread Maintenance Premium or any other penalty
or premium shall be due and payable in connection with a mandatory prepayment in
connection with a condemnation or casualty at the Property) and any amount due
under Section 2.13 incurred by the Lenders in connection with such prepayment;
and (c) if an Interest Rate Protection Agreement is then in place, Borrower, at
the time of such prepayment, shall have paid any and all early termination fees
and other amounts due in connection with such prepayment to the applicable
counterparty (collectively, “IRPA Termination Fees”).

 

(d)                Prepayment of the Mezzanine Loan. Notwithstanding anything to
the contrary contained herein or in any of the other Loan Documents, in no event
shall Borrower permit Mezzanine Borrower or any other Person to prepay (which
shall include, without limitation, any prepayment in connection with any
acceleration of the Mezzanine Loan) the Mezzanine Loan in whole or in part
without the prior written approval of Administrative Agent and all the Lenders,
unless a pro-rata portion of the Loan is contemporaneously prepaid in accordance
with Section 2.7(c).

 

2.8               FULL REPAYMENT AND RECONVEYANCE. Upon receipt of all sums
owing and outstanding under the Loan Documents, Administrative Agent shall
promptly issue a full satisfaction of the lien of the Deed of Trust and all of
the Loan Documents shall terminate and Borrower shall have no

 



 32 

 

 

further obligations or liabilities thereunder, except any such obligations or
liabilities which by their express terms survive repayment in full of the Loan
and the termination of the Loan Documents. The Administrative Agent shall, at
Borrower’s expense, execute all instruments of termination, notices and other
documents reasonably requested by Borrower to evidence the same and to put third
parties on notice thereof. Any Collateral then held by Administrative Agent
shall promptly be delivered to the Borrower. Upon the written request and at the
sole cost and expense of Borrower, the Administrative Agent shall cooperate with
Borrower to effect an assignment of the Notes and the Deed of Trust in
connection with the repayment in full of the Loan (in lieu of satisfaction) in
the following manner: (i) the Lenders shall assign the Note (or an affidavit of
lost Note, with respect to any Lender whose Note shall have been lost, stolen,
misplaced or destroyed) and the Deed of Trust, each without recourse, covenant
or warranty of any nature, express or implied, to such new lender designated by
Borrower; (ii) any such assignment shall be conditioned on the following: (a)
payment by Borrower of the reasonable third-party costs and expenses of the
Administrative Agent and the Lenders incurred in connection therewith (including
attorneys’ fees and expenses for the preparation, delivery and performance of
such an assignment); (b) such an assignment is not then prohibited by any
federal, state or local law, rule, regulation or order or by any Governmental
Authority; and (c) Borrower shall provide such other opinions, documents, items
and information which a prudent lender would require to effectuate such
assignment; and (iii) Borrower shall be responsible for all mortgage recording
Taxes, recording fees and other similar charges payable in connection with any
such assignment. The assignment of the Notes and the Deed of Trust to the new
lender shall be accomplished by an escrow closing conducted through an escrow
agent satisfactory to Administrative Agent (it being understood that a
nationally recognized title company is satisfactory to the Administrative Agent)
and pursuant to an escrow agreement in form and substance reasonably
satisfactory to Administrative Agent. Provided each Lender shall have been
provided reasonable advance prior notice from Administrative Agent, each Lender
shall provide its respective Note (or a lost Note affidavit, as provided above)
to Administrative Agent, in escrow and with appropriate endorsements, for the
purpose of effectuating the foregoing assignment. Administrative Agent shall
have no liability to Borrower or any other Person for any Lender’s failure to
deliver its Note (or lost Note affidavit), and the failure to deliver such Note
or affidavit, or Assignment of the Note and Deed of Trust as contemplated
hereby, shall not affect or limit Borrower’s obligations under this Agreement or
create any right, offset, defense or counterclaim for the benefit of Borrower or
any Guarantor with respect to the payment or performance of such obligations.

 

2.9               LENDERS’ ACCOUNTING. In addition to its requirements under
Section 13.12(c), Administrative Agent, on behalf of itself, the Lenders and the
Borrower, shall maintain a loan account (the “Loan Account”) on its books in
which shall be recorded (a) the names and addresses and the Pro Rata Shares of
the commitment of each of the Lenders, and principal amount of the Loan owing to
each Lender from time to time, and (b) all repayments of principal and payments
of accrued interest, as well as payments of fees required to be paid pursuant to
this Agreement. All entries in the Loan Account shall be deemed final, binding
and conclusive in all respects as to all matters reflected therein (absent
manifest error). All entries in the Loan Account shall be made in accordance
with Administrative Agent’s customary accounting practices as in effect from
time to time. Monthly or at such other interval as is customary with
Administrative Agent’s practice, Administrative Agent will render a statement of
the Loan Account to Borrower and will deliver a copy thereof to each Lender.
Each such statement shall be deemed final, binding and conclusive upon Borrower
in all respects as to all matters reflected therein (absent manifest error).

 

2.10           DEFAULTING LENDERS.

 

(a)                If for any reason any Lender, subject to subsection (d)
below, (a “Defaulting Lender”) shall fail or refuse to perform any of its
obligations under this Agreement or any other Loan Document to which it is a
party within the time period specified for performance of such obligation or, if

 



 33 

 

 

no time period is specified, if such failure or refusal continues for a period
of three (3) Business Days after notice from the Administrative Agent, then, in
addition to the rights and remedies that may be available to the Administrative
Agent or the Borrower under this Agreement or Applicable Law, such Defaulting
Lender’s right to participate in the administration of the Loan, this Agreement
and the other Loan Documents, including without limitation, any right to vote in
respect of, to consent to or to direct any action or inaction of the
Administrative Agent or to be taken into account in the calculation of Requisite
Lenders, shall be suspended during the pendency of such failure or refusal.
Notwithstanding the foregoing, a Defaulting Lender must consent to any increase
to its Commitment, except in connection with any protective advance (except with
respect to any Pfandbrief Defaulting Lender that is not a Defaulting Lender for
any other reason). If for any reason a Lender fails to make timely payment to
the Administrative Agent of any amount required to be paid to the Administrative
Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Administrative Agent or the
Borrower may have under the immediately preceding provisions or otherwise, the
Administrative Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or set off and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and (iii)
to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Administrative Agent in respect of a Defaulting
Lender’s interest in the Loans shall not be paid to such Defaulting Lender and
shall be held uninvested by the Administrative Agent and either applied against
the purchase price of such interest under the following subsection (b) or paid
to such Defaulting Lender upon the Defaulting Lender’s curing of its default.

 

(b)                Purchase or Cancellation of Defaulting Lender’s Loans. Any
Lender who is not a Defaulting Lender shall have the right, but not the
obligation, in its sole discretion, to acquire by assignment all of a Defaulting
Lender’s interest in the Loan owing under this Agreement. Any Lender desiring to
exercise such right shall give written notice thereof to the Administrative
Agent and the Borrower no sooner than two (2) Business Days and not later than
five (5) Business Days after such Defaulting Lender became a Defaulting Lender.
If more than one Lender exercises such right, each such Lender shall have the
right to acquire an amount of such Defaulting Lender’s interest in the Loan
owing under this Agreement in proportion to the Commitments of the Lenders
exercising such right. If after such fifth Business Day, the Lenders have not
elected to acquire all of the Defaulting Lender’s interest in the Loan, then the
Borrower may (provided no Default exists and except with respect to any
Pfandbrief Defaulting Lender that is not a Defaulting Lender for any other
reason), by giving written notice thereof to the Administrative Agent, such
Defaulting Lender and the other Lenders, demand that such Defaulting Lender
assign its interest in the Loan to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.12 for the purchase price provided
for below. Upon any such assignment, the Defaulting Lender’s interest in the
Loan and its rights hereunder (but not its liability in respect thereof or under
the Loan Documents to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Assumption Agreement and,
notwithstanding Section 13.12, shall pay to the Administrative Agent an
assignment fee in the amount of $10,000. The purchase price for the interest of
a Defaulting Lender in the Loan shall be equal to (i) the amount of the
principal balance of such Defaulting Lender’s interest in the Loan outstanding
and owed by the Borrower to such Defaulting Lender, plus (ii) accrued and unpaid
interest (without giving effect to the Alternate Rate, if applicable at such
time), less (iii) any amounts owing by such Defaulting Lender to the
Administrative Agent or any other Lender. Prior to payment of such purchase
price to a Defaulting Lender, the Administrative Agent shall apply against such
purchase price any amounts retained by the Administrative

 



 34 

 

 

Agent pursuant to the last sentence of the immediately preceding subsection (a).
The Defaulting Lender shall be entitled to receive any amount owed to it by the
Borrower under the Loan Documents which accrued prior to the date of the default
by the Defaulting Lender, to the extent the same are received by the
Administrative Agent from or on behalf of the Borrower. There shall be no
recourse against any Lender or the Administrative Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of the Loan.

 

(c)                Notwithstanding any provision hereof to the contrary, until
such time as a Defaulting Lender has funded its Pro Rata Share of a Protective
Advance or prior Loan disbursements which was previously a Non-Pro Rata Advance,
or all other Lenders have received payment in full (whether by repayment or
prepayment) of the amounts due in respect of such Non-Pro Rata Advance, all of
the indebtedness and obligations owing to such Defaulting Lender hereunder shall
be subordinated in right of payment, as provided in the following sentence, to
the prior payment in full of all principal, interest and fees in respect of all
Non-Pro Rata Advances in which the Defaulting Lender has not funded its Pro Rata
Share (such principal, interest and fees being referred to as “Senior Loans”).
All amounts paid by Borrower and otherwise due to be applied to the indebtedness
and obligations owing to the Defaulting Lender pursuant to the terms hereof
shall be distributed by Administrative Agent to the other Lenders in accordance
with their respective Pro Rata Shares (recalculated for purposes hereof to
exclude the Defaulting Lender’s Pro Rata Share), until all Senior Loans have
been paid in full. This provision governs only the relationship among
Administrative Agent, each Defaulting Lender, and the other Lenders; nothing
hereunder shall limit the obligations of Borrower under this Agreement. The
provisions of this Section shall apply and be effective regardless of whether a
Default occurs and is then continuing, and notwithstanding (a) any other
provision of this Agreement to the contrary, (b) any instruction of Borrower as
to its desired application of payments or (c) the suspension of such Defaulting
Lender’s right to vote on matters which are subject to the consent or approval
of Requisite Lenders or all Lenders. In addition, the Defaulting Lender shall
indemnify, defend and hold harmless Administrative Agent and each of the other
Lenders from and against any and all liabilities and costs, plus interest
thereon at the Alternate Rate, which they may sustain or incur by reason of or
as a direct consequence of the Defaulting Lender’s failure or refusal to perform
its obligations under this Agreement.

 

(d)                Intentionally omitted.

 

(e)                Pfandbrief Pledging Lender. Notwithstanding the foregoing
provisions of this Section 2.10, if any Lender (x) is a Defaulting Lender and
(y) is a Pfandbrief Pledging Lender, (A) such Lender’s right to participate in
the administration of the Loan, this Agreement or the other Loan Documents as
set forth herein solely with respect to such Lender’s pro rata share of the
Loans which are subject to a Pfandbrief Pledge, if any, shall not be suspended
so long as such Lender (i) continues to meet its monetary obligations under the
Loan Documents and (ii) responds to any communication or request in the manner
required by the Loan Documents within ten (10) Business Days after receipt
thereof (or such lesser time to the extent required by the Loan Documents), (B)
such Lender shall not be deemed to be a Defaulting Lender for purposes of the
definition of “Requisite Lenders” so long as such Lender responds to any
communication or request within ten (10) calendar days after receipt thereof (or
such lesser time to the extent required by the Loan Documents) and (C) clause
(ii) of Section 2.10(a) shall not apply to such Lender, provided such Lender is
not also a Defaulting Lender for any other reason. Any Pfandbrief Pledging
Lender that is a Defaulting Lender that is still permitted to participate during
any period in the administration of the Loans and the Loan Documents pursuant to
the foregoing sentence will be referred to hereinafter as a “Pfandbrief
Defaulting Lender” for such period. Notwithstanding the foregoing, and for the
avoidance of doubt, except as expressly as set forth in this Agreement the
rights and remedies of the non-defaulting Lenders and of Borrower under this
Agreement with respect to Defaulting Lenders shall apply in all respects with
respect to any Pfandbrief Defaulting Lender.

 



 35 

 

 

2.11           TAXES; FOREIGN LENDERS.

 

(a)                FATCA. For purposes of this Section, the term “Applicable
Law” includes FATCA.

 

(b)                Payments Free of Taxes. Any and all payments by or on account
of any obligation of the Borrower or any other Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law. If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                Payment of Other Taxes by the Borrower. The Borrower and the
other Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                Indemnification by the Borrower. The Borrower and the other
Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so) and (ii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(f)                 Evidence of Payments. As soon as practicable after any
payment of Taxes by the Borrower or any other Loan Party to a Governmental
Authority pursuant to this Section, the Borrower or such other Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 



 36 

 

 

(g)                Status of Lenders.

 

(i)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in the immediately following clauses (ii)(A), (ii)(B)
and (ii)(D)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)               Without limiting the generality of the foregoing:

 

(A)              any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), 2 executed
copies of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)       executed copies of IRS Form W-8ECI;

 

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within

 



 37 

 

 

the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(IV)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)              if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.11
(including by the payment of additional amounts pursuant to this Section

 



 38 

 

 

2.11), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                 Survival. Each party’s obligations under this Section 2.11
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

2.12           ADDITIONAL COSTS; CAPITAL ADEQUACY.

 

(a)                Capital Adequacy. If any Lender or any Participant in the
Loan determines that compliance with any law or regulation or with any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Lender or such Participant, or any
corporation controlling such Lender or such Participant, as a consequence of, or
with reference to, such Lender’s or such Participant’s or such corporation’s
Commitment or its making or maintaining its respective portion of the Loan or
participation (as applicable) below the rate which such Lender or such
Participant or such corporation controlling such Lender or such Participant
could have achieved but for such compliance (taking into account the policies of
such Lender or such Participant or such corporation with regard to capital),
then the Borrower shall, from time to time, within thirty (30) calendar days
after written demand by such Lender or such Participant, pay to such Lender or
such Participant additional amounts sufficient to compensate such Lender or such
Participant or such corporation controlling such Lender or such Participant to
the extent that such Lender or such Participant determines such increase in
capital is allocable to such Lender’s or such Participant’s respective interest
in the Loan. This Section 2.12(a) shall not apply to Taxes which shall be
governed by Section 2.12(b).

 

(b)                Additional Costs. In addition to, and not in limitation of
the immediately preceding clause (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may reasonably determine to be necessary to compensate such
Lender for any costs incurred by such Lender that it determines are attributable
to its making or maintaining of any LIBOR Loans or its obligation to make any
LIBOR Loans hereunder, any reduction in any amount receivable by such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans or such obligation or the maintenance by such Lender of capital
in respect of its LIBOR Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that: (i) subjects any Recipient to any
Taxes under this Agreement or any of the other Loan Documents in respect of any
of such portions of the Loan or its Commitments (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection

 



 39 

 

 

Income Taxes), or (ii) imposes or modifies any reserve, special deposit or
similar requirements (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on portions of
the Loan is determined) relating to any extensions of credit or other assets of,
or any deposits with or other liabilities of, or other credit extended by, or
any other acquisition of funds by, such Lender (or its parent corporation), or
any commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder) or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

 

(c)                Lender’s Suspension of LIBOR Loans. Without limiting the
effect of the provisions of the immediately preceding subsections (a) and (b),
if by reason of any Regulatory Change, any Lender either (i) incurs Additional
Costs based on or measured by the excess above a specified level of the amount
of a category of deposits or other liabilities of such Lender that includes
deposits by reference to which the interest rate on LIBOR Loans is determined as
provided in this Agreement or a category of extensions of credit or other assets
of such Lender that includes LIBOR Loans or (ii) becomes subject to restrictions
on the amount of such a category of liabilities or assets that it may hold,
then, if such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or continue, or to
convert Base Rate Loans into, LIBOR Loans hereunder shall be suspended until
such Regulatory Change ceases to be in effect (in which case the provisions of
Section 2.14 shall apply).

 

(d)                Notification and Determination of Additional Costs. Each of
the Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Effective Date
entitling the Administrative Agent, such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder; provided further, that Borrower shall not
be responsible for any such compensation incurred more than 180 days prior to
the date that such Lender, such Participant or Administrative Agent notifies the
Borrower of the event giving rise to such increased costs. The Administrative
Agent, each Lender and each Participant, as the case may be, agrees to furnish
to the Borrower (and in the case of a Lender or a Participant to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section. Determinations by the
Administrative Agent, such Lender, or such Participant, as the case may be, of
the effect of any Regulatory Change and of the amount(s) payable pursuant to
this Section 2.12 shall be conclusive and binding for all purposes, absent
manifest error. Borrower’s obligations under Sections 2.12(a) and 2.12(b) shall
survive repayment of the Loan and termination of the Loan Documents.

 

(e)                Suspension of LIBOR Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of LIBOR for any Interest
Period, subject to Section 2.6(e)(i)(B) hereof:

 

(i)                 the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR, or

 

(ii)               the Administrative Agent reasonably determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis

 



 40 

 

 

of which the rate of interest for LIBOR Loans for such Interest Period is to be
determined are not likely to adequately cover the cost to any Lender of making
or maintaining LIBOR Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
continue LIBOR Loans or convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such LIBOR Loan or convert such LIBOR Loan into a Base Rate Loan.

 

(f)                 Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall determine (which determination shall be
conclusive and binding) that it is unlawful for such Lender to honor its
obligation to make or maintain LIBOR Loans hereunder, then such Lender shall
promptly notify the Borrower thereof (with a copy of such notice to the
Administrative Agent) and such Lender’s obligation to make or continue, or to
convert any Base Rate Loans into, LIBOR Loans shall be suspended, until such
time as such Lender may again make and maintain its LIBOR Loans (in which case
the provisions of Section 2.14 shall be applicable).

 

(g)                Change in Branch Office. Each Lender will use reasonable
efforts (consistent with legal and regulatory restrictions and internal policies
of such Lender) to avoid or reduce any increased or additional costs payable by
the Borrower under Sections 2.11 and 2.12, including, if requested by the
Borrower, a transfer or assignment of such Lender’s interest in the Loan to a
branch, office or Affiliate of such Lender in another jurisdiction, or a
redesignation of its lending office with respect to such LIBOR Loans, provided
that the transfer or assignment or redesignation (A) would not result in any
additional costs, expenses or risk to such Lender that are not reimbursed by
Borrower and (B) would not be disadvantageous in any respect to a Lender as
determined by such Lender in its good faith discretion.

 

2.13           COMPENSATION. The Borrower shall pay to the Administrative Agent
for the account of each Lender, upon the request of the Administrative Agent,
such amount or amounts as Administrative Agent shall determine in its sole
discretion shall be sufficient to compensate such Lender for any loss, cost or
expense attributable to:

 

(a)                any payment or prepayment (whether mandatory or optional) of
a LIBOR Loan or conversion of a LIBOR Loan made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such LIBOR Loan; or

 

(b)                Not in limitation of the foregoing, such compensation shall
include, without limitation; in the case of a LIBOR Loan, an amount equal to the
then present value of (A) the amount of interest that would have accrued on such
LIBOR Loan for the remainder of the Interest Period at the rate applicable to
such LIBOR Loan, less (B) the amount of interest that would accrue on the same
LIBOR Loan for the same period if LIBOR were set on the date on which such LIBOR
Loan was repaid, prepaid or converted or the date on which the Borrower failed
to borrow, convert into or continue such LIBOR Loan calculating present value by
using as a discount rate LIBOR quoted on such date. Determinations by a Lender
of the amount payable pursuant to this Section 2.13 shall be conclusive and
binding for all purposes, absent manifest error. Borrower’s obligations under
Sections 2.12(a) and 2.12(b) shall survive repayment of the Loan and termination
of the Loan Documents.

 

2.14           TREATMENT OF AFFECTED LOANS.

 

(a)                If the obligation of any Lender to make LIBOR Loans or to
continue, or to convert Base Rate Loans into, LIBOR Loans shall be suspended
then such Lender’s LIBOR Loans shall

 



 41 

 

 

be automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, such earlier date specified
herein and, unless and until such Lender gives notice as provided below that the
circumstances that gave rise to such conversion no longer exist);

 

(b)                to the extent that such Lender’s LIBOR Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(c)                all interest in the Loan that would otherwise be made or
continued by such Lender as LIBOR Loans shall be made or continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
converted into LIBOR Loans shall remain as Base Rate Loans.

 

(d)                If such Lender gives notice to the Borrower (with a copy to
the Administrative Agent) that the circumstances that gave rise to the
conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all
interests in the Loan held by the Lenders holding LIBOR Loans and by such Lender
are held pro rata (as to principal amounts and Interest Periods) in accordance
with their respective Commitments.

 

2.15           PRO RATA TREATMENT. Except to the extent otherwise provided
herein: (a) each borrowing from Lenders under Section 2.1 shall be made from the
Lenders according to their Pro Rata Shares; (b) each payment or prepayment of
principal of Loan by the Borrower shall be made for the account of the Lenders
in accordance with their Pro Rata Shares; (c) each payment of interest on Loan
by the Borrower shall be made for the account of the Lenders in accordance with
their Pro Rata Shares; and (d) the conversion and continuation of Loan (other
than conversions provided for by Section 2.14) shall be made among the Lenders
according to their Pro Rata Shares. Any payment or prepayment of principal or
interest made during the existence of a Default shall be made for the account of
the Lenders in accordance with the order set forth in Section 11.2.

 

2.16           SHARING OF PAYMENTS. If a Lender shall obtain payment of any
principal of, or interest on, the Loan under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by the Borrower or any other Loan Party to a Lender not
in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 2.15 or Section 11.2, such
Lender shall promptly purchase from such other Lenders participations in (or, if
and to the extent specified by such Lender, direct interests in) the LIBOR Loans
made by the other Lenders or other Obligations owed to such other Lenders in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 2.15 or Section 11.2, as applicable. To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loan or other Obligations owed to such
other Lenders may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with the respect to such participation as fully as if such Lender
were a direct holder of an interest in the Loan in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

 



 42 

 

 

2.17           NOTICE OF ADVANCE. In connection with any Advances after the
Effective Date, Borrower shall submit to the Administrative Agent a Request for
Advance not later than 2:00 p.m. (New York City time) ten (10) Business Days
before any such Advance, which such Request for Advance shall be revocable by
Borrower upon written notice to Administrative Agent at least three (3) Business
Days prior to the scheduled date of any such Advance, it being agreed that any
Request for Advance or revocation thereof may be submitted via electronic mail
to Administrative Agent at jesse.lee@wellsfargo.com, or such other electronic
mail address as may be designated by Administrative Agent from time to time;
provided, that Borrower shall be responsible for any and all reasonable
out-of-pocket costs and expenses incurred by Administrative Agent as a result of
any such revocation. There shall be no more than one (1) Advance in any calendar
month and each Advance (in the aggregate with each Mezzanine Advance made
contemporaneously with such Advance) shall be in an amount equal to no less than
Five Hundred Thousand and No/100 Dollars ($500,000.00), except for the final
Advance.

 

2.18           NOTICE TO LENDERS; FUNDING OF LOAN.

 

(a)                Upon receipt of a Request for Advance, the Administrative
Agent shall notify each Lender, at least three (3) Business Days prior to the
date on which such Advance shall be made, of the contents thereof and of such
Lender’s share of such Advance and such Request for Advance shall not thereafter
be revocable by Borrower.

(b)                Not later than 9:00 A.M. (New York City time) on the date of
each such Advance, each Lender shall make available its share of such Advance,
in Federal funds immediately available in New York City, to the Administrative
Agent.

 

ARTICLE 3. DISBURSEMENT

 

3.1               CONDITIONS PRECEDENT. As conditions precedent to the making of
the Loan, each of the following conditions shall be satisfied prior to the
execution and delivery of this Agreement, the closing of the Loan and the
funding of the Initial Advance Amount on the Effective Date (provided that (i)
the execution and delivery of this Agreement by Administrative Agent and Lenders
shall mean that each of such conditions are deemed satisfied as of such date and
(ii) the conditions precedent set forth in this Section 3.1 shall only apply as
conditions precedent to the funding of the Initial Advance Amount with any
funding of an Advance after the Effective Date occurring subject to the
conditions precedent set forth in Section 3.4):

 

(a)                Administrative Agent shall have received and approved
documentation regarding Borrower’s and Guarantor’s capital structure, any other
documents or agreements of any kind reasonably requested by Administrative Agent
concerning the financial condition of Borrower or Guarantor (in the form
previously delivered to Administrative Agent), and Administrative Agent shall
have approved the current financial condition of Borrower and Guarantor.

 

(b)                Administrative Agent shall have received and approved, from
Borrower, and Guarantor copies certified as true and complete of the following
documents from the applicable governmental authority: (i) the articles or
certificate of incorporation, certificate of partnership, or certificate of
limited liability company, as applicable; and (ii) good standing certificates or
certificates of existence from the jurisdictions in which each such Person is
organized and/or qualified to do business dated not more than thirty (30) days
prior to the Effective Date. Administrative Agent shall have received and
approved true and complete copies of the by-laws, partnership agreement or
operating agreement, as applicable, of Borrower, and Guarantor, certified as of
the Effective Date as complete and correct copies

 



 43 

 

 

thereof by the Secretary or an Assistant Secretary, general partner, manager or
other authorized representative reasonably acceptable to Administrative Agent,
of such Person.

 

(c)                The Borrower shall have executed and delivered to
Administrative Agent or shall have caused to be executed and delivered to
Administrative Agent all Loan Documents and Other Related Documents, which Loan
Documents and Other Related Documents shall be in form and substance
satisfactory to Administrative Agent and Administrative Agent shall have
received and approved all other documents, instructions, and forms of evidence
or other materials requested by Administrative Agent under the terms of this
Agreement or any of the other Loan Documents, including without limitation,
certificates of insurance satisfactory to Administrative Agent as may be
required by Administrative Agent pursuant to this Agreement.

 

(d)                Administrative Agent shall have received and approved a
current survey of the Property and prepared by a licensed surveyor acceptable to
Administrative Agent and title insurer who shall certify such survey to
Administrative Agent, Lenders and the title insurer (Administrative Agent
acknowledges that the Survey delivered to Administrative Agent prior to the
closing of the Loan shall satisfy this requirement).

 

(e)                Administrative Agent shall have received and approved UCC,
tax and judgment lien searches on the Property, Collateral, the Borrower and
Guarantor, as requested by Administrative Agent, showing no liens or violations,
dated not more than thirty (30) days prior to the Effective Date.

 

(f)                 Administrative Agent shall have received the Title Policy,
which shall be in form and substance and with endorsements acceptable to
Administrative Agent and which shall, among other things, insure the first
priority lien of the Deed of Trust, subject only to such exceptions as
Administrative Agent shall have approved in its sole and absolute discretion,
and address such other matters as Administrative Agent may require.

 

(g)                Administrative Agent shall have received and approved the
Borrower’s standard form of lease, if any, to be used in connection with the
Property.

 

(h)                Administrative Agent’s internal loan committee shall have
given final internal credit and underwriting approval for the Loan.

 

(i)                 Administrative Agent shall have received an Appraisal
confirming to the satisfaction of Administrative Agent that the LTV (As-Is) does
not exceed sixty-five percent (65%) and the LTV (As-Stabilized) does not exceed
60%.

 

(j)                 Administrative Agent shall have received a copy of the
resolutions, in form and substance satisfactory to Administrative Agent, of the
Borrower and Guarantor, authorizing the execution, delivery and performance of
the Loan Documents and Other Related Documents to which such Person is a party
and the transactions contemplated thereby, certified as of the Effective Date by
the Secretary or an Assistant Secretary, general partner, manager or other
authorized representative reasonably acceptable to Administrative Agent, as
applicable, which certificates shall be in form and substance satisfactory to
Administrative Agent and shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded.

 

(k)                No litigation or other proceeding shall be filed, pending or
threatened in writing against the Property, Borrower or Guarantor which are
reasonably likely to have a Material Adverse Effect.

 



 44 

 

 

(l)                 No law, rule, regulation or court or administrative decision
is reasonably likely to have a Material Adverse Effect.

 

(m)              Administrative Agent shall be satisfied that no material
adverse change has occurred to Borrower, Guarantor or the Property, including
without limitation that there has not occurred: (i) a material decline in the
financial condition of Borrower or any Guarantor; (ii) the downgrading of
Borrower’s or any Guarantor’s credit rating; (iii) a materially adverse change
in the physical condition of the Property; or (iv) a change in market conditions
which could affect the value and/or leasing of the Property.

 

(n)                Administrative Agent shall have reviewed and approved the
Management Agreement.

 

(o)                Administrative Agent shall have received payment for all
fees, costs and expenses required to be paid by Borrower under this Agreement.

 

(p)                Administrative Agent shall have received environmental
reports and property condition report for the Improvements satisfactory to it in
its sole discretion.

 

(q)                The Borrower shall have delivered to Administrative Agent all
opinions from counsel as Administrative Agent may reasonably require, including,
without limitation, due execution and authority opinions and enforceability
opinions, in form and substance satisfactory to Administrative Agent.

 

(r)                 The Borrower shall have delivered all insurance certificates
with respect to the policies required hereunder.

 

(s)                 Administrative Agent shall have received and approved all
Existing Leases affecting the Property as of the date hereof and Borrower shall
have delivered to Administrative Agent a certified copy of the rent roll for the
Property.

 

(t)                 Administrative Agent shall have received a chart showing the
organizational structure of the Borrower and Guarantor that is certified by
Borrower to be true and correct and that is reasonably acceptable to
Administrative Agent.

 

(u)                Administrative Agent shall have received evidence that the
Property complies with applicable zoning and land use laws (which evidence may
include, if requested by Administrative Agent, a third party zoning report).

 

(v)                All Property Taxes then due and payable shall have been paid.

 

(w)              All Liens, other than Permitted Liens, upon the Collateral
shall have been discharged (regardless of whether insured by the Title Policy
delivered to Administrative Agent).

 

(x)                Administrative Agent shall have received (1) executed
estoppel certificates from (i) tenants representing at least 75% of the total
leased area of the Property and (ii) each of (I) Lockton Companies, LLC –
Pacific Series, (II) Orrick, Herrington & Sutcliffe, LLP (II) National Union
Fire Insurance Company of Pittsburgh, Pa., (IV) Arnold & Porter Kaye Scholer
LLP, and (V) Nossaman LLP, in each case in form and substance satisfactory to
Administrative Agent and (2) subordination, non-disturbance and attornment
agreement, in form and substance satisfactory to Administrative Agent, from each
of (I) Lockton Companies, LLC – Pacific Series, (II) Orrick, Herrington &
Sutcliffe, LLP (II)

 



 45 

 

 

National Union Fire Insurance Company of Pittsburgh, Pa., (IV) Arnold & Porter
Kaye Scholer LLP, and (V) Nossaman LLP.

 

(y)                The Borrower and the Guarantor shall have satisfied
Administrative Agent’s Patriot Act requirements.

 

(z)                Administrative Agent shall have received an operating
statement of the Borrower for the year ending December 31, 2018, and the quarter
ending June 30, 2019.

 

(aa)             Administrative Agent shall have received copies of all Material
Contracts.

 

(bb)            Administrative Agent shall be satisfied that the Debt Yield
shall, after giving effect to the funding of the Initial Advance Amount, be
equal to or greater than 7.0%.

 

(cc)             Administrative Agent shall have received any other
documentation or information that it shall have reasonably requested.

 

Unless set forth in writing to the contrary in a separate instrument delivered
to Borrower prior to closing, the making of its Loans by a Lender shall
constitute a confirmation by such Lender to the Administrative Agent and the
other Lenders that insofar as such Lender is concerned the Borrower has
satisfied the conditions precedent set forth in Section 3.1.

 

3.2               ACCOUNT, PLEDGE AND ASSIGNMENT. As additional security for
Borrower’s performance under the Loan Documents, Borrower hereby irrevocably
pledges and assigns to Administrative Agent for the benefit of the Lenders, all
monies at any time deposited in its Property Account, Security Deposit Account,
or any other escrow or account that may, from time to time, be required to be
maintained pursuant to this Agreement, and the including all interest earned,
all certificates, instruments and securities, if any, from time to time. It is
hereby acknowledged, that any monies invested, if applicable, shall be invested
solely in Permitted Investments. All disbursements shall be held by the Borrower
solely for the purpose for which the funds have been disbursed. The Lenders have
no obligation to monitor or determine Borrower’s use or application of the
disbursements. Any monies delivered to Borrower from such accounts may be
retained, applied and distributed by Borrower free of the lien of the Loan
Documents.

 

3.3               FUNDS TRANSFER DISBURSEMENTS. The Borrower hereby authorizes
Administrative Agent to disburse the proceeds of the Loan made by Lenders or any
of their Affiliates pursuant to the Loan Documents as requested by an authorized
representative of Borrower to any of the accounts designated in the Disbursement
Instruction Agreement. Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by Borrower; or (ii) made in Borrower’s name and
accepted by Administrative Agent in good faith and in compliance with these
transfer instructions, even if not properly authorized by Borrower. Borrower
further agrees and acknowledges that Administrative Agent may rely solely on any
bank routing number or identifying bank account number or name provided by
Borrower to effect a wire of funds transfer even if the information provided by
Borrower identifies a different bank or account holder than named by Borrower.
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by Borrower. If Administrative Agent
takes any actions in an attempt to detect errors in the transmission or content
of transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, Borrower agrees that no matter how many times
Administrative Agent takes these actions Administrative Agent will not in any
situation be liable for failing to take or correctly perform these actions in
the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between Administrative Agent and Borrower.

 



 46 

 

 

Borrower agrees to notify Administrative Agent of any errors in the transfer of
any funds or of any unauthorized or improperly authorized transfer requests
within fourteen (14) days after Administrative Agent’s confirmation to Borrower
of such transfer. Administrative Agent will, in its sole discretion, determine
the funds transfer system and the means by which each transfer will be made.
Administrative Agent may delay or refuse to accept a funds transfer request if
the transfer would: (a) violate the terms of this authorization, (b) require use
of a bank unacceptable to Administrative Agent or any Lender or prohibited by
government authority; (c) cause Administrative Agent or any Lender to violate
any Federal Reserve or other regulatory risk control program or guideline; or
(d) otherwise cause Administrative Agent or any Lender to violate any applicable
law or regulation. Neither Administrative Agent nor any Lender shall be liable
to Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s transfers may be made or information
received or transmitted, and no such entity shall be deemed an agent of
Administrative Agent or any Lender, (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent or any Lender’s control,
or (iii) any special, consequential, indirect or punitive damages, whether or
not (a) any claim for these damages is based on tort or contract or (b)
Administrative Agent or any Lender or Borrower knew or should have known the
likelihood of these damages in any situation. Neither Administrative Agent nor
any Lender makes any representations or warranties other than those expressly
made in this Agreement.

 

3.4               ADVANCES.

 

(a)                Lenders shall have no obligation to make any Advance after
the Effective Date unless the following conditions precedent shall have been
satisfied before or concurrently with the date of the making of the applicable
Advance:

 

(i)                 Administrative Agent shall have received evidence acceptable
to Administrative Agent that Mezzanine Lender has determined (provided, however,
that after a Mezzanine Loan Enforcement Action, such determination shall be made
by Administrative Agent) that the condition set forth in Section 3.4(a)(iii) of
the Mezzanine Loan Agreement (as the same exists as of the date hereof) has been
satisfied (and not waived) and that the Mezzanine Lender will, simultaneously
with the making of the applicable Advance being made hereunder, make a Mezzanine
Advance in an amount equal to the Mezzanine Loan Share of the overall TI/LC
Expenses that are the subject of the applicable Advance being made hereunder;

 

(ii)               no Default, or Potential Default that could have a Material
Adverse Effect, of which Administrative Agent shall have given Borrower notice,
shall exist as of the date of the making of such Advance that will not be cured
by the funding of the applicable Advance or would not be existing immediately
after giving effect thereto;

 

(iii)             the Lease in connection with which Borrower has requested an
Advance satisfies the Minimum Leasing Guidelines (as reasonably determined by
Administrative Agent upon review of such Lease);

 

(iv)              either (1) the amount of TI/LC Expenses for the applicable
Lease does not exceed the TI/LC Budgeted Amount applicable to such Lease or (2)
Borrower has either (X) funded from equity prior to the applicable Advance or
(Y) provided reasonably satisfactory evidence to Administrative Agent that
Borrower will simultaneously fund from equity, an amount equal to the difference
between the actual amount of TI/LC Expenses incurred in connection with such
Lease and the applicable TI/LC Budgeted Amount applicable to such Lease (which
shall be deemed to be the amount requested by the applicable Request for
Advance; and

 



 47 

 

 

(v)                Administrative Agent shall have received a Request for
Advance from Borrower, in accordance with Section 2.17 hereof, accompanied by
the following items (which items shall be in the form and substance reasonably
satisfactory to Administrative Agent):

 

(A)              if with respect to tenant improvements being performed by
Borrower, as landlord under the applicable Lease, or any work performed by
Borrower at the request of a tenant under a Lease (collectively, “Borrower TI
Work”): (1) an officer’s certificate of Borrower (A) certifying that the TI/LC
Expenses or any portion thereof which are subject of the requested advance and
described in this Section 3.4(a)(v)(A) have been, or with the proceeds of such
disbursement will be, completed in a good and workmanlike manner and in
accordance in all material respects with all Applicable Law and the applicable
Lease and (B) stating that each Person performing work in connection with the
TI/LC Expenses for which such request has been made or, upon receipt of the
requested disbursement, will be paid in full (subject to retainage) with respect
to the portion of the TI/LC Expenses which is subject to the requested
disbursement (provided, however, that if such tenant improvements and/or work
are not Borrower TI Work, then Borrower shall not be required to provide the
items in this clause (1), but instead shall be required to provide (x) an
officer’s certificate of Borrower stating that, to its knowledge, the tenant
improvements and/or work being performed comply in all material respects with
the terms of the applicable Lease and (y) any lien waivers or other
documentation in connection with such tenant improvements and/or work that such
tenant is required to provide to Borrower (and actually provides to Borrower)
under the applicable Lease); and (2) such other evidence as Administrative Agent
shall reasonably request that the TI/LC Expenses which are the subject of the
requested disbursement have been (or with such disbursement, will be) completed
and paid for; or

 

(B)              if with respect to leasing commissions (1) an officer’s
certificate of Borrower certifying that such leasing commissions are due and
payable, or have been paid, and (2) such other evidence as Administrative Agent
shall reasonably request.

 

(b)                Notwithstanding anything to the contrary in this Agreement,
any request for an Advance made by Borrower to Administrative Agent under this
Section 3.4 shall be revocable by Borrower by written notice to Administrative
Agent not less than three (3) Business Days prior to the date of the requested
Advance, but Borrower shall be obligated to pay all reasonable out-of-pocket
costs, fees and expenses (including, but not limited to, reasonable attorneys’
fees and disbursements) actually incurred by Administrative Agent in connection
with actions taken as a result of such request for Advance.

 

3.5               DOCUMENTS TO BE FURNISHED FOR EACH ADVANCE. In addition to the
items described in Section 3.1 (which need only be satisfied for the initial
Advance on the Effective Date) and Section 3.4 above, it shall be a condition
precedent to each Advance after the Effective Date that Borrower shall furnish
or cause to be furnished to Administrative Agent at or prior to disbursement (or
on such earlier date as provided in Section 3.4 or below), the following
documents covering each disbursement, in form and substance reasonably
satisfactory to Administrative Agent:

 

(a)                Each Borrower’s Request for Advance shall be accompanied by
the following items no fewer than ten (10) Business Days prior to disbursement
(provided, however, than in respect of clause (iii) hereof, if Administrative
Agent requests any such information or documentation fewer than

 



 48 

 

 

ten (10) Business Days prior to such disbursement but all other documents and
information have been timely delivered by Borrower to Administrative Agent in
accordance with this Agreement and the other Loan Documents, then Borrower shall
only be required to promptly (and prior to such disbursement) provide
Administrative Agent with such requested information and/or documentation): (i)
a requisition spreadsheet in Administrative Agent’s customary form or another
form reasonably acceptable to Administrative Agent; (ii) if such Request for
Advance is for costs of Borrower TI Work, a Borrowing Certificate in the form
set forth in Exhibit K (provided that if such Request for Advance is not for
Borrower TI Work, then such certificate may be modified in accordance with
Section 3.4(a)(v)(A)(1) above); and (iii) such other invoices, statements or
such other information and documentation as Administrative Agent shall
reasonably request or require with respect to the subject of such draw request;

 

(b)                Upon request from Administrative Agent, Borrower shall
deliver to Administrative Agent invoices, statements and such other information
and documentation as Administrative Agent shall reasonably request or require
with respect to costs incurred in connection with the TI/LC Expenses during the
previous calendar quarter;

 

(c)                Until such time as the Loan shall have been fully funded,
Borrower shall deliver to Administrative Agent, in the form and substance
reasonably satisfactory to Administrative Agent, a continuation letter or
endorsement dating down the Title Policy issued to Administrative Agent covering
the date of the applicable funding (with mechanic’s lien coverage if such
coverage is given by issuers of title insurance under Applicable Law),
increasing the coverage thereof by an amount equal to the Advances made or to be
made through the pending disbursement clause (but not the overall policy
amount), and showing the Deed of Trust as a lien subject only to the Permitted
Liens (and such other encumbrances as may be expressly permitted under this
Agreement) or bonded mechanic’s liens or other exceptions that the Title Company
will insure over;

 

(d)                No fewer than ten (10) Business Days prior to disbursement,
Borrower shall have delivered a certificate to Administrative Agent executed by
Borrower, which is incorporated in the Request for Advance, to the effect that
the representations and warranties contained in the Loan Documents are correct
in all material respects except (i) for any representation or warranty that, by
its term, refers to a specific date, or (ii) to the extent that the failure of
any such representation and warranty to be true and correct in all material
respects on and as of the date of the requested Advance will not have a Material
Adverse Effect; and

 

(e)                All such invoices, contracts, or other supporting data
regarding mechanics’ liens which are outstanding as Administrative Agent may
require, in its reasonable discretion.

 

3.6               NO DUTY TO INSPECT. It is expressly understood and agreed that
Administrative Agent shall have no duty to supervise or to inspect the
construction of the TI/LC Work or any books and records of any party or firm,
and that any such inspection shall be for the sole purposes of determining
whether or not in Administrative Agent’s reasonable discretion the obligations
of Borrower under this Agreement are being properly discharged and of preserving
Administrative Agent’s rights hereunder. The results of any inspection shall not
constitute an acknowledgment or representation by Administrative Agent that
there has been or will be compliance with the terms of a Lease to the extent
required pursuant to the terms of this Agreement or that the construction is
free from defective materials or workmanship, nor shall it constitute a waiver
of Administrative Agent’s rights hereunder. Administrative Agent’s failure to
inspect the construction of the TI/LC Work or any part thereof or any books and
records shall not constitute a waiver of any of Administrative Agent’s rights
hereunder. Neither Borrower nor any third party shall be entitled to rely upon
any such inspection or review. Administrative Agent owes no duty of care to
Borrower or any third person to protect against, or inform Borrower or any third
person of the existence of, negligent, faulty, inadequate or defective design or
construction of the TI/LC Work.

 



 49 

 

 

ARTICLE 4. AFFIRMATIVE COVENANTS

 

From the date hereof and until payment and performance in full of all
Obligations of Borrower under the Loan Documents, unless the Requisite Lenders
shall otherwise consent, Borrower hereby covenants and agrees with the Lenders
that:

 

4.1               PRESERVATION OF EXISTENCE AND SIMILAR MATTERS. Borrower shall,
and shall cause Guarantor to, preserve and maintain its respective existence,
rights, franchises, licenses and privileges in the jurisdiction of its
incorporation or formation and qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization and where
the failure to be so authorized and qualified could reasonably be expected to
have a Material Adverse Effect.

 

4.2               COMPLIANCE WITH APPLICABLE LAW. Borrower shall, and shall
cause Guarantor to, comply with Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.

 

4.3               MAINTENANCE OF PROPERTY. In addition to the requirements of
any of the other Loan Documents, Borrower shall (a) protect and preserve the
Property and Collateral and maintain such Property and Collateral in good
repair, working order and condition, ordinary wear and tear excepted, and (b)
from time to time make or cause to be made all needed and appropriate repairs,
renewals, replacements and additions to the Property, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times.

 

4.4               PAYMENT OF TAXES AND CLAIMS. Borrower shall pay and discharge
prior to delinquency (a) all Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in
accordance with GAAP or International Financial Reporting Standards, provided,
further, however, that, in the event of any Taxes or claims that become a Lien
on the Property, Borrower shall only be permitted to not pay such tax or claim
if, and so long as, (a) Borrower shall have notified Administrative Agent of
same within ten (10) days of obtaining actual knowledge of such Lien; (b)
Borrower shall diligently and in good faith contest the same by appropriate
legal proceedings which shall operate to prevent the foreclosure or collection
of the same and the sale of the Property or any party thereof, to satisfy the
same; (c) upon request of Administrative Agent, Borrower shall have furnished to
Administrative Agent a cash deposit, or a Letter of Credit, in the amount of
such Taxes or other claims, plus a reasonable additional sum to pay all costs,
interest and penalties that may be imposed or incurred in connection therewith,
to assure payment of the matters under contest and to prevent any sale or
forfeiture of the Property or any part hereof; (d) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or other claims so
determined, together with all costs, interest and penalties which may be payable
in connection therewith; (e) the failure to pay the Taxes or other claims does
not constitute a default under any other deed of trust, mortgage or security
interest covering or affecting any part of the Property; and (f) notwithstanding
the foregoing, Borrower shall promptly upon request of Administrative Agent pay
(and if Borrower shall fail so to do, Administrative Agent may, but shall not be
required to, pay or cause to be discharged or bonded against) any such Taxes or
other claims notwithstanding such contest, if in the reasonable opinion of
Administrative Agent, the Property or any part thereof or interest therein could
reasonably be determined to be in imminent danger of being sold, forfeited,
foreclosed, terminated, canceled or lost. Administrative

 



 50 

 

 

Agent may pay over any cash deposit or the proceeds of any Letter of Credit to
the claimant entitled thereto at any time when, in the judgment of
Administrative Agent, the entitlement of such claimant is established.

 

4.5               INSPECTIONS. Borrower will, and will cause Guarantor to, keep
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities, including, with respect to the Borrower, the disbursement and use of
proceeds of the Loan. Borrower will, and will cause Guarantor to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
its respective Property, subject to the right of tenants, to examine and make
copies of or abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in Borrower’s presence
if a Default does not then exist), all at such reasonable times during business
hours and as often as may reasonably be requested and so long as no Default
exists, with reasonable prior notice. Borrower shall be obligated to reimburse
the Administrative Agent for its costs and expenses actually incurred in
connection with the exercise of its rights under this Section only if such
exercise occurs while a Default exists.

 

4.6               USE OF PROCEEDS. Borrower will use the Initial Advance Amount
to pay off existing mortgage financing secured by the Property and as otherwise
not prohibited by this Agreement. The Borrower shall use the proceeds of the
Advances made after the Effective Date only for TI/LC Expenses (or to reimburse
itself for TI/LC Expenses paid by or on behalf of Borrower subject to providing
reasonably detailed evidence of prior payment of such TI/LC Expenses from
Borrower’s equity). Notwithstanding anything to the contrary contained herein,
in no event shall Administrative Agent or any Lender be required to make any
Advance after the Effective Date on account of (x) costs or expenses that are
not TI/LC Expenses or (y) TI/LC Expenses outstanding as of the Effective Date in
connection with Existing Leases which would, in the aggregate, exceed the amount
set forth in the TI/LC Existing Obligations Schedule. The Borrower shall not,
and shall not permit Guarantor, to use any part of such proceeds to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.

 

4.7               MATERIAL CONTRACTS. Borrower shall duly and punctually perform
and comply with any and all material representations, warranties, covenants and
agreements expressed as binding upon Borrower under any Material Contract in
which Borrower is a party or is bound. The Borrower shall not do or knowingly
permit to be done anything to impair materially the value of any of the Material
Contracts.

 

4.8               DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS.

 

(a)                If the Property shall be damaged or destroyed, in whole or in
part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Administrative Agent, where the cost to repair and
restore is in excess of the Casualty Threshold, and shall as soon as reasonably
practicable commence and thereafter prosecute with reasonable diligence the
completion of the restoration of the Property as nearly as possible to the
condition the Property was in immediately prior to such Casualty with such
alterations thereto as may be required by law (the “Restoration”). Borrower
shall pay all costs of such Restoration whether or not such costs are covered by
insurance. Administrative Agent may participate in any settlement discussions
with any insurance companies (and shall approve the final settlement, which
approval shall not be unreasonably withheld or delayed) with respect to any
Casualty in which the Net Proceeds or the costs of completing the Restoration
are greater than the

 



 51 

 

 

Casualty Threshold and Borrower shall deliver to Administrative Agent all
instruments required by Administrative Agent to permit such participation.

 

(b)                Borrower shall promptly give Administrative Agent notice upon
becoming aware of the same, of the actual or threatened commencement of any
proceeding for the condemnation of the Property (a “Condemnation”) and shall
deliver to Administrative Agent copies of any and all papers served in
connection with such proceedings. Administrative Agent may participate in any
such proceedings, and Borrower shall from time to time deliver to Administrative
Agent all instruments requested by it to permit such participation. Borrower
shall, at its expense, diligently prosecute, as would then be customary and
commercially reasonable, any such proceedings, and shall consult with
Administrative Agent, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any taking by
any public or quasi-public authority through condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Loan at the
time and in the manner provided for its payment hereunder and the Loan shall not
be reduced until any award shall have been actually received and, to the extent
permitted, applied by Administrative Agent, after the deduction of expenses of
collection, to the reduction or discharge of the Loan. If any portion of the
Property is taken by a condemning authority, Borrower shall as soon as
reasonably practicable commence and thereafter prosecute with reasonable
diligence the Restoration of the remaining portion of the Improvements (or cause
the same to be done) to a complete, self-contained architectural unit in good
condition and repair that is, to the extent possible with such exercise of
reasonable diligence, as nearly as possible to the condition the Property was in
immediately prior to such Casualty with such alterations thereto as may be
required by law.

 

(c)                The following provisions shall apply in connection with the
Restoration of the Property:

 

(i)                 If the Net Proceeds shall be equal to or less than the
Casualty Threshold, the Net Proceeds may be retained by Borrower and, if
received by Administrative Agent and Administrative Agent is not prohibited from
doing so under the terms of any Permitted Lien, will be disbursed by
Administrative Agent to Borrower upon receipt, and Borrower shall first hold and
apply such Net Proceeds (less any expenses of collection) to the Restoration in
accordance with whichever of paragraph (a) or (b) above is applicable thereto.

 

(ii)               If the Net Proceeds are greater than the Casualty Threshold,
provided no Default exists, the Administrative Agent shall, at its sole
discretion (subject to the Borrower’s rights under Section 4.8(c)(iii)), make
the Net Proceeds available for the Restoration in accordance with the provisions
of this Section 4.8. The term “Net Proceeds” for purposes of this Section 4.8
shall mean: (i) the net amount of all insurance proceeds received by
Administrative Agent as a result of such damage or destruction, after deduction
of its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the
net amount of the award, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Condemnation Proceeds”), whichever the case may be.

 

(iii)             The Net Proceeds shall be made available to the Borrower for
Restoration provided that each of the following conditions are met:

 

(A)       No Default shall have occurred and be continuing;

 

(B)       (1) in the event the Net Proceeds are Insurance Proceeds, less than
forty percent (40%) of the total floor area of the Improvements on the Property
has been damaged,

 



 52 

 

 

destroyed or rendered unusable as a result of such Casualty or (2) in the event
the Net Proceeds are Condemnation Proceeds, less than ten percent (10%) of the
land constituting the Property is taken, and such land is located along the
perimeter or periphery of the Property, and no portion of the Improvements is
located on such land;

 

(C)       The Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;

 

(D)       the Administrative Agent shall be satisfied that the Restoration will
be completed on or before the earlier of (1) the Maturity Date, (2) such time as
may be required under all Applicable Law in order to repair and restore the
Property to the condition it was in immediately prior to such Casualty or to as
nearly as possible the condition it was in immediately prior to such
Condemnation, as applicable, or (3) the expiration of any business interruption
insurance coverage (unless Borrower has deposited with the Administrative Agent
sufficient funds (such amount to be determined by the Administrative Agent in
its sole discretion) to hold and apply in the same manner as business
interruption insurance until the Restoration is completed (any such cash deposit
hereby pledged to Administrative Agent as additional collateral for the
Obligations and may be applied to the payment thereof anytime during the
continuance of a Default in such order of priority as the Administrative Agent
may elect);

 

(E)       the Property and the use thereof after the Restoration will be in
compliance in all material respects with and permitted under all applicable
legal requirements;

 

(F)       the Restoration shall be done and completed by the Borrower in an
expeditious and diligent fashion (subject to force majeure) and in compliance
with all applicable legal requirements;

 

(G)       the Administrative Agent shall be satisfied that any operating
deficits, including all scheduled payments of principal and interest under the
Loan, which will be incurred with respect to the Property as a result of the
occurrence of any such Casualty or Condemnation, whichever the case may be, will
be covered out of (1) the Net Proceeds, (2) the insurance coverage referred to
in Section 5, if applicable, or (3) other funds of Borrower;

 

(I)        such Casualty or Condemnation, as applicable, does not result in the
loss of access to the Property that could reasonably be expected to continue
after completion of the applicable Restoration;

 

(J)       Borrower shall deliver, or cause to be delivered, to Administrative
Agent a signed detailed budget approved in writing by Borrower’s architect or
engineer stating the entire cost of completing the Restoration, which budget
shall be acceptable to Administrative Agent;

 

(K)       the Net Proceeds together with any cash or cash equivalents (or a
completion guaranty, in form and substance reasonably acceptable to
Administrative Agent and from a guarantor that is acceptable to Administrative
Agent in its sole discretion) deposited by the Borrower with the Administrative
Agent are sufficient in Administrative Agent’s discretion to cover the cost of
the Restoration;

 

(L)       the Management Agreement with respect to the Property in effect as of
the date of the occurrence of such Casualty or Condemnation, whichever the case
may be,

 



 53 

 

 

shall (1) remain in full force and effect during the Restoration and shall not
otherwise terminate as a result of the Casualty or Condemnation or the
Restoration or (2) if terminated, shall have been replaced with a replacement
Management Agreement with a Qualified Manager or other Manager acceptable to the
Administrative Agent, prior to the opening or reopening of the Property or any
portion thereof for business with the public;

 

(M)       (I) the Administrative Agent shall be satisfied in its reasonable
discretion that following the completion of the Restoration, (1) the DSCR shall
be equal to or greater than the Minimum DSCR upon completion, and (2) the DSCR
(Mortgage) shall be equal to or greater than the Minimum DSCR (Mortgage) upon
completion or (II) the Administrative Agent shall be satisfied in its reasonable
discretion that following completion of the Restoration, the NOI shall be equal
to, or greater than, the NOI immediately prior to the Casualty or Condemnation;

 

(iv)              The Net Proceeds shall be held by Administrative Agent in an
interest-bearing account and invested solely in Permitted Investments and, until
disbursed in accordance with the provisions of this Section 4.8, shall
constitute additional security for the Loan. The Net Proceeds shall be disbursed
by Administrative Agent to, or as directed by, the Borrower from time to time
during the course of the Restoration, upon receipt of evidence satisfactory to
Administrative Agent that (A) all materials installed (or properly stored onsite
or offsite pursuant to Administrative Agent’s then standard construction lending
requirements) and work and labor performed (except to the extent that they are
to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exists no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the satisfaction of
Administrative Agent and discharged of record or in the alternative fully
insured to the satisfaction of Administrative Agent by the title company issuing
the applicable Title Policy. When the cost to complete Restoration is less than
the Casualty Threshold, all remaining Net Proceeds shall be disbursed to the
Borrower.

 

(v)                In the event the total cost of Restoration is greater than
the Casualty Threshold, all plans and specifications required in connection with
the Restoration, shall be subject to prior review and acceptance in all respects
by Administrative Agent and by an independent consulting engineer selected by
Administrative Agent (the “Casualty Consultant”). Administrative Agent shall
have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration. In the event
the total cost of the Restoration exceeds $20,000,000, the identity of the
contractors, material subcontractors and materialmen engaged in the Restoration
as well as the contracts under which they have been engaged, shall be subject to
prior review and acceptance by Administrative Agent and the Casualty Consultant.
Unless otherwise approved by Administrative Agent each such contract shall
require retainage of ten percent (10%) of the costs actually incurred until
substantial completion of the related contractor’s work. All actual costs and
expenses incurred by Administrative Agent in connection with making the Net
Proceeds available for the Restoration including, without limitation, reasonable
counsel fees and disbursements and the Casualty Consultant’s fees, shall be paid
by Borrower.

 

(vi)              In no event shall Administrative Agent be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Casualty Consultant, minus the Casualty
Retainage. The term “Casualty Retainage” shall mean an amount equal to the
amount required to be held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration pursuant to their respective contracts.
The Casualty Retainage shall not be released until the Casualty Consultant
certifies to Administrative Agent that the Restoration has been completed in
accordance with the provisions of this Section 4.8(c)(vi) and that all approvals
necessary for the reoccupancy and use of

 



 54 

 

 

the Property have been obtained from all appropriate Governmental Authorities,
and Administrative Agent receives evidence satisfactory to Administrative Agent
that the costs of the Restoration have been paid in full or will be paid in full
out of the Casualty Retainage; provided, however, that Administrative Agent will
release the portion of the Casualty Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Casualty Consultant certifies to Administrative Agent that
the contractor, subcontractor or materialman has satisfactorily completed all
work and has supplied all materials (or is otherwise properly storing material
onsite or offsite pursuant to Administrative Agent’s then standard construction
lending requirements) in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Administrative Agent or by the title company issuing the Title
Policy for the Property, and Administrative Agent receives an endorsement to
such Title Policy insuring the continued priority of the Lien of the applicable
Deed of Trust and evidence of payment of any premium payable for such
endorsement. If required by Administrative Agent, the release of any such
portion of the Casualty Retainage shall be approved by the surety company, if
any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.

 

(vii)            Administrative Agent shall not be obligated to make
disbursements of the Net Proceeds more frequently than once every calendar
month.

 

(viii)          If at any time the Net Proceeds or the undisbursed balance
thereof shall not, in the reasonable opinion of Administrative Agent in
consultation with the Casualty Consultant, if any, be sufficient to pay in full
the balance of the costs which are estimated by the Casualty Consultant to be
incurred in connection with the completion of the Restoration, Borrower shall
either (x) deposit the deficiency (the “Net Proceeds Deficiency”) with
Administrative Agent or (y) provide a completion guaranty to Administrative
Agent, in form and substance reasonably acceptable to Administrative Agent, from
a guarantor that is acceptable to Administrative Agent in its sole discretion,
before any further disbursement of the Net Proceeds shall be made. The Net
Proceeds Deficiency deposited with Administrative Agent shall be held by
Administrative Agent and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 4.8(c) shall constitute additional security for the Loan and other
obligations under the Loan Documents.

 

(ix)              The excess, if any, of the Net Proceeds and the remaining
balance, if any, of the Net Proceeds Deficiency deposited with Administrative
Agent after the Casualty Consultant certifies to Administrative Agent that the
Restoration has been completed in accordance with the provisions of this Section
4.8(c), and the receipt by Administrative Agent of evidence satisfactory to
Administrative Agent that all costs incurred in connection with the Restoration
have been paid in full, shall be remitted by Administrative Agent to Borrower,
provided no Default shall have occurred and shall be continuing under the Loan,
this Agreement or any of the other Loan Documents.

 

(d)                All Net Proceeds not required (i) to be made available for
the Restoration in accordance with either Section 4.8 (a) or (b) (due to the
fact that Borrower has not satisfied one or more of the provisions of such
Sections) or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 4.8(c) may be retained and applied by Administrative Agent toward the
payment of the Loan whether or not then due and payable in such order, priority
and proportions as Administrative Agent in its sole discretion shall deem
proper, or, at the discretion of Administrative Agent, the same may be paid,
either in whole or in part, to Borrower for such purposes as Administrative
Agent shall approve, in its discretion.

 



 55 

 

 

4.9               THE IMPROVEMENTS. Borrower covenants: (a) not to remove or
demolish the Property or Collateral or any part thereof, not to alter, restore
or add to the Property or Collateral and not to initiate or acquiesce in any
change in any zoning or other land classification which affects the Property
without Administrative Agent’s prior written consent or as provided hereunder
except for (i) tenant improvement work provided for in any Lease and (ii) any
alteration of the Property, the cost of which in the aggregate (together with
all related alterations constituting a single project and all then on-going
alterations) does not exceed the Alteration Threshold (the cost of alterations
described in clauses (iii), and (iv) of this Section 4.9(a) shall be excluded
for purposes of determining whether the same, either alone or when aggregated
with other alterations, exceed the Alteration Threshold), provided that such
alteration is not reasonably expected to have a Material Adverse Effect on
Borrower or a material adverse effect on the value, use or operation of the
Property, (iii) a Restoration of the Property following a Casualty or
Condemnation, but subject to the terms and conditions of Section 4.8 hereof,
(iv) alterations required for life and safety purposes or as required in order
to comply with Applicable Law, and (v) non-structural work performed in the
ordinary course, which shall be subject to the cap set forth in clause (ii) of
this Section 4.9(a); (b) to complete or restore promptly and in good and
workmanlike manner the Property and Collateral, or any part thereof which may be
damaged or destroyed, without regard to whether the Administrative Agent elects
to require that insurance proceeds be used to reduce the Loan as provided in
Section 4.8; (c) to comply with all covenants, conditions, restrictions and
equitable servitudes, whether public or private, of every kind and character
which affect the Property or Collateral and pertain to acts committed or
conditions existing thereon, including, without limitation, any work,
alteration, improvement or demolition mandated by such laws, covenants or
requirements unless such failure to comply is not reasonably expected to have a
Material Adverse Effect; and (d) not to commit or permit waste of the Property
or Collateral.

 

4.10           TI/LC WORK. Subject to the terms of the Leases entered into in
accordance with the Loan Documents, the TI/LC Work will be prosecuted by
Borrower with diligence to completion, and will be completed in a good and
workmanlike manner in accordance with the applicable Lease and other provisions
of this Agreement and free and clear from all liens other than Permitted Liens,
the lien and security interest created by the Loan Documents (or any of them) or
such liens that are being contested in accordance with this Agreement. Borrower
shall (i) subject to the terms of the applicable Leases, comply in all material
respects with any and all Applicable Law required to be complied with incidental
to such TI/LC Work, (ii) use all Advances made to it by Lenders after the
Effective Date, for, and only for, payment of (or reimbursement to Borrower if
Borrower has previously paid and provides reasonably detailed evidence of prior
payment of such TI/LC Expenses from Borrower’s equity) the TI/LC Expenses and
under no circumstances use, directly or indirectly, any portion of such Advances
for any other purpose, including, without limiting the generality of the
foregoing, the defrayment of living expenses or the anticipation of profit to
Borrower or Guarantor, (iii) obtain and maintain in full force and effect, the
insurance required to be obtained and maintained under the Loan Documents, and
(iv) upon Administrative Agent’s request furnish Administrative Agent with a
current list of contractors and subcontractors (if any) performing the TI/LC
Work.

 

ARTICLE 5. INSURANCE

 

5.1               REQUIRED INSURANCE. At all times during this Agreement except
as expressly provided to the contrary, while any obligation of Borrower under
any Loan Document remains outstanding:

 

(a)                All-Risk/Special Causes of Loss Insurance. Borrower shall
maintain, or cause to be maintained, property insurance covering (i) 100% of the
insurable replacement cost value of the Improvements (excluding costs of
footings, foundations, excavations and underground utilities); and (ii) (if
applicable) 100% of the insurable replacement cost value of all tenant
improvements and betterments

 



 56 

 

 

that any agreement requires the Borrower to insure against all risks of loss
customarily covered by so-called “All-Risk” or Special Causes of Loss policies
as generally available in the insurance market at the closing date. Any All-Risk
or special causes of loss insurance policy shall contain an agreed amount clause
or endorsement or a coinsurance waiver clause or endorsement and a replacement
cost value clause or endorsement without reduction for depreciation. The
policies shall cover at least the following perils: building collapse, fire,
flood, tsunami, back-up of sewers and drains, water damage, windstorm,
earthquake, earth movement, impact of vehicles and aircraft, lightning,
malicious mischief, and vandalism (earthquake and earth movement may have
sub-limits and deductibles as are reasonably acceptable to Administrative Agent
and Named Windstorm and flood may have sub-limits and deductibles as are
reasonable and commercially available (in each case, even if higher than the
deductible set forth in the next sentence)). The property deductible shall not
exceed $500,000 per claim or other such amount accepted and approved by the
Administrative Agent. Such insurance policy shall name Borrower as an Insured or
Additional Insured for its benefit and the benefit of the Lenders and shall also
include Administrative Agent as mortgagee lender loss payee for its benefit and
the benefit of the Lenders under a non-contributing standard mortgagee clause or
equivalent endorsement reasonably satisfactory to Administrative Agent for real
property.

 

(b)                Flood Insurance. If any of the Improvements are located in an
area designated as “flood prone” or a “special flood hazard area” under the
regulations for the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973, and if not otherwise insured under coverage required in
Section 5.1(a) above, Borrower shall maintain at least the maximum coverage for
the Property available under the federal flood insurance plan. Administrative
Agent may reasonably require additional flood insurance coverage, based on the
inherent exposures, to the extent that is commercially available and reasonable
for a prudent insured in the proximate area, including business income or rents
(if any).

 

(c)                Boiler and Machinery Insurance. Borrower shall maintain, or
cause to be maintained, comprehensive boiler and machinery insurance covering
all mechanical and electrical equipment located within or used in connection
with the operation of the Property against physical damage, business income and
rent loss (if applicable), extra expense, and expediting expense. Boiler and
Machinery Insurance shall be provided on a replacement cost value basis, to a
minimum limit of 100% of the replacement cost of the Improvements.

 

(d)                Business Income and Rent Loss Insurance. As an extension to
its All-Risk Insurance, Earthquake Insurance, Flood Insurance and Boiler and
Machinery Insurance, Borrower shall maintain, or cause to be maintained,
business income and rent loss insurance on an “actual loss sustained” basis.
Borrower shall maintain Business Income and Rent Loss Insurance equal to at
least twelve (12) months of Borrower’s actual or projected Gross Operating
Income. In addition, Business Income and Rent Loss Insurance shall be endorsed
to include an extended period of indemnity of three hundred sixty-five (365)
days. Such insurance policy shall include Administrative Agent as Lender Loss
Payee for its benefit and the benefit of the Lenders as respects business
income/loss of rents (if any).

 

(e)                Building Law and Ordinance Coverage. Borrower shall maintain,
or cause to be maintained, building law and ordinance coverage insurance
covering the loss of the undamaged portion of the Improvements and additional
expense of demolition and increased cost of construction, including, without
limitation, increased costs that arise from any changes in laws, statutes,
rules, regulations or codes that would be covered by a standard ISO Property
Form with respect to such restoration, in an amount as is reasonably acceptable
to the Administrative Agent.

 

(f)                 Earthquake Insurance. If the Improvements are located in
Alaska, California, Pacific Northwest, New Madrid zone, or any other designated,
high-hazard earthquake zone, Borrower shall maintain earthquake insurance on the
Improvements, including loss of income or rents in a

 



 57 

 

 

minimum amount at least equal to the percent damage estimate of total insurable
values for the property based on results of the PML Study indicating the
expected loss from an event in a 250 year return period, if placed on a
stand-alone basis, or for the regional portfolio, if multiple locations are
insured. The seismic study shall be completed by a firm reasonably satisfactory
to Administrative Agent. Such insurance shall have deductibles reasonably
satisfactory to Administrative Agent, but not more than 5% of the location
insurable values.

 

(g)                Borrower’s Liability Insurance. Borrower shall maintain, or
cause to be maintained, the following insurance for personal injury, bodily
injury, death, accident and property damage: (i) commercial general liability
insurance; (ii) owned (if any), hired, and non-owned automobile liability
insurance; (iii) if applicable, statutory workers’ compensation and employer’s
liability insurance as required by law, and (iv) umbrella or excess liability
insurance. Liability insurance shall be written on the so-called “occurrence”
form and shall provide coverage of at least $75,000,000 per occurrence and
$75,000,000 in the annual aggregate, which limit may be satisfied by any
combination of primary and excess or umbrella occurrence policies. Liability
Insurance under clauses 5.1(g)(i) and (iv) above shall include coverage for
liability arising from premises and operations, elevators, escalators,
independent contractors, contractual liability in an insured contract
(including, without limitation, any liability assumed under any leases (except
for any exception thereto in the standard ISO Form)), and products and completed
operations. All Liability Insurance, except workers’ compensation, employer’s
liability and automobile, shall include Administrative Agent as an “Additional
Insured” for its benefit and the benefit of the Lenders by an endorsement
reasonably satisfactory to Administrative Agent. Administrative Agent
acknowledges that the evidence delivered by Borrower and agreed to by the
Administrative Agent on or prior to the Effective Date is acceptable. Such
insurance shall be primary and any other insurance maintained by the additional
insured which Lender is not insured under shall be excess only and not
contributing with this insurance.

 

(h)                Terrorism. Borrower shall maintain, or cause to be
maintained, at all times, terrorism insurance for Certified Acts of Terrorism
(as such terms are defined in TRIPRA for so long as TRIPRA remains in effect) in
an amount equal to the full replacement cost of the respective Improvements
(plus twelve months of business interruption coverage and including a 365-day
extended period of indemnity). Borrower shall also maintain, or cause to be
maintained, at all times, Certified Acts of Terrorism coverage on the general
liability and umbrella liability policies for the full limits required for the
Loan with no sub limits applying. Notwithstanding anything to the contrary
contained herein and with respect to insurance required to be maintained by
Borrower pursuant to this Section 5.1(h) hereof, Liberty IC Casualty LLC
(“Liberty”) shall be an acceptable insurer of perils of terrorism and acts of
terrorism so long as (i) the policy issued by Liberty has (a) no aggregate limit
and (b) a deductible of no greater than that as calculated pursuant to TRIPRA,
(ii) other than the deductible, the portion of such insurance which is not
reinsured by TRIPRA, is reinsured by an insurance carrier rated no less than
“A-:VIII” by AM Best or “A” as by Standard and Poor’s, (iii) TRIPRA or a similar
federal statute is in effect and provides that the federal government must
reinsure that portion of any terrorism insurance claim above (a) the applicable
deductible payable by Liberty and (b) those amounts which are reinsured pursuant
to clause (ii) above, (iv) Liberty is not the subject of a bankruptcy or similar
insolvency proceeding and (v) no Governmental Authority issues any statement,
finding or decree that insurers of perils of terrorism similar to Liberty (i.e.,
captive insurers arranged similar to Liberty) do not qualify for the payment or
benefits of TRIPRA. In the event that Liberty is providing insurance coverage
(A) to other properties immediately adjacent to the Property, and/or (B) to
other properties owned by a Person(s) who is not an Affiliate of Borrower, and
such insurance is not subject to the same reinsurance and other requirements of
this Section 5.1(h), then the Administrative Agent may reasonably re-evaluate
the limits and deductibles of the insurance required to be provided by Liberty
hereunder and Borrower shall provide insurance coverage consistent with such
reasonably re-evaluated limits and deductibles promptly following Administrative
Agent’s written request therefore. In the event any of the foregoing conditions

 



 58 

 

 

are not satisfied, Liberty shall not be deemed an acceptable insurer of
terrorism losses. In the event that TRIPRA should cease to be in effect at any
time, and not be replaced by similar legislation, Borrower’s obligations under
this Section 5.1(h) shall be limited to an obligation to use commercially
reasonable efforts to obtain the coverage described in this Section 5.1(h), and,
in such event, (i) the amount of the terrorism insurance coverage to be obtained
shall be the lesser of (A) the amount described in the first sentence of this
Section 5.1(h) or (B) the principal balance of the Loan then outstanding, and
(ii) Borrower shall not be required to spend on terrorism insurance coverage
more than two (2) times the amount of the then-current All-Risk premium for the
Property (including the applicable terrorism insurance charge). If at any time
the Administrative Agent notifies the Borrower that it desires to purchase
additional terrorism insurance for the improvements (at the sole cost and
expense of the Administrative Agent and/or the Lenders), the Borrower shall
cooperate with the Administrative Agent and use commercially reasonable efforts
to assist Administrative Agent in obtaining such insurance policy (including,
without limitation, being listed as the named insured under any such additional
policy); provided, however, such additional terrorism insurance shall not affect
the obligations of any underlying existing insurance policy.

 

(i)                 Other Insurance. Borrower shall maintain such other types
and amounts of insurance for the Improvements and its operations as
Administrative Agent shall from time to time reasonably require, consistent with
insurance commonly maintained for comparable properties.

 

5.2               GENERAL INSURANCE REQUIREMENTS.

 

(a)                Documentation. Borrower shall cause Administrative Agent to
be included as “Lender Loss Payee” and “Mortgagee” for its benefit and the
benefit of the Lenders on a standard noncontributory mortgagee endorsement or
its equivalent, in either case reasonably satisfactory to Administrative Agent,
for all property damage insurance. Borrower shall cause Administrative Agent to
be included as “Additional Insured” for its benefit and the benefit of the
Lenders, or as otherwise required, on all liability insurance policies provided
by Borrower and Borrower’s contractors (except with respect to workers’
compensation, employer’s liability and automobile liability). Borrower shall
provide such additional evidence of Administrative Agent’s interest under any
required insurance as Administrative Agent or Lender shall reasonably require
from time to time (but in no event shall a copy of the insurance policy be
required to be given to the Administrative Agent).

 

(b)                Policy Requirements. Borrower shall obtain all required
insurance, or cause all required insurance to be obtained, from insurers
authorized to do business in the state where the Property and Improvements are
located with an “A-:VIII” or better financial strength rating by AM Best (except
as provided otherwise with respect to Liberty in Section 5.1(h) above,
Administrative Agent may in its discretion permit Borrower to maintain required
insurance policies with insurance companies which do not meet the foregoing
requirements (an “otherwise rated insurer”), provided Borrower obtains a
so-called “cut-through” endorsement (that is, an endorsement which permits
recovery against the provider of such endorsement) with respect to any otherwise
rated insurer from an insurance company which meets the claims paying ability
ratings required above. Administrative Agent may (but have no obligation to), at
its sole discretion, accept insurers that do not meet the minimum requirements
stated herein. Required insurance shall contain such provisions as
Administrative Agent reasonably deems necessary or desirable to protect its
interest, including language stating that neither Borrower, Administrative Agent
nor any other party shall be deemed a coinsurer. Borrower shall pay the
insurance premiums, or cause all insurance premiums to be paid, for all required
insurance when due and payable. Borrower shall not finance or permit the
refinancing of insurance premiums under any arrangement that could (if any
premium loan payment is not made) result in the premature cancellation of any
required insurance. Borrower shall deliver to Administrative Agent, promptly
after request therefor, certificates of insurance evidencing all required
insurance. Before any policy expires (time being of the essence), the Borrower

 



 59 

 

 

shall deliver evidence of renewal in compliance with the Loan Documents. If at
any time Administrative Agent has not timely received satisfactory written
evidence that Borrower maintains or has caused to be maintained all required
insurance, then without limiting Administrative Agent’s rights or remedies
hereunder or under any of the other Loan Documents, if such evidence is not
delivered to Administrative Agent within five (5) Business Days after notice of
such failure to timely deliver such required evidence of insurance,
Administrative Agent may (but shall have absolutely no obligation to) obtain
such insurance and pay the premium therefor, and the Borrower shall, on demand,
reimburse Administrative Agent, for all expenses incurred in connection
therewith. Such amounts shall bear interest at the Alternate Rate from the date
such cost or expense was incurred through the date of payment to Administrative
Agent; any such amounts together with interest thereon calculated at the
Alternate Rate shall be deemed to constitute a portion of the indebtedness owing
to Lenders hereunder and be secured by the liens, claims and security interests
provided to Administrative Agent under the Loan Documents and shall be
immediately due and payable upon demand by Administrative Agent.

 

(c)                Blanket Coverage. Any required insurance may be provided
under a blanket policy or policies covering any the Property and Improvements
and other property and assets not part of the Property, provided that any such
blanket policy otherwise complies with the requirements hereunder.

 

(d)                Protection of Lenders’ Interest. To the extent commercially
obtainable, in each insurance policy (or an endorsement thereto), the carrier
shall: (a) agree not to cancel or terminate such policy without giving
Administrative Agent thirty (30) days’ prior written notice (ten (10) days’
notice for nonpayment of premium), which if the carrier cannot provide such
notice, the obligation shall fall to the Borrower to provide; (b) waive any
right to claim any premiums and commissions against Administrative Agent or any
Lender, provided that the policy need not waive the requirement that the premium
be paid in order for a claim to be paid to the insured; and (c) allow
Administrative Agent or any Lender to pay premiums to continue such policy upon
notice of cancellation for nonpayment. Every property insurance policy shall
provide that as to Administrative Agent’s interest, such policy shall remain
valid and shall insure Administrative Agent regardless of any: (1) named
insured’s act, failure to act, negligence, or violation of warranties,
declarations, or conditions; (2) occupancy or use of the Improvements for
purposes more hazardous than those permitted; or (3) Administrative Agent’s or
any Lender’s exercise of any of their respective rights or remedies hereunder or
under any of the Loan Documents. Administrative Agent reserves the right for
them or their designated representative to review full and complete copies of
Borrower’s insurance policies required hereunder. Such policy review to take
place at a location of mutual consent within seven (7) days of Administrative
Agent’s written request. It is agreed that such request shall take place only in
the event of a direct damage claim to one of the locations that are the subject
of this agreement, or a third party claim equal to or in excess of $1,000,000
resulting from the operations at one of the locations that is the subject of
this agreement.

 

(e)                No Separate Insurance. Borrower may not carry separate
insurance for the Improvements, concurrent in kind or form or contributing in
the event of loss, with any required insurance. The Borrower may, however, carry
insurance for the Improvements, in addition to required insurance, but only if
such additional insurance: (a) does not violate or entitle the carrier to assert
any defense or disclaim any primary coverage under any required insurance; (b)
mutually benefits Borrower and Administrative Agent, as their interests may
appear; and (c) otherwise complies with this agreement.

 

(f)                 Intentionally Omitted.

 

(g)                Transfers. In the event of foreclosure of the Deed of Trust
or other transfer of title to any Collateral in extinguishment in whole or in
part of the indebtedness owing to Lenders, and regardless of whether
Administrative Agent shall have sought a deficiency judgment with respect
thereto, all right, title and interest of Borrower in and to the policies of
required insurance that are not blanket

 



 60 

 

 

policies then in force concerning the Collateral, the Property or the
Improvements and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure or Administrative Agent or other transferee in the
event of such other transfer of title.

 

ARTICLE 6. REPRESENTATIONS AND WARRANTIES

 

As a material inducement to Lenders’ entry into this Agreement, Borrower
represents and warrants to Administrative Agent and each Lender as of the
Effective Date that:

 

6.1               AUTHORITY/ENFORCEABILITY. Borrower is a limited liability
company duly organized, validly existing and in good standing in the
jurisdiction in which it is organized. Borrower is duly qualified to do business
and is in good standing in each jurisdiction where it is required to be so
qualified in connection with its respective Property, its businesses and
operations. Borrower has the limited liability company power and authority to
enter into each of the Loan Documents being entered into on the date hereof to
which it is a party and to perform its obligations thereunder. Borrower is in
compliance with all Applicable Law applicable to its organization, existence and
transaction of business, other than Applicable Law, the noncompliance with
which, would not reasonably be expected to have a Material Adverse Effect and
has all necessary rights and powers to own and operate the Property and
Improvements as contemplated by the Loan Documents.

 

6.2               BINDING OBLIGATIONS. Borrower has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
other Loan Documents. This Agreement and the other Loan Documents have been duly
executed and delivered by or on behalf of Borrower and constitutes the legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

6.3               FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has delivered
to Administrative Agent all formation and organizational documents of Borrower
and of Guarantor, and all such formation and organizational documents remain in
full force and effect and have not been amended or modified since they were
delivered to Administrative Agent. The Borrower shall promptly provide
Administrative Agent with copies of any amendments or modifications of the
formation or organizational documents. Attached hereto as Exhibit G is a true
and correct organizational chart of Borrower.

 

6.4               NO VIOLATION. The execution, delivery, and performance under
the Loan Documents by Borrower does not: (a) require any consent or approval not
heretofore obtained under any partnership agreement, operating agreement,
articles of incorporation, bylaws or other document; (b) violate any Applicable
Law applicable to the Borrower, the Property and Improvements or any other
statute, law, regulation or ordinance or any order or ruling of any court or
Governmental Authority; (c) conflict with, or constitute a breach or default or
permit the acceleration of obligations under any agreement, contract, lease, or
other document by which the Borrower is or the Property and Improvements are
bound or regulated; or (d) violate any statute, law, regulation or ordinance, or
any order of any court or Governmental Authority.

 

6.5               COMPLIANCE WITH LAWS. Borrower has, and at all times shall
have obtained, all material permits, licenses, exemptions, and approvals
necessary to occupy and operate the Property and Improvements, and shall
maintain compliance in all material respects with all Applicable Law applicable
to the Property and Improvements and all other applicable statutes, laws,
regulations and ordinances

 



 61 

 

 

necessary for the transaction of its business. The Property is a legal parcel
lawfully created in full compliance with all subdivision laws and ordinances or
is exempt therefrom. 

 

6.6               LITIGATION. Except as disclosed on Schedule III attached
hereto, there are no uninsured claims, actions, suits, or proceedings pending,
or to Borrower’s knowledge threatened, against Borrower or Guarantor or
affecting the Collateral, the Property or Improvements that is reasonably likely
to have a Material Adverse Effect.

 

6.7               FINANCIAL CONDITION. All financial statements and information
heretofore delivered to Administrative Agent by the Borrower, including, without
limitation, information relating to the financial condition of the Borrower, the
Property, the Improvements, the partners, joint venturers or members of
Borrower, and/or Guarantor, fairly and accurately represent the financial
condition of the subject thereof as of the date thereof and have been prepared
(except as noted therein) in accordance with GAAP consistently applied. Borrower
acknowledges and agrees that Administrative Agent and Lenders may request and
obtain additional information from third parties regarding any of the above,
including, without limitation, credit reports. Notwithstanding the use of
generally accepted accounting principles, the calculation of liabilities shall
NOT include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Therefore, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount. The value of Borrower’s personal property does not
exceed 15% of the value of all of its assets.

 

6.8               NO MATERIAL ADVERSE CHANGE. To the best of the Borrower’s
knowledge, there has been no material adverse change in the financial condition
of Borrower and/or Guarantor since the dates of the latest financial statements
furnished to Administrative Agent and, except as otherwise disclosed to
Administrative Agent in writing, Borrower has not entered into any material
transaction which is not disclosed in such financial statements. Borrower is not
party to any agreement or instrument or subject to any restriction affecting
Borrower or the Property, or Borrower’s business, properties or assets,
operations or condition, financial or otherwise, that is reasonably likely to
have a Material Adverse Effect. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the material
obligations, covenants or conditions contained in any Material Contract.

 

6.9               SURVEY. To the knowledge of Borrower, there are no
encroachments of the Property onto any other property, except as revealed in the
Survey.

 

6.10           ACCURACY. To the knowledge of Borrower, all reports, documents,
instruments, information and forms of evidence in each case prepared by Borrower
and delivered to Administrative Agent concerning the Loan or the Property are in
all material respects accurate, correct and sufficiently complete to give
Administrative Agent and Lenders true and accurate knowledge of their subject
matter as of the date provided to Administrative Agent (unless subsequently
corrected), except to the extent that the failure of any such accuracy or
correctness would not result in a Material Adverse Effect..

 

6.11           TAX LIABILITY. Borrower has filed all required federal, state,
county and municipal tax returns and, to Borrower’s knowledge, has paid all
taxes and assessments owed and payable, and Borrower has no knowledge of any
basis for any additional payment with respect to any such taxes and assessments.
Without limitation to the foregoing, all transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under Applicable Law currently in effect in connection with the
transfer of the Property to the Borrower have been paid. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under

 



 62 

 

 

Applicable Law currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Deed of Trust, have been paid

 

6.12           TITLE TO ASSETS; NO LIENS. Borrower has good and indefeasible
title to its respective Property, free and clear of all liens and encumbrances
except Permitted Liens.

 

6.13           MANAGEMENT AGREEMENT. Borrower is not a party or subject to any
management agreement with respect to the Property, except for the Management and
Leasing Agreement, executed on or around October 15, 2013, between Brookfield
Properties Management (CA), Inc., as “Property Manager,” and Borrower, as
“Owner” (the “Management Agreement”).

 

6.14           UTILITIES. All utility services, including, without limitation,
gas, water, sewage, electrical and telephone, necessary for the use and
operation of the Property and Improvements are available at or within the
boundaries of the Property.

 

6.15           FEDERAL RESERVE REGULATIONS. No part of the proceeds of the Loan
shall be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Applicable Law or by the terms and conditions of this
Agreement or the other Loan Documents.

 

6.16           LEASES. (a) The rent roll attached hereto as Schedule II is true,
correct and complete in all material respects; (b) Borrower has delivered to
Administrative Agent true and correct copies of all of its Existing Leases; (c)
all Existing Leases are in full force and effect, unmodified except as disclosed
to Administrative Agent, and are, in all material respects, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, and to Borrower’s
knowledge, except as may be set forth in the Rent Roll or tenant estoppel
certificates, no material breach or default, or event which would constitute a
material breach or default after notice or the passage of time, or both, exists
under any Existing Leases on the part of any party; (d) to Borrower’s knowledge,
except as may be set forth in the Rent Roll, the tenant estoppel certificates or
the Leases, no rent or other payment under any Existing Lease has been paid by
any tenant for more than one (1) month in advance of the due date thereof; and
(e) except as may be set forth in the Rent Roll or tenant estoppel certificates,
none of the landlord’s, nor to Borrower’s knowledge, tenant’s, interests under
any of the Existing Leases has been transferred or assigned.

 

6.17           BUSINESS LOAN. The Loan is a business loan transaction in the
stated amount solely for the purpose of carrying on the business of Borrower and
none of the proceeds of the Loan will be used for the personal, family or
agricultural purposes of the Borrower.

 

6.18           PHYSICAL CONDITION. Except as disclosed in the Property Condition
Report, to Borrower’s best knowledge, the Property, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components thereon or used in
connection therewith, are in good condition, order and repair in all material
respects; there exists no structural or other material defects or damages in the
Property, whether latent or otherwise, and Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary

 



 63 

 

 

premiums or charges thereon or of any termination or threatened termination of
any policy of insurance or bond. The Property is free from material damage
caused by fire or other casualty. Except as disclosed in the Property Condition
Report, all liquid and solid waste disposal, septic and sewer systems located on
the Property are in a good and safe condition and repair and in material
compliance with Applicable Law.

 

6.19           FLOOD ZONE. None of the Improvements on the Property are located
in an area as identified by the Federal Emergency Management Agency as an area
having special flood hazards or, if so located, the flood insurance required
pursuant to Section 5.1(b) is in full force and effect.

 

6.20           CONDEMNATION. No condemnation or other similar proceeding has
been commenced or, to the best of Borrower’s knowledge, is threatened or
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

 

6.21           NOT A FOREIGN PERSON. The Borrower is not a “foreign person”
within the meaning of §1445(f)(3) of the Internal Revenue Code.

 

6.22           SEPARATE LOTS. The Property, other than any easement areas
benefitting the Property, is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property. For the avoidance of doubt, pursuant
to the Co-Ownership Agreement, Borrower is responsible for 57% of the real
estate taxes with respect to Lot 4 (as set forth on Exhibit A).

 

6.23           AMERICANS WITH DISABILITIES ACT COMPLIANCE. The Improvements are
maintained in compliance in all material respects with all of the requirements
of the Americans with Disabilities Act, of July 26, 1990, Pub. L. No. 101-336,
104 Stat. 327, 42 U.S.C. § 12101, et. seq., as may be amended from time to time
(the “ADA”).

 

6.24           ERISA. Neither the Borrower nor any of its ERISA Affiliates
maintains or has any obligation or liability, contingent or otherwise, with
respect to any “employee benefit plan,” as defined in Section 3(3) of ERISA,
that is subject to Section 302 or Title IV of ERISA or Section 412 of the
Internal Revenue Code.

 

(a)                None of: (i) the assets of the Borrower; or (ii) the assets
of Guarantor are, pursuant to any provision of ERISA or the Internal Revenue
Code, considered for any purpose of ERISA or Section 4975 of the Internal
Revenue Code to be, directly or indirectly, the assets of any Plan (“plan
assets”). Assuming that, except for the funds that a Lender may be considered to
receive from Borrower, no part of the Loan funds are plan assets prior to the
disbursement of such funds to the Borrower, and assuming that Lender’s interest
in the Loan is not a plan asset, neither the execution or delivery of this
Agreement or of any of the other Loan Documents by the Borrower or Guarantor,
nor the performance by Borrower or Guarantor of their obligations under this
Agreement or under any of the other Loan Documents, nor any transaction
contemplated under this Agreement or under any of the other Loan Documents, nor
the exercise by Administrative Agent and Lenders of any of their rights or
remedies under this Agreement or under any of the other Loan Documents is or
will be a “prohibited transaction” within the meaning of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code.

 

6.25           INVESTMENT COMPANY ACT. The Borrower is not: (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; or (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended.

 



 64 

 

 

6.26          OFAC. The Borrower represents and warrants that none of the
Borrower, Guarantor or any of their respective Affiliates is a Prohibited
Person, and the Borrower, Guarantor and their respective Affiliates are in full
compliance with all applicable orders, rules, regulations and recommendations of
OFAC. Each Loan Party is in compliance, in all material respects, with The
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”).

 

6.27           SOLVENCY. The Borrower: (a) has not entered into the transaction
or any Loan Document with the actual intent to hinder, delay, or defraud any
creditor; and (b) has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrower’s assets is and will, immediately following the making of the Loan, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted. Borrower does not intend to, and
does not believe that it will, incur indebtedness and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
indebtedness and liabilities as they mature.

 

6.28           ASSESSMENTS. To Borrower’s knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.

 

6.29           USE OF PROPERTY. The Property is used exclusively for office
purposes and other appurtenant and related uses, including parking and retail.

 

6.30           NO OTHER OBLIGATIONS. Borrower has no contingent or actual
obligations not related to the Property.

 

6.31           REA Representations. With respect to each REA, if any, Borrower
hereby represents that (a) to Borrower’s knowledge, each REA is in full force
and effect and has not been amended, restated, replaced or otherwise modified
(except, in each case, as expressly set forth herein), (b) there are no material
defaults under any REA by any party thereto beyond any applicable notice and
cure period, (c) all material sums due and payable under each REA have been paid
in full and (d) to Borrower’s knowledge, no party to any REA has commenced any
action or given or received any written notice for the purpose of terminating
any REA.

 

6.32           Co-Ownership Agreement Representations. Borrower is a party to
the Co-Ownership Agreement and the Co-Ownership Agreement is in full force and
effect and has not been amended or modified and Borrower has not assigned its
interest thereunder (except as may have occurred pursuant to the Loan
Documents). Borrower is in compliance in all material respects under the
Co-Ownership Agreement. No other party to the Co-Ownership Agreement is in
default, where the same would have a Material Adverse Effect (or would do so
after the giving of the requisite notice thereunder). Borrower has no knowledge
of any notice of termination or default given with respect to the Co-Ownership
Agreement. There are no set offs, claims, counterclaims or defenses being
asserted or capable of being asserted after giving the requisite notice, if any,
required under the Co-Ownership Agreement where the same would have a Material
Adverse Effect, or otherwise known by Borrower for the enforcement of the
obligations under the Co-Ownership Agreement. All common charges, shared
expenses and other sums due under the Co-Ownership Agreement have been paid to
the extent they are

 



 65 

 

 

payable to the date hereof. Borrower enjoys the quiet and peaceful possession of
the Property granted by the Co-Ownership Agreement subject to and in accordance
with the Co-Ownership Agreement.

 

6.33           Mezzanine Loan. The outstanding principal balance of the
Mezzanine Loan as of the Effective Date is $43,157,564.34 (the “Initial
Mezzanine Loan Advance Amount”). No breach, violation or Default (as defined in
the Mezzanine Loan Agreement) has occurred under the Mezzanine Loan Documents
which remains uncured or unwaived and no circumstance, event or condition has
occurred or exists which, with the giving of notice and/or the expiration of the
applicable period would constitute a Default (as defined in the Mezzanine Loan
Agreement) under the Mezzanine Loan Documents. Each and every representation and
warranty of Mezzanine Borrower and/or any guarantor or indemnitor under any of
the Mezzanine Loan Documents, made to Mezzanine Lender contained in any one or
more of the Mezzanine Loan Documents is true, correct, complete and accurate in
all material respects as of the date hereof.

 

6.34           AFFILIATE DEBT. Subject to the terms and conditions of this
Agreement and the other Loan Documents, Borrower hereby represents and warrants
that Borrower has not incurred, created or assumed any indebtedness, secured or
unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation) which would in any event be (a) binding on Administrative Agent
or any Lender or (b) following a Mezzanine Loan Enforcement Action, binding on
Borrower or the Property, and without any adverse effect on Borrower, the
Property or Mezzanine Lender, other than Permitted Indebtedness and, as of the
Effective Date, any and all debt that Borrower owes to any Affiliate is fully
subordinated to the Loan and the Mezzanine Loan and has a term of at least five
(5) years, and upon the consummation of a Mezzanine Loan Enforcement Action,
shall cease to be binding on Borrower or the Property and without any adverse
effect on Borrower, the Property or Mezzanine Lender.

 

6.35           LABOR. To the best of Borrower’s knowledge, no organized work
stoppage or labor strike is pending or threatened by employees and other
laborers at the Property. Borrower (i) is not involved in or threatened with any
labor dispute, grievance or litigation relating to labor matters involving any
employees and other laborers at the Property, which could reasonably be expected
to have a Material Adverse Effect, including, without limitation, violation of
any federal, state or local labor, safety or employment laws (domestic or
foreign) and/or charges of unfair labor practices or discrimination complaints,
(ii) has not engaged in any unfair labor practices within the meaning of the
National Labor Relations Act or the Railway Labor Act and (iii) is not a party
to, or bound by, any collective bargaining agreement or union contract with
respect to employees and other laborers at the Property that will be binding on
the Property upon a transfer of ownership (an “Organized Labor Agreement”) and
no such Organized Labor Agreement or contract is currently being negotiated by
Borrower or any of its Affiliates.

 

6.36           ANTI-CORRUPTION LAWS AND SANCTIONS. Neither (i) Borrower, Sponsor
or any Sponsor BFP Subsidiary nor (ii) to Borrower’s knowledge upon reasonable
inquiry, any Person within the Borrowing Group not listed in (i) above,
including directors, officers, employees or agents, is: (a) a Sanctioned Person;
or (b) controlled by or acting on behalf of a Sanctioned Person. Borrower,
Sponsor and each Sponsor BFP Subsidiary and, to Borrower’s knowledge upon
reasonable inquiry, any other Person within the Borrowing Group including any of
their directors, officers, employees or agents (a) is in compliance with all
Anti-Corruption Laws and Anti-Money Laundering Laws, (b) has not taken any
action in furtherance of an offer, payment, promise to pay, or authorization or
approval of the payment or giving of money, property, gifts or anything else of
value, directly or indirectly, to any person while knowing that all or some
portion of the money or value will be offered, given or promised to anyone to
improperly influence official action, to obtain or retain business, or otherwise
to secure an improper advantage, (c) has not received notice from or made a
voluntary disclosure to any governmental entity regarding a possible violation
of any Anti-Corruption Laws or Anti-Money Laundering Laws. The provisions in
this Section shall prevail and control over any contrary provisions in this
Agreement or in

 



 66 

 

 

any related documents; (d) has not been previously indicted for or convicted of
any felony involving any criminal violation of any of Anti-Corruption Laws,
Anti-Money Laundering Laws, and Sanctions; and (e) is not currently under
investigation by any Governmental Authority for any alleged criminal activity
referenced in provision (d). In entering into the Loan Documents to which it is
a party, each Loan Party is acting solely for its own account and no natural
person owns, directly or indirectly, more than twenty-five percent (25%) of a
beneficial interest or voting interest in Borrower.

 

ARTICLE 7. HAZARDOUS MATERIALS

 

7.1               SPECIAL REPRESENTATIONS AND WARRANTIES. Without in any way
limiting the other representations and warranties set forth in this Agreement,
and after reasonable investigation and inquiry, the Borrower hereby specially
represents and warrants to the best of its knowledge as of the date of this
Agreement as follows:

 

(a)                Hazardous Materials. Except as set forth in those certain
reports listed on Schedule IV attached hereto, the Property and Improvements are
not and have not been a site for the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any Hazardous Materials under the Hazardous Materials Laws, as
described below, and/or other applicable environmental laws, ordinances and
regulations. “Hazardous Materials” shall not include commercially reasonable
amounts of such materials used or stored in the ordinary course of ownership,
operation, maintenance and use of the Property which are used and stored in
accordance with all applicable environmental laws, ordinances and regulations.

 

(b)                Hazardous Materials Laws. Except as set forth in those
certain reports listed on Schedule IV attached hereto, the Property and
Improvements are in compliance in all material respects with all laws,
ordinances and regulations relating to Hazardous Materials (“Hazardous Materials
Laws”), including, without limitation: the Clean Air Act, as amended, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, as amended, 33
U.S.C. Section 1251 et seq.; the Resource Conservation and Recovery Act of 1976,
as amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (including the
Superfund Amendments and Reauthorization Act of 1986, “CERCLA”), 42 U.S.C.
Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C.
Section 2601 et seq.; the Occupational Safety and Health Act, as amended, 29
U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

 

(c)                Border Zone Property. The Property has not been designated as
Border Zone Property under the provisions of California Health and Safety Code,
Sections 25220 et seq. and there has been no occurrence or condition on any real
property adjoining or in the vicinity of the Property that is reasonably
expected to cause the Property or any part thereof to be designated as Border
Zone Property.

 

(d)                Hazardous Materials Claims. There are no written claims or
actions (“Hazardous Materials Claims”) pending or to Borrower’s knowledge,
threatened in writing against Borrower, the Property or Improvements by any
Governmental Authority, governmental agency or by any other person or entity
relating to Hazardous Materials or pursuant to the Hazardous Materials Laws.

 

7.2               HAZARDOUS MATERIALS COVENANTS. The Borrower agrees as follows:

 



 67 

 

 

(a)                No Hazardous Activities. The Borrower shall not cause or
permit the Property or Improvements to be used as a site for the use,
generation, manufacture, storage, treatment, release, discharge, disposal,
transportation or presence of any Hazardous Materials.

 

(b)                Compliance. The Borrower shall comply and the Borrower shall
use commercially reasonable efforts to cause all other Persons to comply in all
material respects with all Hazardous Materials Laws relating to the Property and
Improvements.

 

(c)                Notices. The Borrower shall promptly notify Administrative
Agent in writing of: (i) the discovery of any Hazardous Materials on, under or
about the Property and Improvements; (ii) any knowledge by Borrower that the
Property and Improvements do not comply with any Hazardous Materials Laws;
(iii) any Hazardous Materials Claims.

 

(d)                Remedial Action. In response to the presence of any Hazardous
Materials on, under or about the Property or Improvements, the Borrower shall
promptly take, at Borrower’s sole expense, all remedial action required by any
Hazardous Materials Laws (or the applicable Governmental Authority exercising
jurisdiction thereover) or any judgment, consent decree, settlement or
compromise in respect to any Hazardous Materials Claims.

 

7.3               INSPECTION BY ADMINISTRATIVE AGENT. Upon reasonable prior
notice to Borrower, Administrative Agent, its employees and agents, may from
time to time (whether before or after the commencement of a nonjudicial or
judicial foreclosure proceeding) enter and inspect the Property and Improvements
for the purpose of determining the existence, location, nature and magnitude of
any past or present release or threatened release of any Hazardous Materials
into, onto, beneath or from the Property and Improvements.

 

7.4               HAZARDOUS MATERIALS INDEMNITY. BORROWER HEREBY AGREES TO
DEFEND, INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER, AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS
IN EACH SUCH PARTY’S CAPACITY AS SUCH FROM AND AGAINST ANY AND ALL LOSSES,
DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES) (INCLUDING IN EACH CASE LOSSES FOR DIMINUTION IN VALUE, BUT NOT OTHER
CONSEQUENTIAL DAMAGES AND EXCLUDING LOSSES INCURRED AS A RESULT OF LENDER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR ANY HAZARDOUS MATERIALS FIRST
INTRODUCED TO A PROPERTY AFTER THE DATE LENDER, ITS DESIGNEE or AGENT acQuires
possession of the propertY, it being acknowledgeD and agreed By BORROWER that a
receiver or custodian appointed BY A COURT SHALL under no circumstances be
considered to be an agent of lender) WHICH ADMINISTRATIVE AGENT AND/OR ANY
LENDER ACTUALLY INCURS (EXCEPT IN THEIR RESPECTIVE CAPACITIES AS A TENANT UNDER
ANY LEASE OF THE PROPERTY, IF APPLICABLE, OR AS A PURCHASER OF THE PROPERTY;
PROVIDED, HOWEVER, THAT (1) SUCH EXCEPTION SHALL NOT APPLY TO ADMINISTRATIVE
AGENT OR ANY LENDER OR THEIR NOMINEE IN THEIR CAPACITY AS OWNER OR OCCUPANT OF
THE PROPERTY IN CONNECTION WITH OR FOLLOWING ANY FORECLOSURE (OR A DEED IN LIEU
OF FORECLOSURE) OR THE EXERCISE OF ANY REMEDIES UNDER THE LOAN DOCUMENTS, (2)
SUCH EXCEPTION SHALL IN NO WAY REDUCE OR IMPAIR ANY INDEMNITY OBLIGATIONS
ARISING HEREUNDER AND (3) THAT TO THE EXTENT ANY SUCH PERSON IS BOTH A LENDER
AND/OR ADMINISTRATIVE AGENT AND A TENANT AND, IN SUCH CAPACITY AS A TENANT
INCURS ANY LOSS OR DAMAGE, THE RESPONSIBILITY FOR SUCH LOSS OR DAMAGE SHALL BE
GOVERNED BY

 



 68 

 

 

THE APPLICABLE LEASE) AS A DIRECT CONSEQUENCE OF THE USE, GENERATION,
MANUFACTURE, STORAGE, DISPOSAL, THREATENED DISPOSAL, TRANSPORTATION OR PRESENCE
OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY OR IMPROVEMENTS.
BORROWER SHALL PAY TO ADMINISTRATIVE AGENT AND/OR ANY LENDER, WITHIN TEN (10)
DAYS OF DEMAND, ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST
FROM THE DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST
APPLICABLE TO THE PRINCIPAL BALANCE OF THE LOAN. BORROWER’S DUTY AND OBLIGATIONS
TO DEFEND, INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER
SHALL SURVIVE THE CANCELLATION OF THE NOTES AND THE RELEASE, RECONVEYANCE OR
PARTIAL RECONVEYANCE OF THE DEED OF TRUST.

 

7.5               LEGAL EFFECT. Borrower and Administrative Agent agree that:
(i) this Article is intended as Administrative Agent’s written request for
information (and Borrower’s response) concerning the environmental condition of
the real property security as required by California Code of Civil Procedure
§726.5; and (ii) each provision in this Section (together with any indemnity
applicable to a breach of any such provision) with respect to the environmental
condition of the real property security is intended by Administrative Agent and
Borrower to be an “environmental provision” for purposes of California Code of
Civil Procedure §736. The term of the indemnity provided for herein will
commence on the date hereof. Without in any way limiting the above, it is
expressly understood that Borrower’s duty to indemnify the applicable
indemnitees hereunder shall survive: (1) any judicial or non-judicial
foreclosure under the Deed of Trust, or transfer of the Property in lieu
thereof; (2) the cancellation of the Note and the release, satisfaction or
reconveyance or partial release, satisfaction or reconveyance of the Deed of
Trust; and (3) the satisfaction of all of Borrower’s obligations under the Loan
Documents.

 

7.6               ENVIRONMENTAL IMPAIRMENT. If any portion of the Property is
determined to be “environmentally impaired” (as “environmentally impaired” is
defined in California Code of Civil Procedure Section 726.5(e)(3)) or to be an
“affected parcel” (as “affected parcel” is defined in California Code of Civil
Procedure Section 726.5(e)(1)), then, without otherwise limiting or in any way
affecting Administrative Agent’s or the trustee’s rights and remedies under the
Deed of Trust, Administrative Agent may elect to exercise its right under
California Code of Civil Procedure Section 726.5(a) to (1) waive its lien on
such environmentally impaired or affected parcel or portion of the Property and
(2) exercise (i) the rights and remedies of an unsecured creditor, including
reduction of its claim against Borrower to judgment, and (ii) any other rights
and remedies permitted by law. For purposes of determining Administrative
Agent’s right to proceed as an unsecured creditor under California Code of Civil
Procedure Section 726.5(a), Borrower shall be deemed to have willfully permitted
or acquiesced in a release or threatened release of hazardous materials, within
the meaning of California Code of Civil Procedure Section 726.5(d)(1), if the
release or threatened release of hazardous materials was knowingly or
negligently caused or contributed to by any lessee, occupant or user of any
portion of the Property and Borrower knew or should have known of the activity
by such lessee, occupant or user which caused or contributed to the release or
threatened release. All costs and expenses, including, without limitation,
attorneys’ fees, incurred by Administrative Agent or any Lender in connection
with any action commenced under this Section, including any action required by
California Code of Civil Procedure Section 726.5(b) to determine the degree to
which the Property is environmentally impaired, plus interest thereon at the
default rate of interest set forth in the Note until paid, shall be added to the
obligations secured by the Deed of Trust and shall be due and payable to Lender
upon its demand made at any time following the conclusion of such action.

 



 69 

 

 

ARTICLE 8. CASH MANAGEMENT

 

8.1               ESTABLISHMENT OF PROPERTY ACCOUNT. Borrower (i) has
established, and hereby covenants to maintain, an account (the “Property
Account”) with Property Account Bank into which Borrower shall deposit, or cause
to be deposited, all its Gross Operating Income and forfeited Security Deposits
and (ii) to the extent reasonably required by Administrative Agent, has executed
an agreement with Administrative Agent and the Property Account Bank providing
for the control of each such Property Account by Administrative Agent for the
benefit of the Lenders in form and substance reasonably acceptable to
Administrative Agent (the “Property Account Agreement”).

 

8.2               DEPOSITS INTO PROPERTY ACCOUNT.

 

(a)                Borrower represents, warrants and covenants that (i) Borrower
shall, or shall cause Manager to, within one (1) Business Day of receipt,
deposit all its respective cash constituting Gross Operating Income and all
other moneys paid to or received by Borrower (including, without limitation, all
amounts received by Borrower as agent for, or at the direction of, any Borrower
Affiliate, which amounts Borrower hereby expressly agrees shall be collateral
for the Loan) with respect to the use, ownership or operation of the Property
into the Property Account, (ii) other than the Property Account, there shall be
no other accounts maintained by Borrower or any other Person into which revenues
from the use, ownership and operation of the Property is deposited, and (iii)
neither the Borrower nor any other Person shall open any other such account with
respect to the deposit of such revenue. Until deposited into the Property
Account, any Gross Operating Income and all other moneys paid to or received by
Borrower with respect to the use, ownership or operation of the Property shall
be deemed to be Collateral and shall be held in trust by it for the benefit, and
as the property, of the Lenders and shall not be commingled with any other funds
or property of Borrower.

 

(b)                Borrower shall deliver a notice in the form of Exhibit F
attached hereto (the “Tenant Direction Letter”) directly to each new tenant at
the Property simultaneously with the execution of each such new tenant’s Lease.
Borrower’s instruction to deliver all payments due under each tenant’s Lease as
directed in the Tenant Direction Letters shall be irrevocable (until the Loan
and all other amounts owed to Lenders and Administrative Agent under the Loan
Documents are paid in full), except by written direction of Administrative
Agent.

 

8.3               ACCOUNT NAME. The Property Account shall be in the name of
Maguire Properties – 777 Tower, LLC.

 

8.4               ELIGIBLE ACCOUNTS. Unless otherwise approved by Administrative
Agent, the Property Account shall at all times be maintained as an Eligible
Account.

 

8.5               DISBURSEMENTS FROM THE PROPERTY ACCOUNT.

 

(a)                Prior to the occurrence of a Triggering Event (or promptly
after the receipt of notice from Administrative Agent that a Triggering Event
Termination has occurred), all funds shall be disbursed by Property Account Bank
on each Business Day to an account to be designated in writing by Borrower to
the Property Account Bank or as otherwise designated by Borrower to the Property
Account Bank from time to time (the “Designated Account”); provided, that if (i)
no Triggering Event shall exist and (ii) Mezzanine Lender has notified
Administrative Agent in writing that a Default exists (under and as defined in
the Mezzanine Loan Agreement), then, until Mezzanine Lender notifies
Administrative Agent that such Default (under and as defined in the Mezzanine
Loan Agreement) has been cured, then all amounts shall be disbursed by Property
Account Bank on each Business Day to Mezzanine Lender for application in
accordance with the Mezzanine Loan Agreement. At the Borrower’s request,

 



 70 

 

 

Administrative Agent agrees to promptly deliver notice to the Property Account
Bank and Borrower that a Triggering Event Termination has occurred, upon
Administrative Agent having received such information as would allow it to
determine the same.

 

(b)                During the continuance of a Triggering Event, (x) Borrower
shall not be entitled to withdraw or receive a transfer of funds in the Property
Account, (y) Administrative Agent shall be the sole Person authorized to
withdraw or transfer funds in the Property Account, and (z) Administrative Agent
shall apply all funds on deposit in the Property Account on each Payment Date in
the following order of priority: (i) fees and expenses due to the Administrative
Agent, (ii) amounts due to the Administrative Agent and the Lenders in respect
of Protective Advances, (iii) to pay interest, principal and other sums due on
such date with respect to the Loan, including payments required to be paid
pursuant to Section 2.6(a) and Section 9.15(a); (iv) any payments due to a
counterparty under any Interest Rate Protection Agreement; (v) to pay Property
Account Bank for fees and expenses incurred in connection with this Agreement
and the Property Account established hereunder; (vi) to pay monthly Operating
Expenses pursuant to the applicable Approved Annual Budget, less any amounts
disbursed under Section 8.5(d) below for such monthly costs and expenses; (vii)
provided that no Default shall then exist, to Mezzanine Lender, in an amount
equal to pay currently due, regularly scheduled payments of interest and/or
regularly scheduled fees under the Mezzanine Loan (it being understood and
agreed that Administrative Agent shall not be required to release any funds to
Mezzanine Lender for the payment of principal or other, non-regularly scheduled
fees or expenses due under the Mezzanine Loan during the existence of a Trigger
Period); (viii) to pay monthly leasing and capital expenditure costs of the
Property pursuant to the applicable Approved Annual Budget, less any amounts
disbursed under Section 8.5(d) below for such monthly costs and expenses; and
(ix) the balance (“Excess Cash Flow”), if any, shall be deposited into the Sweep
Account.

 

(c)                Within ten (10) Business Days after the occurrence of a
Triggering Event described in clause (ii) of the definition of Triggering Event,
Borrower shall deposit into the Sweep Account an amount equal to the amount of
Excess Cash Flow that otherwise would have been deposited into the Sweep Account
if a Triggering Event had existed during the period commencing on the date the
Sweep Guaranty was delivered and ending on the date of the Sweep Guaranty
Termination Event, as such amount is reasonably determined by Administrative
Agent. Within five (5) Business Days after a Sweep Guaranty Termination Event,
Borrower shall provide Lender with its good faith calculation of such amount,
with reasonable backup, for Administrative Agent’s approval.

 

(d)                In addition to the application of funds set forth in Section
8.5(b), following the occurrence of a Triggering Event, Administrative Agent
shall make a disbursement to Borrower on the first day of each month, in an
amount up to the lesser of (A) the positive difference, if any, of (1) the
amount of funds in the Property Account at such time less (2) the amount
necessary to pay the items listed in clauses (i), (ii), (iii), (iv), (v) and
(vii) of Section 8.5(b) on the next succeeding Payment Date and (B) Operating
Expenses and leasing and capital expenditure costs of the Property set forth in
the Approved Annual Budget for such month. If Borrower receives any amounts
under this subsection (d) in excess of the amount of Operating Expenses and
leasing and capital expenditure costs of the Property actually incurred by
Borrower during the applicable month, Borrower shall not apply any portion of
such excess towards anything other than amounts described in clauses (i)-(viii)
of Section 8.5(b) above.

 

Notwithstanding anything contained herein, for purposes of this Section 8.5,
Operating Expenses shall not include (i) management fees that exceed the lesser
of (x) actual management fees owed or paid and (y) three percent (3%) of Gross
Operating Income from operations of the Property; or (ii) any payments to
Borrower Affiliates, excluding management fees payable to Manager under the
Management Agreement.

 



 71 

 



 

8.6               SWEEP ACCOUNT. Prior to an Extended Triggering Event
Termination, all sums deposited in the Sweep Account shall remain on deposit
therein as additional security for the payment of the Loan and payment and
performance of all of Borrower’s obligations under the Loan Documents.
Notwithstanding the foregoing, (i) so long as no Default shall exist, (a)
Administrative Agent shall not unreasonably withhold its consent to Borrower’s
written request for a disbursement of funds from the Sweep Account to (x) fund
any Escrow Fund Deficiency Amount, (y) pay expenses that exceed the amount
budgeted therefor in the Approved Annual Budget, and (z) pay unanticipated
expenditures necessary to preserve or protect the Property and (b) within five
(5) Business Days’ of Borrower’s written request, Administrative Agent shall
disburse funds to pay all or any portion of any Optional Minimum DSCR Prepayment
and (ii) upon the occurrence of an Extended Triggering Event Termination,
Administrative Agent shall (or shall instruct Property Account Bank to) disburse
all sums accumulated in the Sweep Account, and in any other reserves established
under Section 8.5 hereof, to the Designated Account.

 

8.7               SOLE DOMINION AND CONTROL. Borrower acknowledges and agrees
that the Property Account is subject to the sole dominion, control and
discretion of Administrative Agent for the benefit of Lenders, its authorized
agents or designees, including Property Account Bank, subject to the terms
hereof; and Borrower shall have no right of withdrawal with respect to Property
Account except with the prior written consent of Administrative Agent or as
otherwise provided herein.

 

8.8               SECURITY INTEREST. Borrower hereby grants to Administrative
Agent for the benefit of the Lenders a first priority security interest in the
Property Account and the Account Collateral as additional security for the Loan.
Borrower shall not change its name, identity or jurisdiction of organization
without, in each case, giving Administrative Agent thirty (30) days prior
written notice.

 

8.9               RIGHTS ON DEFAULT. Notwithstanding anything to the contrary in
this Article 8, but subject to Section 8.13(c), upon the occurrence of a
Default, Administrative Agent shall promptly notify Property Account Bank and in
writing of such Default and, without notice from Property Account Bank or
Administrative Agent, while such Default shall continue (a) the Borrower shall
have no further right in respect of (including, without limitation, the right to
receive a transfer from) the Property Account and (b) Administrative Agent shall
have all rights and remedies with respect to the Property Account and the Sweep
Account and the amounts on deposit therein and the Account Collateral as
described in this Agreement and in the Deed of Trust, in addition to all of the
rights and remedies available to a secured party under the UCC, and,
notwithstanding anything to the contrary contained in this Agreement or in the
Deed of Trust, Administrative Agent may apply the amounts of such Property
Account or the Sweep Account as Administrative Agent determines in its sole
discretion including, but not limited to, payment of the principal and all other
sums that may be payable with respect to the Loan. If a Default is no longer
continuing, Administrative Agent shall rescind such notice provided above under
this Section 8.9 and the Borrower shall not be subject to the obligations set
forth in this Section 8.9.

 

8.10           FINANCING STATEMENT; FURTHER ASSURANCES. Borrower hereby
authorizes Administrative Agent to file, and upon Administrative Agent’s
request, shall execute and deliver to Administrative Agent for filing, a
financing statement or statements under the UCC in connection with the Property
Account and the Account Collateral with respect thereto in the form required to
properly perfect Lenders’ security interest therein. The Borrower agrees that at
any time and from time to time, at the expense of Borrower, Borrower will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that Administrative Agent
may reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable Property Account Bank or
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Property Account or Account Collateral.

 



 72 

 

 

8.11           BORROWER’S OBLIGATION NOT AFFECTED. The insufficiency of funds on
deposit in the Property Account shall not absolve Borrower of the obligation to
make any payments, as and when due pursuant to this Agreement and the other Loan
Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever.

 

8.12           DEPOSIT ACCOUNTS. Borrower represents and warrants to
Administrative Agent and each Lender as of the Effective Date and continuing
thereafter that:

 

(a)                This Agreement creates a valid and continuing security
interest (as defined in the UCC) in the Property Account and upon establishment
thereof, the Sweep Account, in favor of Administrative Agent for the benefit of
the Lenders, which security interests are prior to all other Liens and are
enforceable as such against creditors of and purchasers from Borrower;

 

(b)                Borrower and Administrative Agent agree that the Property
Account and upon establishment thereof, the Sweep Account, is and shall be
maintained (i) as a “deposit account” (as such term is defined in
Section 9-102(a)(29) of the UCC), (ii) in such a manner that Administrative
Agent for the benefit of the Lenders shall have control (within the meaning of
Section 9-104(a)(2) of the UCC) over the Property Account and (iii) such that
neither Borrower nor Manager shall have any right of withdrawal from the
Property Account and upon establishment thereof, the Sweep Account, and no
Account Collateral shall be released to Borrower or Manager from the Property
Account. Unless otherwise approved by the Administrative Agent in its sole
discretion, the Designated Account, the Property Account and the Sweep Account
shall be maintained with Wells Fargo. Without limitation of the foregoing,
Borrower shall only establish and maintain the Property Account with a financial
institution (other than Wells Fargo or an Affiliate thereof) that has executed
an agreement substantially in the form of the Property Account Agreement or in
such other form reasonably acceptable to Administrative Agent.

 

(c)                The Borrower owns and has good and marketable title to the
Property Account free and clear of any Lien or claim of any Person;

 

(d)                Other than the security interest granted to Administrative
Agent for the benefit of the Lenders pursuant to this Agreement, the Borrower
has not pledged, assigned, or sold, granted a security interest in, or otherwise
conveyed the Property Account; and

 

(e)                The Property Account is not in the name of any Person other
than the Borrower or Administrative Agent for the benefit of Lenders.

 

8.13           Additional Provisions Relating to AccountS.

 

(a)                Upon the occurrence of a Triggering Event or upon a Default,
Borrower shall within three (3) Business Days transfer any funds on deposit in
the Designated Account to the Property Account and shall promptly provide a DSCR
Certificate.

 

(b)                Borrower may not use any of its Gross Operating Income for
purposes other than the payment of Operating Expenses, payments of principal,
interest, fees and other amounts due under this Agreement and the other Loan
Documents, payments under Interest Rate Protection Agreements, leasing and
capital expenditure costs with respect to the Property, in each case, in
accordance with the Approved Annual Budget (it being understood that other than
payments pursuant to the Management Agreement, Permitted Liens and those
incurred in accordance with the Approved Annual Budget that comply with the
provisions of Section 10.1(e), the Borrower shall not make any payments to any
Affiliate of any Loan Party). The Borrower shall provide an accounting of its
funds in each DSCR Certificate delivered in accordance with Section 10.1(a).

 



 73 

 

 

(c)                It is acknowledged by the Parties that notwithstanding
anything to the contrary herein, any amounts invested pursuant to this Article 8
at all times shall be invested solely in Permitted Investments.

 

ARTICLE 9. ADDITIONAL COVENANTS OF BORROWER

 

9.1               EXPENSES. The Borrower shall promptly pay Administrative Agent
upon demand all costs and expenses incurred by Administrative Agent (including
reasonable attorneys’ fees and expenses) in connection with: (a) the preparation
of this Agreement, all other Loan Documents and Other Related Documents
contemplated hereby; (b)  the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement, the other Loan Documents, Other Related Documents and any other
documents or matters; (c) securing the Borrower’s compliance with any requests
made pursuant to the provisions of this Agreement; (d) the filing and recording
fees and expenses, title insurance and reasonable fees and expenses of counsel
for providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Administrative Agent
pursuant to this Agreement, the other Loan Documents and Other Related
Documents; (e) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting the Borrower, this
Agreement, the other Loan Documents, Other Related Documents, the Property or
any other security given for the Loan; and (f) the enforcement or satisfaction
by Administrative Agent or Lenders of any of Borrower’s obligations under this
Agreement, the other Loan Documents or the Other Related Documents or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work out” or of any insolvency
or bankruptcy proceedings. For all purposes of this Agreement, Administrative
Agent’s and Lenders’ costs and expenses shall include, without limitation, all
appraisal fees incurred for (x) provided that no Default exists, no more than
two appraisals obtained during the term of the Loan (in addition to any
appraisal delivered in connection with the closing of the Loan) and (y) all
appraisals obtained after and during the continuation of a Default, cost
engineering and inspection fees, reasonable legal fees and expenses, accounting
fees, environmental consultant fees, auditor fees, UCC filing fees, UCC vendor
fees and the cost to Lenders of any title insurance premiums, title surveys,
reconveyance and notary fees (to the extent Administrative Agent is permitted to
procure such items hereunder) and/or (following the occurrence and during the
continuance of Default) all costs incurred by Administrative Agent in connection
with Section 11.2 hereof. The Borrower recognizes and agrees that formal written
Appraisals of the Property and Improvements by a licensed independent appraiser
may be required by Administrative Agent’s or any Lender’s internal procedures
and/or federal regulatory reporting requirements on an annual and/or specialized
basis. If any of the services described above are provided by an employee of
Administrative Agent if Wells Fargo is acting as Administrative Agent,
Administrative Agent’s costs and expenses for such services shall be calculated
in accordance with Administrative Agent’s standard charge for such services,
which charges shall be commercially reasonable and without duplication to any
third-party costs in connection with the same service.

 

9.2               ERISA COMPLIANCE. The Borrower shall at all times comply with
the provisions of ERISA with respect to any retirement or other employee benefit
plan to which it is a party as employer, and as soon as possible after Borrower
knows, or has reason to know, that any Reportable Event (as defined in ERISA)
with respect to any such plan of the Borrower has occurred, it shall furnish to
Administrative Agent a written statement setting forth details as to such
Reportable Event and the action, if any, which Borrower proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
furnished to the Pension Benefit Guaranty Corporation.

 



 74 

 

 

9.3               LEASING.

 

(a)                The Borrower covenants and agrees at Borrower’s sole cost and
expense to: (a) perform the material obligations of lessor contained in the
Leases and use commercially reasonable efforts to enforce by all available
remedies, at the discretion of Borrower, performance by the lessees of the
material obligations of the lessees contained in the Leases; (b) (x) give
Administrative Agent prompt written notice of any default in the payment of base
rent or any other material default which occurs with respect to any of the Major
Leases and Significant Leases and (y) use commercially reasonable efforts to
give Administrative Agent prompt written notice of any default in the payment of
base rent or any other material default which occurs with respect to any other
Leases, whether the default be that of the lessee or of the lessor; and (c)
exercise Borrower’s diligent efforts to keep all portions of the Property that
are capable of being leased, leased at all times at rentals commensurate with
current market rates for similarly situated property. The Borrower shall not,
without the Administrative Agent’s prior written consent or as otherwise
permitted by any provision of this Agreement: (i) execute any other assignment
relating to any of the Leases; (ii) collect rentals more than one (1) month in
advance of the time when it becomes due; (iii) consent to any assignment by any
lessee under any office lease other than in accordance with the provisions of
the Lease in question; or (iv) subordinate or agree to subordinate any of the
Leases to any other deed of trust or encumbrance. Any attempted action in
violation of this Section 9.3(a), Section 9.3(b), Section 9.3(c) or Section 9.4
of this Agreement shall be null and void. Notwithstanding anything contained
herein to the contrary, in no event shall Borrower enter into any Modification
that adversely affects the economic terms of a Lease based on lessee’s or
lessee’s Affiliates relationship or business dealing with Borrower or any
Borrower’s Affiliate unrelated to the Property.

 

(b)                With respect to executed Leases (including Leases entered
into after the Effective Date), the Borrower shall not, without (1) Requisite
Lenders’ prior written consent if such Lease is a Major Lease, or (2) the
Administrative Agent’s prior written consent with respect to any other Lease:
(i) permit or allow any change, amendment, modification, assignment, surrender,
renewal, extension or termination (each a “Modification”) of any Lease (provided
that notwithstanding the foregoing with respect to Modifications that are not
terminations or surrenders of a Lease, Requisite Lenders’ or Administrative
Agent’s consent, as applicable, shall not be unreasonably withheld and provided
further that only the Administrative Agent’s consent shall be needed for
Modifications to any Lease that do not affect the economic or other material
terms of such Lease, increase the landlord’s obligations thereunder or decrease
the tenant’s obligations thereunder); (ii) waive any of the Borrower’s rights or
remedies, other than such rights which are de minimis in nature; or (iii)
otherwise consent to any material change in the obligations, duties or
liabilities of a tenant; provided however that Requisite Lenders’ or
Administrative Agent’s prior written consent, as applicable, shall not be
required (1) for any Modification of any Lease entered into after the date
hereof that did not require Requisite Lenders’ or Administrative Agent’s consent
as of the execution thereof and that would not have required Requisite Lenders’
or Administrative Agent’s consent if the modified terms had been part of the
original lease terms (or if such Lease as modified would have been permitted
hereunder as a new Lease (after obtaining the approval of Administrative Agent
or the Requisite Lender that would be applicable to such new Lease), or (2) any
Modification of any Existing Lease, so long as such modification does not (y)
reduce the amount (except (I) with respect to any amounts (other than base rent)
that are past due, in accordance with Borrower’s customary operating procedures
or in good faith settlement of any claims and (II) with respect to any amounts
(other than base rent) that have not yet become due, discounts, in Borrower’s
good faith judgment, that are commercially reasonable and, with respect to
clause (II), in no event to exceed $10,000 in the aggregate with respect to all
Leases on a monthly basis) or change the timing for payment of rent of such
Existing Lease, or otherwise result in such Existing Lease having materially
less favorable terms or (z) change the term of such Existing Lease, provided,
however any Modification to an Existing Lease shall be permitted if such
Existing Lease as modified would have been permitted hereunder as a new Lease
(after obtaining the approval of Administrative Agent or the Requisite Lender
that would be

 



 75 

 

 

applicable to such new Lease)), or (3) any Modification evidencing lease renewal
options allowing for renewal at the greater of (i) the rent payable prior to the
execution of such option and (ii) fair market rent.

 

(c)                Administrative Agent’s consent shall not be required for
Borrower to terminate or accept a surrender of any Lease that is not a Major
Lease or a Significant Lease where either (i) there is a bona fide default by
the tenant thereunder in the payment of base rent or otherwise in material
default or (ii) such termination or surrender in Borrower’s good faith judgment
is commercially reasonable. Additionally, the Requisite Lenders and
Administrative Agent, as applicable, shall not unreasonably withhold their
consent to a termination or acceptance of a surrender of a Lease that is a Major
Lease or Significant Lease, respectively (A) where such termination or surrender
is by reason of the bona fide default by the tenant in the payment of base rent
or other material default or (B) where another creditworthy tenant is willing to
lease the related space and the net effective rent that would be paid by the
replacement tenant would exceed the net effective rent being paid by the tenant
whose Lease is being terminated or surrendered for each of the remaining years
of such Lease.

 

(d)                Any sums received by Borrower in consideration of any
termination, in full or in part, or any reduction in term, or the release or
discharge of any lessee of any Lease, but only if a Default exists or such funds
exceed (1) $500,000 from any such termination or (2) $1,000,000 taken in the
aggregate with all prior lease termination payments received by Borrower
(hereafter, a “Termination Payment”), shall be promptly delivered to
Administrative Agent to hold in escrow (the “Termination Payment Escrow”) and
shall be disbursed in accordance with this Section 9.3(d). Any funds not
required to be delivered to the Administrative Agent pursuant to the preceding
sentence shall, except during the existence of a Triggering Event or a Default,
be deposited in the Borrower’s Designated Account. Borrower hereby grants to
Administrative Agent as agent for the Lenders a first perfected security
interest in the Termination Payment Escrow. The Termination Payments will be
held in a separate interest bearing account, which account shall provide for
interest at then prevailing market rates and all interest thereon shall be for
the benefit of Borrower and shall be added to and remain in the Termination
Payment Escrow; provided, however, that nothing herein shall require that
interest be earned at the highest prevailing rates. Provided no Default exists
and is continuing, Borrower may request a disbursement from the Termination
Payment Escrow for payment of tenant improvement costs, tenant improvement
allowances and/or leasing commissions with the approval of Administrative Agent,
such approval not to be unreasonably withheld or delayed and such approval shall
not be required and shall be deemed to have been given if the provision for
making such payment (and the terms of such payments) is contained in a Lease
which exists on the date hereof or that has been entered into in accordance with
the provisions of this Agreement. Notwithstanding the foregoing, provided no
Triggering Event or Default exists and is continuing, any Termination Payment
that is not applied in accordance with the preceding sentence shall be returned
to the Borrower once all of the space with respect to which the Termination
Payment was paid has been re-leased pursuant to Lease(s) entered into in
accordance with the terms of this Agreement, the tenant thereunder has taken
possession of all of its space and commenced payment of its full base minimum
rent, the Administrative Agent has received an estoppel letter with respect to
each new Lease in form reasonably acceptable to Administrative Agent and all
obligations of Borrower with respect to the construction of tenant improvements,
and the payment of tenant improvement allowances and leasing commissions have
been fully performed, provided, however, if at such time a Default shall have
occurred and be continuing, such amount shall not be returned to Borrower and
shall instead be applied or used by Administrative Agent pursuant to the
immediately succeeding sentence. Upon the occurrence and during the continuance
of a Default, Administrative Agent may, in addition to all other remedies
permitted under this Agreement and the other Loan Documents, at law or in
equity, charge, set-off and otherwise apply against the obligations and
liabilities of Borrower under the Loan Documents or any part thereof, all or any
part of the funds on deposit in the Termination Payment Escrow. For the
avoidance of doubt, this Section 9.3(d) is subject to Section 8.13(c).

 



 76 

 

 

9.4               APPROVAL OF LEASES.

 

(a)                Borrower may enter into any Leases provided that all the
following requirements are satisfied (the “Minimum Leasing Guidelines”):

 

(i)                 (A) If the Lease is a Major Lease, Requisite Lenders’ prior
written approval and (B) if the Lease is a Significant Lease, Administrative
Agent’s prior written approval shall have first been obtained pursuant to
Section 9.4(b), at Borrower’s sole cost and expense;

 

(ii)               The Lease shall be prepared substantially on the Borrower’s
standard form of lease agreement, which has been approved by Administrative
Agent (with changes as are commercially reasonable taking into consideration the
size, credit and bargaining power of the related tenant) or other form required
by the tenant (which, as modified in negotiations with the tenant, is
commercially reasonable taking into consideration the size, credit and
bargaining power of the tenant);

 

(iii)             The Lease shall be to a tenant who will occupy its premises
for the conduct of its and its affiliates’ business and not as a master lease
primarily for the subletting of space to others (it being understood that Leases
to tenants who lease “office suites” (i.e., tenants who conduct a similar
business to Regus Corporation) that are not Affiliates of Borrower or Guarantor
are not prohibited by this clause (iii));

 

(iv)              The Borrower shall deliver to Administrative Agent a true and
complete copy of such Lease together with the delivery of the financial
statements required by Section 10.1(a) and shall certify to Administrative Agent
Borrower’s compliance with this Section 9.4;

 

(v)                The Lease shall be subordinate to the Loan and the Deed of
Trust (which subordination may be subject to the delivery by Administrative
Agent of a subordination, non-disturbance and attornment agreement in accordance
with the provisions of Section 9.4(c) below);

 

(vi)              No purchase option, master lease options, or rights of first
refusal for the sale of the Property shall be permitted without Administrative
Agent’s prior written approval, which may be withheld in its sole and absolute
discretion; and

 

(vii)            The Lease shall provide for rental rates and other material
economic terms comparable to existing local market rates and terms (taking into
account the type and quality of the tenant) as of the date such Lease is
executed by Borrower, shall be an arms-length transaction with a bona fide,
independent third party tenant (other than leases to the Manager on comparable
terms and covering comparable space with those in place on the date hereof), and
shall not have a Material Adverse Effect on the value or quality of the
Property.

 

If any of the conditions to entering into a Lease as set forth in this
Section 9.4(a) are not satisfied, the consent of the (A) the Requisite Lenders
if such Lease is a Major Lease and (B) the Administrative Agent with respect to
any other Lease shall be required.

 

(b)                Borrower may not enter into any new Major Lease or
Significant Lease for space in the Improvements unless the following conditions
are satisfied: (i) Borrower shall have obtained the consent of (A) Requisite
Lenders in the case of a Major Lease and (B) the Administrative Agent in the
case of a Significant Lease, which consent shall not be unreasonably withheld if
the proposed tenant is creditworthy (as determined by Requisite Lenders or
Administrative Agent, as applicable, in their reasonable discretion) and the
provisions of Sections 9.4(a)(ii) and (viii) have been complied with and (ii)

 



 77 

 

 

such Major Lease or Significant Lease complies with the provisions of Sections
9.4(a)(i), (iii), (vi) (subject to Section 9.4(c) below) and (vii).

 

(c)                At Borrower’s request and at Borrower’s sole cost and
expense, Administrative Agent shall promptly execute a subordination,
non-disturbance and attornment agreement substantially in the form attached
hereto as Exhibit H with such changes as may be requested by tenants and are
reasonably acceptable to Administrative Agent for each Lease, provided that the
terms and conditions of such Lease (including, any non-Major Lease, consent for
which is not required hereunder) have been approved by Administrative Agent,
which approval shall not be unreasonably withheld.

 

(d)                Borrower shall promptly reimburse Administrative Agent for
all actual out-of-pocket costs and expenses reasonably incurred by
Administrative Agent (including, without limitation, reasonable attorney’s fees
and costs) in connection with Administrative Agent’s review and approval of any
new Lease or any Modification of an existing Lease or any other related Lease
documentation required to be reviewed and/or approved by Administrative Agent or
Requisite Lenders under this Section 9.4 (including, without limitation, any
costs and expenses of Administrative Agent and its counsel (but not any other
Lender’s counsel) incurred in connection with the preparation and negotiation of
any subordination, non-disturbance and attornment agreement).

 

(e)                Borrower shall have the right to request approval to the
material economic and material non-economic terms of a proposed Lease or
Modification which would be subject to Administrative Agent’s or Requisite
Lenders’ approval hereunder, and upon approval of such terms, Administrative
Agent or Requisite Lenders, as applicable, shall not unreasonably withhold
consent to the final Lease documentation provided such Lease or Modification is
consistent with such agreed upon terms and in any event Administrative Agent or
Requisite Lenders, as applicable, shall not have the right to withhold consent
to such Lease or Modification based upon objection to any of the previously
approved terms.

 

(f)                 Any failure of Administrative Agent or any Lender, as
applicable, to respond to Borrower’s written request for consent or approval
made to Administrative Agent pursuant to Section 9.3 or this Section 9.4 within
ten (10) Business Days (or fifteen (15) Business Days if Requisite Lenders’
consent is required) of the date of any such request shall be deemed to
constitute Administrative Agent’s or such Lender’s consent or approval, as
applicable, provided that Borrower’s request (i) is made in accordance with the
notice provisions of this Agreement; (ii) is accompanied by a copy of the Lease,
memorandum, modification, amendment or other document or instrument for which
consent or approval is being requested and (iii) states prominently in bold
capital letters that Administrative Agent’s or Lender’s failure to respond
within such time period may result in deemed consent or approval.

 

9.5               OFAC. At all times throughout the term of the Loan, the
Borrower, Guarantor and their respective Affiliates shall be in full compliance
with all applicable orders, rules, regulations and recommendations of The Office
of Foreign Assets Control of the U.S. Department of the Treasury.

 

9.6               FURTHER ASSURANCES. Upon Administrative Agent’s request and at
Borrower’s sole cost and expense, the Borrower shall execute, acknowledge and
deliver any other instruments and perform any other acts necessary, desirable or
proper, as reasonably determined by Administrative Agent, to carry out the
purposes of this Agreement and the other Loan Documents or to perfect and
preserve any Liens created by the Loan Documents. The Borrower shall cooperate
with the Administrative Agent and any Lender with respect to any proceedings
arising out of or relating to the Property, the Borrower, the Guarantor, the
Loan or the Loan Documents before any court, board or other Governmental
Authority which may in any way adversely affect the rights of the Administrative
Agent or any Lender hereunder or any rights obtained by Administrative Agent or
such Lender under any of the Loan Documents and, in

 



 78 

 

 

connection therewith, permit the Administrative Agent and any Lender, at its
election, to participate in any such proceedings. The Borrower shall cooperate
with the Administrative Agent and any Lender in obtaining for the Administrative
Agent or any Lender the benefits of any insurance proceeds lawfully or equitably
payable to the Administrative Agent or any Lender in connection with the
Property.

 

9.7               ASSIGNMENT. Without the prior written unanimous consent of
each Lender (which consent may be withheld in their sole and absolute
discretion), and except for Permitted Transfers or Permitted Liens, the Borrower
shall not, whether the same occurs directly, indirectly, by operation of Law
(other than as a result of a condemnation) or otherwise (any of the following
being a “Transfer”): (a) sell, assign, convey, transfer, pledge, mortgage or
hypothecate (or permit or suffer the occurrence of any sale, assignment,
conveyance, transfer, pledge, mortgaging or hypothecation of): (i) all or any
portion of the Property or the Borrower’s interest in all or any portion of the
Collateral (including, without limitation, the Transfer or lease of any zoning,
development or air rights with respect to the Property); (ii) any direct or
indirect interest in Borrower or (iii) Borrower’s interest under any of the Loan
Documents; or (b) cause, or permit to occur, a Change of Control. Any Transfer
not otherwise permitted by this Section 9.7 shall be void. In this regard, the
Borrower acknowledges that Lenders would not make this Loan except in reliance
on Borrower’s and Guarantor’s expertise, reputation, prior experience in
developing and constructing commercial real property and Lenders’ knowledge of
Borrower and Guarantor. Borrower shall pay any and all out-of-pocket costs
incurred by Administrative Agent in connection with any Permitted Transfer
(including, without limitation, reasonable attorneys’ fees and expenses). The
parties acknowledge that entering into Leases shall not constitute a Transfer.
Notwithstanding anything in this Agreement to the contrary, a lease of all or
substantially all of Borrower’s property to a tenant who will not occupy the
leased premises for the conduct of its and its affiliates’ business shall
constitute a Transfer requiring the prior written consent of each Lender.

 

9.8               MANAGEMENT AGREEMENT. At all times hereunder, Borrower shall
require the Manager of the Property to perform in all material respects in
accordance with the terms of the Management Agreement and shall not materially
amend, modify or alter the Management Agreement or the responsibilities of such
Manager or the liabilities of the Borrower under the Management Agreement
without Administrative Agent’s prior written consent, not to be unreasonably
withheld, conditioned or delayed. In addition, provided no Default is then
continuing and upon thirty (30) days’ prior written notice to Administrative
Agent (or such shorter time frame as agreed to by Administrative Agent),
Borrower shall have the right to terminate the Management Agreement and enter
into a replacement management agreement with a Qualified Manager, provided that
such replacement management agreement is: (I) (i) substantially in the same form
and substance as the Management Agreement delivered to Administrative Agent and
Lenders on or prior to the Effective Date and (ii) entered into on an
arms’-length basis and otherwise on commercially reasonable terms and providing
for economic terms and management fees comparable to then existing local market
rates, with a management fee not in excess of three percent (3.0%)] of Gross
Operating Income or (II) otherwise reasonably acceptable to Administrative
Agent. The Borrower shall execute, upon Administrative Agent’s request, an
assignment of Borrower’s rights under the Management Agreement or any
replacement management agreement to Administrative Agent as additional security
for Borrower’s obligations under this Agreement and the other Loan Documents and
shall cause the Manager and any replacement manager to consent to any such
assignment (which consent shall include, among other things, a subordination of
any of its fees or compensation provided in the applicable Management Agreement
as set forth in the Assignment of Agreements). In no event shall Manager be
entitled to receive a management fee in excess of 3% of Revenues (as currently
defined in the Management Agreement) of the Property (including the proceeds of
any business interruption insurance).

 

9.9               COMPLIANCE WITH APPLICABLE LAW. Borrower shall comply in all
material respects with Applicable Law applicable to it or its properties,
including without limitation, the ADA.

 



 79 

 

 

9.10           SPECIAL COVENANTS; SINGLE PURPOSE ENTITY. Borrower represents and
warrants that it at all times since its formation has been, and covenants and
agrees that until the Loan has been paid in full it shall, and its
Organizational Documents shall provide that it shall, continue to be, a Special
Purpose Entity. A Special Purpose Entity means a corporation, limited liability
company or a limited partnership, which at all times since its formation has
and, on and after the date hereof, shall:

 

(a)                not own (and has not owned) any asset or property other than
(i) the Property, and (ii) such property as may be necessary for or incidental
to its business purposes set forth in Section 9.10(b) below and (iii) cash,
accounts receivable associated with its business purposes set forth in
Section 9.10(b) below and other ordinary course investments of funds;

 

(b)                not engage (and has not engaged) in any business, directly or
indirectly, other than the ownership, development, operation, leasing, financing
and management of the Property and conduct and operate its business as presently
conducted and operated;

 

(c)                not amend, alter, change or repeal the “Special Purpose
Provisions” as set forth in, and as defined in, Borrower’s limited liability
company agreement without the consent of Administrative Agent, nor amend, modify
or otherwise change the Organizational Documents of Borrower without the prior
consent of Administrative Agent in any manner that (i) violates the single
purpose covenants set forth in this Section 9.10, or (ii) amends, modifies or
otherwise changes any provision thereof that by its terms cannot be modified at
any time when the Loan is outstanding or by its terms cannot be modified without
Requisite Lenders’ consent;

 

(d)                maintain relationships comparable to an arm’s-length
transaction with its Affiliates and enter into transactions with its Affiliates
only on a commercially reasonable basis and on terms similar to those of an
arm’s-length transaction (acknowledging that Borrower may enter into agreements
with Affiliates relating to Sponsor maintaining Control of Borrower, so long as
such agreements are not binding upon any successor owner of the Property or,
following the consummation of a Mezzanine Loan Enforcement Action, Borrower or
the Property and without any adverse effect on Borrower, the Property or
Mezzanine Lender, and will not result in any liability for which any such
successor owner or, following the consummation of a Mezzanine Loan Enforcement
Action, Borrower, the Property or Mezzanine Lender, could be liable, and without
any adverse effect on Borrower, the Property or Mezzanine Lender);

 

(e)                not incur, create or assume any indebtedness, secured or
unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), other than (i) indebtedness paid off in full on or before the
date hereof, (ii) the indebtedness created by the Loan Documents, the Previous
Loan Documents, or any Interest Rate Protection Agreement, (iii) unsecured trade
payables and operational debt not evidenced by a note and shall not remain
outstanding for more than ninety (90) days, unless being contested by Borrower
in accordance with the Loan Documents; (iv) Borrower’s obligations under any
permitted Leases, (v) Borrower’s obligations with respect to tenant
improvements, tenant allowances or leasing commissions with respect to permitted
Leases and (vi) customary equipment leases and financing; provided that any
indebtedness incurred pursuant to subclauses (iii) and (vi) shall (1) be
incurred in the ordinary course of the business of operating the Property, and
(2) not exceed, in the aggregate, three percent (3%) of the outstanding
principal balance of the Loan (as applicable “Permitted Indebtedness”);

 

(f)                 not make any loans or advances to any Person (other than
advances to any tenant for purposes relating to its Lease or any contractors or
subcontractors) nor acquire debt obligations or securities of any Person;

 



 80 

 

 

(g)                intend to remain solvent and pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets (to the extent of available cash flow); provided that this subsection (g)
shall not be deemed to require any Person to make additional capital
contributions to Borrower;

 

(h)                pay its own liabilities and expenses only out of its own
funds and not the funds of any other Person (to the extent of available cash
flow);

 

(i)                 comply with and observe in all material respects the laws of
the state of its formation as they relate to its organizational functions and
responsibilities and other organizational formalities in order to maintain its
separate existence;

 

(j)                 maintain all of its books, records and bank accounts
separate from those of any other Person;

 

(k)                prepare separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person, and not have its
assets listed on the financial statement of any other Person; provided, however,
Borrower’s assets may be included in a consolidated financial statement with its
Affiliates provided that (i) any such consolidated financial statements do not
suggest in any way that Borrower’s assets are available to satisfy the claims of
its Affiliate’s creditors and (ii) such assets shall also be listed on
Borrower’s own separate balance sheet;

 

(l)                 file its own tax returns, if any, as may be required under
Applicable Law, to the extent not treated as a “disregarded entity”, and pay any
Taxes so required to be paid under Applicable Law unless such taxes are
contested in accordance with Section 4.4 of this Agreement;

 

(m)              maintain its books, records, resolutions and agreements as
official records;

 

(n)                be, and at all times hold itself out to the public and all
other Persons as a legal entity separate and distinct from any other entity
(including any Affiliate or any constituent party of Borrower);

 

(o)                conduct its business in its own name and correct any known
misunderstanding regarding its separate identity;

 

(p)                not identify itself or any of its Affiliates as a division or
part of the other;

 

(q)                intentionally deleted;

 

(r)                 maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations, provided that this subsection (r) shall
not be deemed to require any Person to make additional capital contributions to
Borrower;

 

(s)                 not commingle its funds and other assets with assets of any
Affiliate or constituent party or any other Person and hold all of its assets in
its own name;

 

(t)                 maintain its assets in such a manner that it will not be
materially costly or difficult to segregate, ascertain or identify its
individual asset or assets, as the case may be, from those of any other Person;

 



 81 

 

 

(u)                except in connection with the Previous Loan Documents or for
the pledge of assets to Administrative Agent for the benefit of Lenders in
connection with the Loan, (i) not pledge its assets for the benefit of any other
Person, (ii) not guarantee or become obligated for the debts of any other
Person, and (iii) not hold itself out to be responsible for or have its credit
available to satisfy the debts or obligations of any other Person;

 

(v)                not permit any constituent party independent access to its
bank accounts;

 

(w)              maintain a sufficient number of employees, if any, in light of
its contemplated business operations;

 

(x)                not form, acquire or hold an interest in any subsidiary;

 

(y)                allocate fairly and reasonably any overhead expenses that are
shared with any Affiliate, including paying for office space and services that
are performed by any employee of any Affiliate on behalf of Borrower;

 

(z)                to the fullest extent permitted by law, not seek or effect or
cause any constituent party to seek or effect the liquidation, dissolution,
winding up, consolidation or merger, in whole or in part, or the sale of
substantially all of the assets of Borrower;

 

(aa)             not fund the operations of any of its Affiliates or pay their
expenses;

 

(bb)            keep careful records of all transactions by and between Borrower
and its Affiliates and all such transactions shall be completely and accurately
documented and payables shall be accurately and timely recorded;

 

(cc)             obtain, from and after the Effective Date, the prior unanimous
written consent of all other managing members/directors to (i) file or consent
to the filing of any bankruptcy, insolvency or reorganization case or proceeding
involving Borrower; institute any proceedings under any applicable insolvency
law or otherwise seek any relief for Borrower under any laws relating to the
relief from debts or protection of debtors generally; (ii) seek or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for Borrower or a substantial portion of its
properties; (iii) make any assignment for the benefit of Borrower’s creditors,
as the case may be; or (iv) take any action in furtherance of the foregoing.

 

9.11           SECURITY DEPOSITS AND DRAWS UNDER TENANT LETTER OF CREDIT.

 

(a)                From and after the occurrence and during the continuance of a
Default, Borrower shall, upon the request of Administrative Agent, deposit (x)
into a blocked account with and controlled by Administrative Agent, for the
benefit of Lenders (the “Security Deposit Account”) all security deposits under
all Leases and (y) with Administrative Agent, all Tenant Letters of Credit under
all Leases. As additional security for Borrower’s performance under the Loan
Documents, the Borrower hereby irrevocably pledges and assigns to Administrative
Agent, for the benefit of Lenders, the Security Deposit Account and all monies
at any time deposited therein. Borrower’s assignment of leases and rents
pursuant to the Deed of Trust shall expressly be understood to include, as
additional security for the Loan, any lease guaranty which Borrower receives in
conjunction with a Lease. From and after the occurrence and during the
continuance of a Default, to the extent Borrower possesses or receives Tenant
Letters of Credit, Borrower shall (i) deliver to Administrative Agent, for the
benefit of Lenders, an assignment of proceeds of letter of credit and issuer’s
consent executed by Borrower and the issuer of such Tenant Letter of Credit
assigning to Administrative Agent Borrower’s rights to proceeds from draws under
such

 



 82 

 

 

Tenant Letter of Credit as additional security for the Loan and (ii) provide to
Administrative Agent each original Tenant Letter of Credit in connection with
such Lease along with an executed transfer of beneficiary document (provided,
however, that such transfer document shall not be presented to the issuer
thereof except following a foreclosure or deed-in-lieu of foreclosure under the
Deed of Trust or a failure by Borrower to comply with the requirements of
subsection (c) or (d) below). Pursuant to such assignment of proceeds, all draws
under applicable Tenant Letters of Credit shall be deposited (upon payment by
the applicable issuing bank with respect to such Tenant Letter of Credit) by
Administrative Agent into the Security Deposit Account. Any draws under Tenant
Letters of Credit and the tenant security deposits referenced above shall remain
in the Security Deposit Account pending disposition of such draws and/or
security deposits in a manner consistent with this Agreement. Borrower hereby
grants to Administrative Agent, for the benefit of Lenders, a security interest
in all of Borrower’s right, title and interest in Tenant Letters of Credit in
connection with Leases and all proceeds thereof. Borrower’s obligation to
deposit and hold with Administrative Agent any security deposit (including the
proceeds of any draw on a Tenant Letter of Credit), and any interest thereof,
shall be subject to Applicable Law with respect to Tenant security deposits.

 

(b)                Provided there is no Default or Triggering Event then
existing by Borrower under this Agreement, Borrower may request a withdrawal of
funds from the Security Deposit Account for application in respect of tenant
defaults under the applicable Lease and to cover any losses, costs or other
claims which Borrower certifies in writing to Administrative Agent are
recoverable from the applicable tenant’s Tenant Letter of Credit or security
deposit, and Administrative Agent shall disburse to Borrower from the Tenant
Security Account such requested amount. Notwithstanding the foregoing, from time
to time Administrative Agent may require an accounting from the Borrower of
funds in the Security Deposit Account, and in the event that Borrower’s
accounting discloses a balance in the Security Deposit Account less than the
aggregate amount of security deposits collected and draws under Tenant Letters
of Credit to be held in the Security Deposit Account in accordance with
paragraph (a) above (less any amounts legitimately applied in accordance with
this Section 9.11), the Borrower shall promptly, but in any event within five
(5) days and prior to any further disbursements from the Security Deposit
Account by Administrative Agent, fund additional monies into the Security
Deposit Account such that no discrepancy remains. For the avoidance of doubt,
this Article 9, including Sections 9.11(a) and (b), is subject to Section
8.13(c).

 

(c)                The Borrower shall (i) promptly notify Administrative Agent
of any event or condition which permits a draw under a Tenant Letter of Credit
held by Administrative Agent hereunder, (ii) provide to Administrative Agent a
copy of the notice of lease default, as applicable, and (iii) in a timely manner
request a draw from the applicable issuing bank of such Tenant Letter of Credit.
Additionally, if an issuing bank of a Tenant Letter of Credit held by
Administrative Agent hereunder notifies Borrower that such issuing bank will not
renew a Tenant Letter of Credit (or if the applicable tenant has failed to
provide a replacement letter of credit not later than sixty (60) days prior to
the expiration thereof or such lesser period of time as may be provided in the
Lease), then Borrower shall (x) provide Administrative Agent prompt written
notice of such nonrenewal or failure, and (y) timely draw the full amount under
such Tenant Letter of Credit (with the proceeds thereof to be deposited directly
into the Security Deposit Account). The Borrower shall not amend or terminate
any Tenant Letter of Credit held by Administrative Agent hereunder without
Administrative Agent’s prior approval, except such amendments or terminations as
are expressly required under the terms of the Lease (or other agreement entered
into with tenant regarding the Tenant Letter of Credit), and, if pursuant to the
terms of the Lease (or other agreement entered into with tenant regarding the
Tenant Letter of Credit) the amount or other terms thereof are to change,
Administrative Agent will, upon Borrower’s request, promptly deliver the Tenant
Letter of Credit to Borrower to allow Borrower to timely effectuate such change
in the Tenant Letter of Credit and Borrower shall deliver the amended or
replacement Tenant Letter of Credit to Administrative Agent within two (2)
Business Days of Administrative Agent’s delivery of the original

 



 83 

 

 

Tenant Letter of Credit (as such time period may be extended by the period the
issuer bank holds the same to effectuate such change).

 

(d)                The procedures for a draw under a Tenant Letter of Credit
held by Administrative Agent hereunder shall be as follows: No later than four
(4) Business Days following written notice of an event or condition which
permits a draw under a Tenant Letter of Credit held by Administrative Agent
hereunder (with all documentation and certifications as required by this
Section 9.11 from the Borrower pursuant to subsection (c) above), Administrative
Agent shall either (i) return the relevant Tenant Letter of Credit to the
Borrower so that the Borrower can draw the full amount which may be drawn
thereunder when such credit may be drawn (and, in any event not later than
twenty (20) days prior to the expiration thereof), or (ii) present such Tenant
Letter of Credit to the issuing bank directly, in which case the Borrower shall
concurrently provide to such issuing bank any required draw request or other
documentation so that the full amount which may be drawn thereunder is drawn, in
either such case with the proceeds of such draw to be deposited (upon payment by
the applicable issuing bank with respect to such Tenant Letter of Credit) by
Administrative Agent into the Security Deposit Account. Promptly following any
partial draw by Borrower under a Tenant Letter of Credit held by Administrative
Agent hereunder, the Borrower shall return (or cause to be returned) the
original Tenant Letter of Credit to Lender to be held by Administrative Agent in
accordance with this Section 9.11. The Borrower also shall take such other
actions consistent with the foregoing as may reasonably be requested by
Administrative Agent with respect to such Tenant Letters of Credit held by
Administrative Agent hereunder.

 

(e)                Upon satisfaction of the Loan in full, any Tenant Letters of
Credit or tenant security deposits held by Administrative Agent shall be
returned to Borrower. In addition, following expiration or termination of any
Lease, any Tenant Letters of Credit or tenant security deposits (and any
interest thereon) held by Administrative Agent with respect to such terminated
Lease shall be returned to Borrower to the extent that Borrower is obligated to
return same to tenant. Additionally, if any other event has occurred pursuant to
which a tenant’s security deposit (including any interest thereon) or Tenant
Letter of Credit (or any portion thereof) is required to be returned to a
tenant, whether pursuant to its Lease (or other agreement with such tenant
covering the same) or by operation of law, Administrative Agent agrees to timely
do so whether or not a Default then exists.

 

(f)                 Administrative Agent agrees that it will return to Borrower
any cash security deposit (including any interest thereon) and/or Tenant Letter
of Credit that was originally delivered to Administrative Agent by reason of the
occurrence of a Default, if such Default is no longer existing and
Administrative Agent would not otherwise be entitled to hold such security
deposit or Tenant Letter of Credit if such Default had not occurred.

 

(g)                Borrower hereby represents to and for the benefit of
Administrative Agent and Lenders that nothing contained in this Section 9.11
conflicts with the terms of any Lease, and Borrower shall not enter into any new
Lease that conflicts with the terms of this Section 9.11. In addition, the
indemnity provisions contained in Section 13.1 of this Agreement shall apply to
and include any claims against Administrative Agent or Lenders by tenants or
issuers of Tenant Letters of Credit held by Administrative Agent hereunder, or
by any person or entity on their behalf.

 

9.12           PAYMENT OF PROPERTY TAXES, ETC. The Borrower shall pay all Taxes,
assessments, water rates, sewer rents and other charges, including vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed against the Property (“Property
Taxes”) prior to the date upon which any fine, penalty, interest or cost may be
added thereto or imposed by law for the nonpayment thereof. The Borrower shall
deliver to Administrative Agent, upon request, receipted bills, cancelled checks
and other evidence reasonably

 



 84 

 

 

satisfactory to Administrative Agent evidencing the payment of the Property
Taxes prior to the date upon which any fine, penalty, interest or cost may be
added thereto or imposed by law for the nonpayment thereof.

 

9.13           DSCR.

 

(a)                Notwithstanding anything contained herein to the contrary,
Borrower shall have the option to avoid a Triggering Event caused by a DSCR
Event, or if such Triggering Event has occurred, Borrower at any time thereafter
shall have the option to satisfy the definition of Triggering Event Termination,
in either case, by (a) prepaying a portion of the Loan (and causing Mezzanine
Borrower to make a pro-rata prepayment of the Mezzanine Loan unless such DSCR
Event results solely from the occurrence of an event described in clause (ii) of
the definition of DSCR Event) equal to an amount which, had the Loan been
prepaid by such amount on the date of the DSCR Event, would result in the DSCR
being equal to or greater than the applicable Minimum DSCR and the DSCR
(Mortgage) being equal to or greater than the applicable Minimum DSCR (Mortgage)
for the immediately preceding calendar quarter (the “Optional Minimum DSCR
Prepayment”), (b) depositing with Administrative Agent cash or a Letter of
Credit in an amount equal to the Optional Minimum DSCR Prepayment which shall be
held by Administrative Agent on behalf of the Lenders as additional security for
the Loan or (c) delivering a fully executed and enforceable Sweep Guaranty to
Administrative Agent. After the occurrence of a Sweep Guaranty Termination
Event, any Sweep Guaranty delivered prior to such date shall terminate upon
Borrower’s compliance with Section 8.5(c) of this Agreement.

 

(b)                In connection with any prepayment made pursuant to Section
9.13(a) above, Borrower shall (i) pay to Administrative Agent any amount owing
under Section 2.13 hereof incurred by the Lenders in connection with such
prepayment, provided that Administrative Agent shall use reasonable efforts to
apply such prepayment in a manner that minimizes any amounts owing under Section
2.13 hereof and (ii) pay any IRPA Termination Fees.

 

(c)                If, as of any date that the DSCR is calculated under Section
9.13(a), the DSCR Collateral Amount then held by Administrative Agent shall
exceed the DSCR Collateral Amount that Administrative Agent needs to hold to
ensure continued compliance by Borrower with Section 9.13(a) (such excess, “DSCR
Collateral Excess”), then, provided no Default shall occur and be continuing,
Administrative Agent shall return an amount equal to all DSCR Collateral Excess
that has existed for two consecutive calendar quarters to Borrower within five
(5) Business Days of Borrower’s request therefor.

 

9.14           COMPLIANCE WITH ANTI-CORRUPTION LAWS AND SANCTIONS. Neither the
Borrower nor any subsidiary of Borrower, nor to the Borrower’s knowledge upon
reasonable inquiry, (i) any other Person within the Borrowing Group (including
any directors or officers of Borrower or any subsidiary of Borrower) or (ii) any
Person acting at the specific direction of Borrower or its Affiliates, including
employees and agents, with respect to the matters prohibited by this Section
9.14 shall: directly or indirectly use any of the Loan proceeds, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner, or other Person (a) for the purpose of providing financing to
or otherwise making funds available to any Sanctioned Person or in any other
manner, in each case, as would be prohibited by Sanctions or would otherwise
cause Administrative Agent, any Lender or Borrower, or any entity affiliated
with Administrative Agent, any Lender or Borrower, to be in breach of any
Sanction; (b) fund any repayment of the Loan with proceeds derived from any
transaction that would be prohibited by Sanctions or would otherwise cause
Lender or Borrower, or any entity affiliated with Administrative Agent, any
Lender or Borrower, to be in breach of any Sanction; or (c) in any other manner
that would result in a violation of the Anti-Money Laundering Laws,
Anti-Corruption Laws, or Sanctions. Borrower shall notify Administrative Agent
in writing not more than one (1) Business Day after becoming aware of any breach
of this Section (including, the occurrence of any violation of the

 



 85 

 

 

Anti-Money Laundering Laws, Anti-Corruption Laws, or Sanctions as contemplated
by provision (c) even if such violation was not a result of willful, intentional
or grossly negligent action).

 

9.15           ESCROW FUND.

 

(a)                If a Triggering Event shall have occurred and be continuing,
Borrower shall pay to Administrative Agent on each Payment Date (a) one twelfth
of an amount which would be sufficient to pay the Property Taxes payable, or
reasonably estimated by Administrative Agent to be payable, during the next
ensuing twelve (12) months and (b) if the liability or casualty policies of
insurance maintained by Borrower covering the Property shall not constitute an
approved blanket or umbrella Policy pursuant to Section 5.1 hereof, one twelfth
of an amount which would be sufficient to pay the insurance premiums due for the
renewal of the coverage afforded by the policies of the insurance required
pursuant to Section 5.1 hereof upon the expiration thereof (the amounts in (a)
and (b) above shall be called the “Escrow Fund”). During any time the foregoing
sentence shall be in effect, Borrower agrees to notify Administrative Agent
promptly of any changes to the amounts, schedules and instructions for payment
of any Property Taxes and insurance premiums of which it has obtained knowledge
(to the extent such premiums are required to be escrowed hereunder) and
authorizes Administrative Agent or its agent to obtain the bills for Property
Taxes directly from the appropriate taxing authority. The Escrow Fund and the
payments of interest or principal or both, payable pursuant to Section 2.6(a)
shall be added together and shall be paid as an aggregate sum by Borrower to
Administrative Agent. Administrative Agent will apply the Escrow Fund to
payments of Property Taxes and insurance premiums (to the extent such premiums
are required to be escrowed hereunder) required to be made by Borrower pursuant
to Sections 9.14 and 5.1 hereof. If the amount of the Escrow Fund shall exceed
the amounts due for Property Taxes and insurance premiums pursuant to Sections
9.14 and 5.1 hereof, Administrative Agent shall, at Borrower’s election, credit
such excess against future payments to be made to the Escrow Fund or deposit
such excess funds into the Sweep Account. In allocating such excess,
Administrative Agent may deal with the person shown on the records of
Administrative Agent to be the owner of the Property. If at any time prior to a
Triggering Event Termination Administrative Agent reasonably determines that the
Escrow Fund together with the amounts required to be paid by Borrower pursuant
to the first sentence of this Section 9.15 is not sufficient to pay the items
set forth in (a) and (b) above, to the extent funds in the Sweep Account are
insufficient Borrower shall promptly pay to Administrative Agent, upon demand,
an amount which Administrative Agent shall estimate as sufficient to make up the
deficiency (such amount, an “Escrow Fund Deficiency Amount”). The Escrow Fund
shall not constitute a trust fund. Upon an Extended Triggering Event
Termination, Administrative Agent shall disburse all sums in the Escrow Fund to
an account designated by Borrower in writing and any obligation to make any
payment under this Section 9.15 shall terminate, subject to such obligations
again arising if a subsequent Triggering Event shall have occurred and be
continuing. The Escrow Fund shall be a separate interest bearing account, which
account shall provide for interest at then prevailing market rates and all
interest thereon shall be for the benefit of Borrower and shall be added to and
remain in the Escrow Fund; provided, however, that nothing herein shall require
that interest be earned at the highest prevailing rates.

 

(b)                Borrower shall have the right to deliver a Letter of Credit
in lieu of making payments to the Escrow Fund subject to the following terms and
conditions: the aggregate amount of any such Letter of Credit deposited with
respect to the Escrow Fund shall at all times be at least equal to the aggregate
amount that Borrower would be required to deposit in the Escrow Fund over the
next twelve (12) month period; in the event that a Letter of Credit is delivered
in lieu of any portion of the Escrow Fund, Borrower shall be responsible for the
payment of Property Taxes, and Lenders shall not be responsible therefor; and
each Letter of Credit delivered under this Section shall be additional security
for the payment of the Loan and all sums payable with respect to the Loan under
this Agreement and the other Loan Documents. Any amounts invested pursuant to
this Section 9.15 shall be invested solely in Permitted Investments.

 



 86 

 

 

9.16           INTEREST RATE PROTECTION AGREEMENTS.

 

(a)                Borrower shall obtain, and thereafter maintain in effect, an
Interest Rate Protection Agreement which (i) has a term that expires no earlier
than the date that is 45 days prior to the Maturity Date; provided, that
Borrower shall be permitted to provide Interest Rate Protection Agreements with
successive terms of 1 year, so long as Borrower obtains a replacement Interest
Rate Protection Agreement satisfying the requirements of this Section 9.16 on or
before the expiration date of the then-existing Interest Rate Protection
Agreement, (ii) has a notional amount at all times equal to or greater than 100%
of the amount of the Loan, (iii) is on terms reasonably acceptable to the
Administrative Agent and (iv) fixes (by the Borrower paying to the counterparty
a fixed rate payment) one month LIBOR (without taking into account any Reserve
Percentage) or any applicable Benchmark Replacement at a rate not to exceed 4.0%
(such initial Interest Rate Protection Agreement, together with any future
Interest Rate Protection Agreement required hereunder shall be referred to
herein as the “Required Hedge”). If the counterparty under the Interest Rate
Protection Agreement is not Wells Fargo or an Affiliate of Wells Fargo, the
counterparty must be reasonably acceptable to Administrative Agent and must at
all times maintain a long term unsecured debt rating or counterparty rating from
S&P of “A-” or higher and a long-term unsecured debt rating of not less than
“A3” by Moody’s (Wells Fargo or its Affiliate, as counterparty under any such
Interest Rate Protection Agreement, or any such other counterparty, shall be
referred to herein as an “Acceptable Counterparty”). Notwithstanding the
foregoing, if any such Acceptable Counterparty is downgraded by S&P or Moody’s
below the minimum ratings levels such counterparty shall continue to be an
Acceptable Counterparty even without satisfying the foregoing ratings
requirements, provided, that, it shall provide a reasonable guaranty from an
affiliate that satisfies the foregoing ratings requirements and which is
reasonably acceptable to Administrative Agent. So long as neither US Bank, SMBC
Capital Markets, Inc. nor Sumitomo Mitsui Banking Corporation (its credit
support party) are downgraded by S&P or Moody’s from the long-term ratings
issued by such rating agencies as of the Effective Date, US Bank, SMBC Capital
Markets, Inc. (with Sumitomo Mitsui Banking Corporation as its credit support
party) shall be deemed an Acceptable Counterparty. If the counterparty under the
Interest Rate Protection Agreement is Wells Fargo, an Affiliate of Wells Fargo
or any other Lender, all breakage amounts due under or pursuant to the
applicable Interest Rate Protection Agreement shall be guaranteed by Guarantor
(or another creditworthy entity acceptable to Administrative Agent), pursuant to
a guaranty in form and substance acceptable to Administrative Agent.

 

(b)                Borrower hereby collaterally assigns to Administrative Agent,
for the benefit of Lenders, all of their right, title and interest in any and
all payments under each Interest Rate Protection Agreement, and shall (i)
deliver to Administrative Agent an executed counterpart of each such Interest
Rate Protection Agreement, (ii) obtain the consent of the Acceptable
Counterparty to such collateral assignment (as evidenced by the Acceptable
Counterparty’s execution of such collateral assignment of interest rate
protection agreement) and (iii) provide to Administrative Agent and the Lenders
any additional documentation reasonably requested by Administrative Agent to
confirm or perfect such security instrument.

 

(c)                If, at any time during the term of the Loan, the counterparty
to the Interest Rate Protection Agreement then in effect ceases to be an
Acceptable Counterparty, or if the Interest Rate Protection Agreement is
terminated for any reason, then, within thirty (30) days after notice from the
Administrative Agent, Borrower shall (i) obtain a replacement Interest Rate
Protection Agreement satisfying the requirements of Section 9.16(a) above, with
a counterparty that is an Acceptable Counterparty and (ii) satisfy the
requirements of Section 9.16(b) above with regard to such replacement Interest
Rate Protection Agreement. Notwithstanding anything contained herein to the
contrary, Borrower shall obtain a replacement Interest Rate Protection Agreement
satisfying the requirements of Section 9.16(a) above and satisfy the
requirements of Section 9.16(b) above on or before the expiration date of any
then-existing Interest Rate Protection Agreement.

 



 87 

 

 

(d)                At any time that Borrower obtains a replacement Interest Rate
Protection Agreement as set forth in clause (a) or (c) above, Borrower shall
deliver to Administrative Agent a legal opinion or opinions from counsel to the
applicable Acceptable Counterparty (which counsel may be internal counsel) in
form and substance reasonably acceptable to Administrative Agent; provided,
however, that a legal opinion shall not be required if Wells Fargo is the
Acceptable Counterparty.

 

(e)                [Intentionally Omitted]

 

(f)                 Any Interest Rate Protection Agreement provided by an
Acceptable Counterparty (other than Wells Fargo or its Affiliates or any other
Lender) shall in no event be secured by the Collateral or any interest therein.

 

(g)                If Borrower purchases from Wells Fargo any swap in connection
with the Loan, Borrower shall, upon receipt from Wells Fargo, execute promptly
all documents evidencing such transaction, including without limitation, the
ISDA Master Agreement, the Schedule to the ISDA Master Agreement and the ISDA
Confirmation, provided the terms thereof shall be mutually acceptable to
Borrower and Wells Fargo.

 

9.17           GUARANTOR COVENANTS.

 

(a)                Guarantor shall maintain, as of the last day of each fiscal
quarter of Guarantor, a Net Worth, exclusive of the Property, of at least
$318,600,000, with the value of Guarantor’s real estate assets in connection
with the foregoing Net Worth calculation being adjusted to reflect fair values
consistent with GAAP or International Financial Reporting Standards; and

 

(b)                at any time that a Sweep Guaranty is in effect, Guarantor
shall maintain, as of the last day of each fiscal quarter of Guarantor, a
maximum leverage ratio of 65% with respect to all of Guarantor’s assets in the
aggregate.

 

Property values in connection with the foregoing leverage ratio calculations
shall be calculated using the most recent appraisals ordered by Guarantor or
Administrative Agent (at Borrower’s sole cost and expense), which appraisals
shall be reasonably acceptable to Administrative Agent and shall not be more
than three years old at the time of such calculation. In addition, the
calculation of liabilities in connection with the foregoing Net Worth and
leverage ratio calculations shall NOT include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount.

 

9.18           RESTRICTED PAYMENTS. Borrower shall not make a Restricted Payment
at any time a Triggering Event, Potential Default (but only if Borrower shall
have received written notice of such Potential Default) or Default has occurred
and is continuing.

 

9.19           MEZZANINE LOAN DOCUMENTS. Borrower shall provide Administrative
Agent with copies of all notices and other material correspondence received or
sent by Mezzanine Borrower in accordance with the Mezzanine Loan Documents.

 

9.20           REA Covenants. Borrower shall (a) promptly perform and/or
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by it under

 



 88 

 

 

any REA and do all things reasonably necessary to preserve and to keep
unimpaired its material rights thereunder, where the failure to do so would
result in a Material Adverse Effect; (b) promptly notify Administrative Agent of
any material default under any REA of which it has received written notice; (c)
[Intentionally omitted]; (d) enforce the performance and observance of all of
the material covenants and material agreements required to be performed and/or
observed under any REA in a commercially reasonable manner, where the failure to
do so would result in a Material Adverse Effect; (e) cause the Property to be
operated, in all material respects, in accordance with any REA; and (f) not,
without the prior written consent of Administrative Agent, not to be
unreasonably withheld, conditioned or delayed (i) enter into any new REA,
execute modifications to any then-existing REA or terminate any REA, if such new
REA, such modification or such termination will have a Material Adverse Effect,
or (ii) following the occurrence and during the continuance of a Default,
exercise any rights, make any decisions, grant any approvals or otherwise take
any action under any REA.

 

9.21           DISREGARDED ENTITY. None of Borrower, Mezzanine Borrower or any
member thereof shall take any action (including but not limited to making any
election) which would cause Borrower to fail to be treated, for federal income
tax purposes, as a disregarded entity within the meaning of Treasury Regulations
§301.7701-2.

 

9.22           Co-Ownership Agreement Covenants. Borrower hereby covenants and
agrees that:

 

 

(a)                Borrower shall not, without Requisite Lenders’ prior written
consent, amend, modify or materially supplement the Co-Ownership Agreement
except (i) to the extent the Loan Documents expressly permit any of the
foregoing and (ii) where the same would have no more than a de minimus effect.

 

(b)                Borrower shall pay all charges and other sums to be paid by
Borrower pursuant to the terms of the Co-Ownership Agreement as the same shall
become due and payable and prior to the expiration of any applicable grace
period therein provided. After prior written notice to Administrative Agent,
Borrower, at its own expense, may contest in a commercially reasonable manner
(which may include, but shall not require, a contest by appropriate legal
proceeding), in good faith and with reasonable diligence considering the nature
of the claim, the amount or validity or application in whole or in part of any
charges required to be paid or services performed by Borrower pursuant to the
Co-Ownership Agreement, provided that (i) no Default has occurred and is
continuing; (ii) the Property and no part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (iii) the
Co-Ownership Agreement will not be in danger of being terminated; and (iv)
Borrower shall promptly upon final determination thereof pay the amount of any
such charges, together with all costs, interest and penalties which may be
payable in connection therewith. Borrower shall not be deemed to be in breach of
the first sentence of this Section 9.21(b) (and no Default shall arise by reason
thereof) if the payment in question is being contested pursuant to the
procedures set forth above.

 

(c)                Borrower shall (i) comply, in all material respects, with all
of the terms, covenants and conditions on Borrower’s part to be complied with
pursuant to terms of the Co-Ownership Agreement, and (ii) use commercially
reasonable efforts to cause each other Person that is a party to the
Co-Ownership Agreement to comply, in all material respects, with all of the
terms, covenants and conditions on such Person’s part to be complied with
pursuant to terms of the Co-Ownership Agreement where the failure to do so would
have a Material Adverse Effect.

 



(d)                Borrower shall take all actions or use commercially
reasonable efforts to cause each other Person that is a party to the
Co-Ownership Agreement to take all actions, as may be necessary

 



 89 

 

 

from time to time to preserve and maintain the Co-Ownership Agreement in
accordance with applicable laws, rules and regulations.

 

(e)                Borrower shall not, without the prior written consent of
Administrative Agent, as determined in its sole discretion, take (and hereby
assigns to Administrative Agent any right it may have to take) any action to
terminate, surrender, or accept any termination or surrender of, the
Co-Ownership Agreement or the Property. Borrower will promptly provide
Administrative Agent with a copy of all notices of default given or received by
it under the Co-Ownership Agreement at the address listed in this Agreement, or
any other address which Administrative Agent from time to time may provide in
writing to it.

 

(f)                 Borrower shall not, without Administrative Agent’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed), consent to the appointment of a depository for insurance or
condemnation proceeds or exercise any right it may have to grant consent (or
withhold its consent) to any request by any party to the Co-Ownership Agreement
which request would have an adverse effect on the value or the utility of the
Property.

 

(g)                Except for Permitted Liens, Borrower shall not assign (other
than to Administrative Agent) or encumber Property or, except to the extent
permitted under the Co-Ownership Agreement and solely to the extent Borrower has
a right of consent or approval thereover, permit any other Person to assign or
encumber any interests under the Co-Ownership Agreement other than such Person’s
separate tenancy-in-common interest therein.

 

(h)                If Administrative Agent, its nominee, designee, successor, or
assignee acquires title and/or rights of Borrower under the Co-Ownership
Agreement by reason of foreclosure of the Deed of Trust, deed in lieu of
foreclosure or otherwise, such party shall (x) succeed to all of the rights of
and benefits accruing to Borrower under the Co-Ownership Agreement, and (y) be
entitled to exercise all of the rights and benefits accruing to Borrower under
the Co-Ownership Agreement. At such time as Administrative Agent shall request,
Borrower agrees to execute and deliver to Administrative Agent such documents as
Administrative Agent and its counsel may reasonably require in order to insure
that the provisions of this Section will be validly and legally enforceable and
effective against Borrower and all parties claiming by, through, under or
against Borrower.

 

(i)                 Borrower shall not commence any proceeding or take any
action to terminate the Co-Ownership Agreement or partition the
tenancy-in-common without the prior written consent of Requisite Lenders.
Borrower hereby waives its right of partition while the Loan is outstanding. The
unenforceability of the waiver of the right to partition shall not affect,
impair or limit the right of Administrative Agent to declare a Default with
respect to any partition or action for partition.

 

9.23           NO LLC DIVISION. Borrower, Guarantor or any Person (a) obligated
to pay all or any part of any sums that are, or may become, due under the Loan
Documents, or (b) who is, or may become, obligated to perform any obligations
secured by the Deed of Trust, in either case, shall not: (i) create or adopt a
Plan of Division, or file a Certificate of Division, or otherwise effectuate a
LLC Division of any such entity or Person; (ii) be liquidated, terminated,
dissolved, or merged or consolidated into another entity (including, in each
case, without limitation, pursuant to a LLC Division); (iii) be divided into two
(2) or more Persons, including, without limitation, becoming a Divided LLC
(whether or not the original Person survives such division); (iv) be created, or
reorganized into, one or more series pursuant to a LLC Division or otherwise; or
(v) fail or cease to be in good standing in (x) with respect to the Borrower,
the state where the Property is located and/or the state of its incorporation or
organization, if different, or (y) with respect to Borrower, Guarantor or such
other Person, any other jurisdiction in which Borrower, Guarantor or such Person
is required to be registered and remain in good standing under applicable law.

 



 90 

 

 

9.24           INTERCREDITOR AGREEMENT. Borrower acknowledges that Borrower has
been informed by Administrative Agent that Administrative Agent and Lenders are
party to the Intercreditor Agreement. Borrower has been informed by
Administrative Agent that the Intercreditor Agreement memorializes the relative
rights and obligations of the parties thereto with respect to the Loan and the
Mezzanine Loan and based on assertions of Administrative Agent it is the
intention of the Lenders and the Administrative Agent that: (a) the
Intercreditor Agreement is intended solely for the benefit of the parties
thereto; and (b) Borrower is not an intended third-party beneficiary of any of
the provisions therein with the ability to rely on any of the provisions
contained therein. Neither Administrative Agent, Lenders nor any of the other
parties thereto shall have any obligation to disclose to Borrower the contents
of the Intercreditor Agreement and the contents of the Intercreditor Agreement
have not been disclosed to Borrower as of the date hereof.

 

ARTICLE 10. REPORTING COVENANTS

 

10.1           FINANCIAL INFORMATION.

 

(a)                Until such time as the Loan shall have been paid in full, the
Borrower shall deliver to Administrative Agent, as soon as available, but in no
event later than one hundred twenty (120) days after each fiscal year end which
shall at all times be a calendar year, a current annual financial statement
(including, without limitation, an income and expense statement, a cash flow
statement and a balance sheet, together with supporting property schedules) of
the Borrower, in form, content, substance and reasonable detail acceptable to
Administrative Agent. Each such annual financial statement shall be accompanied
by a certificate of Borrower stating that each such annual financial statement
is true, correct, accurate, and complete and presents fairly the financial
condition and results of the operations of Borrower and the Property being
reported upon and has been prepared in accordance with GAAP or International
Financial Reporting Standards. In addition to the foregoing, Borrower shall
deliver to Administrative Agent as soon as available but no later than ninety
(90) days after the closing date of each fiscal quarter, a quarterly financial
statement (including, without limitation, an income and expense statement, a
cash flow statement and a balance sheet), accompanied by a certificate of
Borrower stating that each such quarterly financial statement is true, correct,
accurate, and complete and presents fairly the financial condition and results
of the operations of Borrower and the Property being reported upon and has been
prepared in accordance with GAAP or International Financial Reporting Standards.
Within sixty (60) days after the closing date of each fiscal quarter, the
Borrower shall deliver an operating statement for the Property, a rent roll for
the previous fiscal quarter, copies of Leases executed during the previous
fiscal quarter, and a DSCR Certificate for the purposes of determining whether
any prepayment, delivery of collateral or other action may be required pursuant
to Sections 9.13(a) through (c) hereof. Except as otherwise agreed to by
Administrative Agent, all such financial information shall be prepared in
accordance with GAAP or International Financial Reporting Standards,
consistently applied. In addition, the Borrower shall provide to Administrative
Agent, not later than thirty (30) days prior to the fiscal year end, operating
and capital budgets for the Property and Improvements for the next calendar
year, which budgets shall show projected Gross Operating Income, Operating
Expenses and capital expenditures, each on a monthly basis.

 

(b)                Guarantor Reporting. Until such time as the Loan shall have
been paid in full, the Guarantor shall deliver to Administrative Agent, as soon
as available, but in no event later than one-hundred twenty (120) days after
each fiscal year end, which shall end as of the last day of a calendar quarter,
a current annual financial statement (including, without limitation, an income
and expense statement, a cash flow statement and a balance sheet, together with
supporting property schedules) of Guarantor, audited by a Big Four accounting
firm (or such other firm as may be reasonably acceptable to Administrative
Agent), in form, substance and detail as is reasonably acceptable to
Administrative Agent. Each annual financial statement shall be accompanied by a
certificate of Guarantor stating that each such

 



 91 

 

 

annual financial statement is true, correct, accurate, and complete and presents
fairly the financial condition and results of the operations of Guarantor and
has been prepared in accordance with GAAP or International Financial Reporting
Standards as of the date of the applicable financial report. In addition to the
foregoing, the Guarantor shall deliver to Administrative Agent as soon as
available but no later than ninety (90) days after the closing date of each
fiscal quarter, a quarterly financial statement (including, without limitation,
an income and expense statement, a cash flow statement and a balance sheet), in
form, substance and detail reasonably acceptable to Administrative Agent,
accompanied by a certificate of Guarantor stating that each such quarterly
financial statement is true, correct, accurate, and complete and presents fairly
the financial condition and results of the operations of Guarantor and has been
prepared in accordance with GAAP or International Financial Reporting Standards
as of the date of the applicable financial report. Concurrently with delivery of
the annual and quarterly financial statements referred to above, the Guarantor
shall deliver a compliance certificate setting forth in reasonable detail the
calculation of the Guarantor’s Net Worth for such fiscal quarter (or in the case
of the annual financial statements, the last fiscal quarter of such fiscal
year). Except as otherwise agreed to by Administrative Agent, all such financial
information shall be prepared in accordance with GAAP or International Financial
Reporting Standards as of the date of the applicable financial report,
consistently applied.

 

(c)                Certificate of Borrower and Guarantor. Together with each
delivery of any financial statement pursuant to Section 10.1(a) or Section
10.1(b), Borrower or Guarantor, as applicable, shall provide the certificate of
a financial officer or other authorized signatory that such person has reviewed
the terms of this Agreement and the other Loan Documents, and has made a review
in reasonable detail of the transactions and condition of Borrower or the
Guarantor, as applicable, during the accounting period covered by financial
statements as he or she deems appropriate with respect to the giving of such
certificate, and that such review has not disclosed the existence during or at
the end of such accounting period, and that such person does not have knowledge
of the existence of any condition or event which constitutes a Default or a
material Potential Default as of the date of such certificate, or, if any such
condition or event existed or exists, specifying the nature and period of
existence thereof and what action has been taken, is being taken and is proposed
to be taken with respect thereto.

 

(d)                Other Information. Promptly upon Administrative Agent’s
request, Borrower shall provide such other information (including but not
limited to leasing status reports) as Administrative Agent or Lenders may
reasonably require.

 

(e)                Budget. For the partial year period commencing on the
Effective Date, and for each fiscal year thereafter, the Borrower shall submit
to the Administrative Agent an Annual Budget for the Property not later than
thirty (30) days prior to the commencement of such fiscal year in form
reasonably satisfactory to the Administrative Agent. From and after the
occurrence of a Triggering Event and until a Triggering Event Termination, such
Annual Budget shall be subject to Administrative Agent’s written approval (each
such Annual Budget, after it has been approved in writing by the Administrative
Agent shall be hereinafter referred to as an “Approved Annual Budget”). So long
as no Triggering Event has occurred and is continuing, such Annual Budget shall
not be subject to Administrative Agent’s approval, and shall be deemed to be an
Approved Annual Budget for the purposes of this Agreement until the occurrence
of a Triggering Event. Upon the occurrence of a Triggering Event, Borrower shall
provide to Administrative Agent (within five (5) Business Days after the
occurrence of such Triggering Event) an Annual Budget for the remainder of the
then-current fiscal year, and such Annual Budget shall not be deemed to be an
Approved Budget until approved by Administrative Agent in its reasonable
discretion. These approval provisions will then apply until a Triggering Event
Termination. In the event that the Administrative Agent objects to a proposed
Annual Budget (or a modification to an Approved Annual Budget) submitted by the
Borrower for approval, the Administrative Agent shall advise Borrower of such
objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and the Borrower
shall promptly revise such Annual Budget and resubmit

 



 92 

 

 

the same to the Administrative Agent. The Administrative Agent shall advise the
Borrower of any objections to such revised Annual Budget within ten (10) days
after receipt thereof (and deliver to Borrower a reasonably detailed description
of such objections) and Borrower shall promptly revise the same in accordance
with the process described in this subsection until the Administrative Agent
approves the Annual Budget. Failure of Administrative Agent to object to an
Annual Budget within the time frames described above shall be deemed to be
approval of such Annual Budget as an Approved Annual Budget; provided the
Borrower’s request states prominently in bold capital letters that
Administrative Agent’s failure to respond with such time period may result in
deemed consent or approval. Until such time that the Administrative Agent
approves a proposed Annual Budget, the Administrative Agent will disburse funds
from the Property Account that are available to pay Operating Expenses and
leasing and capital expenditure costs in accordance with Sections 8.5(b)(vi),
8.5(d) and 8.6 to the extent Administrative Agent has approved such
expenditures, which approval shall not be unreasonably withheld; provided that
amounts necessary to pay Property Taxes, insurance premiums, utilities expenses
and other non-discretionary expenses shall be deemed to have been approved by
the Administrative Agent.

 

(f)                 Borrower shall provide Administrative Agent with prompt
notice upon becoming aware of any DSCR Event or any failure of the Guarantor to
be in compliance with the financial covenants set forth in Section 9.17.

 

10.2           BOOKS AND RECORDS. The Borrower shall maintain complete books of
account and other records for the Property and Improvements and for disbursement
and use of the proceeds of the Loan, and the same shall be available for
inspection and copying by Administrative Agent or any Lender upon reasonable
prior notice. Borrower shall be obligated to reimburse the Administrative Agent
for its costs and expenses incurred in connection with the exercise of their
rights under this Section while a Default exists.

 

10.3           INTENTIONALLY OMITTED.

 

10.4           INTENTIONALLY OMITTED.

 

10.5           INTENTIONALLY OMITTED.

 

10.6           KNOWLEDGE OF DEFAULT; ETC. The Borrower shall promptly, upon
obtaining knowledge thereof, report in writing to Administrative Agent the
occurrence of any Default.

 

10.7           LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION. The Borrower
shall promptly, upon obtaining knowledge thereof, report in writing to
Administrative Agent, (i) the institution of, or threat in writing of, any
material proceeding against or affecting Borrower or the Property, including any
eminent domain or other condemnation proceedings affecting the Property, or (ii)
any material development in any proceeding already disclosed, which, in either
case, has a Material Adverse Effect, which notice shall contain such information
as may be reasonably available to Borrower to enable Administrative Agent and
its counsel to evaluate such matters.

 

10.8           ENVIRONMENTAL NOTICES. Borrower shall notify Administrative
Agent, in writing, as soon as practicable, and in any event within ten (10) days
after Borrower’s learning thereof, of any notice required pursuant to
Section 7.2(c).

 



 93 

 



 

ARTICLE 11. DEFAULTS AND REMEDIES

 

11.1           DEFAULT. The occurrence of any one or more of the following shall
constitute an event of default (“Default”) under this Agreement, the other Loan
Documents, the Guaranty and the Hazardous Materials Indemnity Agreement:

 

(a)                Monetary. Borrower’s failure to pay when due any sums payable
under Section 2.6(a); or

 

(b)                Other Monetary. Borrower’s failure to pay when due any sums
payable under this Agreement, the Notes, the Hazardous Materials Indemnity
Agreement and any of the other Loan Documents other than those set forth in
Section 11.1(a) and such failure continues for five (5) Business Days after
written notice by Administrative Agent; or

 

(c)                Performance of Obligations. Borrower’s or Guarantor’s failure
to perform in any material respect any obligation (other than those specified in
clauses (a) and (b), and clauses (d) through (o) of this Section 11.1) that it
is required to perform under any of the Loan Documents or the Guaranty or the
Hazardous Materials Indemnity Agreement and the continuance of such failure for
thirty (30) days after written notice thereof from Administrative Agent;
provided, however, other than with respect to a failure to deliver any documents
or information to the Administrative Agent which Borrower or the Guarantor is
required to under the Loan Documents or the Guaranty or the Hazardous Materials
Indemnity Agreement (including, but not limited to, pursuant to Section 10.1 of
this Agreement), if such failure cannot be cured by Borrower or Guarantor, as
the case may be, within such thirty (30) day period with reasonable diligence,
then said thirty (30) day period shall be extended for such additional time
period as Borrower or Guarantor shall require to cure the same, provided that
such party commences to cure within such thirty (30) day period and thereafter
continues with reasonable diligence to cure the same, but in no event shall such
additional period exceed ninety (90) days; or

 

(d)                Liens, Material Damage. (i) Subject to Borrower’s right to
contest as provided in the second proviso of Section 4.4, if the Property
becomes subject to any mechanic’s, materialman’s or other Lien, except a
Permitted Lien, and such Lien is not discharged (by payment or bonding) within
forty five (45) days after Borrower obtains knowledge of such Lien, or (ii) any
material damage to, or loss, theft or destruction of, any Collateral, whether or
not insured, or any strike, lockout, labor dispute, embargo, condemnation, act
of God or public enemy, or other casualty which causes, for more than thirty
(30) consecutive days beyond the coverage period of any applicable business
interruption insurance, or, if such event is not covered by business
interruption insurance, for ninety (90) consecutive days, the cessation or
substantial curtailment of revenue producing activities of Borrower, but only if
any such event or circumstance could reasonably be expected to have a Material
Adverse Effect; or

 

(e)                Representations and Warranties. The material breach of any
representation or warranty of Borrower or the Guarantor in any of the Loan
Documents or the Guaranty or the Hazardous Materials Indemnity Agreement or in
any report, certificate, financial statement or other document prepared or
certified by Borrower or Guarantor and furnished pursuant to or in connection
with this Agreement or any other Loan Documents or the Guaranty or the Hazardous
Materials Indemnity Agreement, provided that in the event of an unintentional
breach of a representation or warranty which exists due to circumstances or
conditions which are capable of being cured within thirty (30) days, Borrower or
Guarantor, as the case may be, shall have thirty (30) days from the date of
Administrative Agent’s delivery of notice of the breach in which to cure the
breach; however, if such breach has not or would not reasonably be likely to
cause a Material Adverse Effect and such breach cannot be cured by Borrower or
Guarantor, as the case may be, within such thirty (30) day period with
reasonable diligence, then said thirty (30) day period shall be extended for
such additional time period as Borrower or

 



 94 

 

 

Guarantor, as the case may be, shall require to cure the same, provided that
such party commences such cure within such thirty (30) day period and thereafter
continues with reasonable diligence to cure the same, but in no event shall such
additional period exceed sixty (60) days; or

 

(f)                 Voluntary Bankruptcy; Insolvency; Dissolution. (i) The
filing of a petition by Borrower or Mezzanine Borrower for relief under the
Bankruptcy Code, or under any other present or future state or federal law
regarding bankruptcy, reorganization or other debtor relief law; (ii) the filing
of any pleading or an answer by Borrower or Mezzanine Borrower in any
involuntary proceeding under the Bankruptcy Code or other debtor relief law
which admits the jurisdiction of the court or the petition’s material
allegations regarding Borrower’s insolvency; (iii) a general assignment by
Borrower or Mezzanine Borrower for the benefit of creditors; or (iv) Borrower or
Mezzanine Borrower applying for, or the appointment of, a receiver, trustee,
custodian or liquidator of Borrower or Mezzanine Borrower or any of its
property; or

 

(g)                Involuntary Bankruptcy. The failure of Borrower or Mezzanine
Borrower to effect a full dismissal of any involuntary petition under the
Bankruptcy Code or under any other debtor relief law that is filed against
Borrower or Mezzanine Borrower or in any way restrains or limits Borrower,
Administrative Agent or Lenders regarding the Loan, the Property or the
Improvements, prior to the earlier of the entry of any court order granting
relief sought in such involuntary petition, or ninety (90) days after the date
of filing of such involuntary petition; or

 

(h)                Guarantors. The occurrence of any of the events specified in
Section 11.1(f) or Section 11.1(g) as to Guarantor; or

 

(i)                 Transfer. The occurrence of any Transfer other than a
Permitted Transfer, Permitted Lien or Permitted Easement without the prior
written consent of each Lender; or

 

(j)                 Loss of Priority. The failure at any time of the Deed of
Trust to be a valid first lien upon the Property or other Collateral described
therein (subject to Permitted Liens), other than as a result of any release or
reconveyance of such Deed of Trust with respect to all or any portion of the
Property and Improvements pursuant to the terms and conditions of this
Agreement; or

 

(k)                Revocation of Loan Documents. Borrower or Guarantor shall
disavow, revoke or terminate the Guaranty, the Hazardous Materials Indemnity
Agreement or any Loan Document to which it is a party or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of any Loan Document,
the Guaranty or the Hazardous Materials Indemnity Agreement; or

 

(l)                 Interest Rate Protection Agreement. If any of the following
events shall occur: (1) the occurrence of a default by Borrower, which default
shall continue beyond the applicable notice and grace period, under any Interest
Rate Protection Agreement now or hereafter entered into between Borrower,
Administrative Agent, any Lender or another financial institution in connection
with the Loan, including, without limitation, the Required Hedge; or (2) without
limitation to the provisions of the preceding clause (1), the failure of the
Borrower to comply with its obligations under Section 9.16(c) within the time
periods proscribed therein; or

 

(m)              Judgment. One or more final, non-appealable judgment or
judgments are entered against the Borrower in an aggregate amount greater than
$4,000,000 which is not paid, bonded or otherwise satisfied in full within
ninety (90) days following the date such judgment was entered; provided, however
that any such judgment shall not be a Default under this Section 11.1(m) if and
for long as (i) the amount of such judgment is covered by a valid and binding
policy of insurance between the

 



 95 

 

 

defendant and an insurer (such insurer meeting the rating requirement set forth
in Section 5.2(b) hereof), covering payment thereof and (ii) the insurer has
been notified of and has not disputed the claim made for payment of, the amount
of such judgment, provided, further, however, that if any such judgment shall
constitute a Lien on the Property, the provisions of Section 11.1(d) shall
apply; or

 

(n)                Guaranties. The occurrence of a default under the Guaranty or
the Hazardous Materials Indemnity Agreement, beyond any applicable notice and
cure period set forth therein, if any; or

 

(o)                Sweep Guaranty Cross-Default. If any Sweep Guaranty remains
outstanding, (a) the occurrence of any default beyond any applicable notice and
cure period of any obligation of Guarantor greater than $25,000,000 under any
loan or line of credit pursuant to which Guarantor is a debtor and (b) in
connection with the resultant Sweep Guaranty Termination Event, Borrower fails
to comply with its obligations set forth in Section 8.5(c) of this Agreement; or

 

(p)                Guarantor Financial Covenants. Either (i) the Guarantor shall
at any time fail to comply with the financial covenants set forth in Section
9.17(a) or (ii) the Guarantor shall at any time fail to comply with the
financial covenants set forth in Section 9.17(b) and, in connection with the
resultant Sweep Guaranty Termination Event, Borrower fails to comply with its
obligations set forth in Section 8.5(c) of this Agreement; or

 

(q)                Co-Ownership Agreement. If Borrower defaults under the
Co-Ownership Agreement beyond the expiration of applicable notice and grace
periods, if any, thereunder which such default results in a Material Adverse
Effect or if the Co-Ownership Agreement is canceled, terminated or surrendered
or expires pursuant to its terms, unless in such case Borrower shall within
thirty (30) days thereafter cause the Co-Ownership Agreement to be reinstated or
continued, as the case may be; or

 

(r)                 Partition. If Borrower or any other Person commences any
proceeding or takes any action to terminate the Co-Ownership Agreement or
partition the tenancy-in-common described therein without the prior written
consent of Requisite Lenders and, if a Person other than Borrower, the same is
not dismissed within ninety (90) days of its commencement; or

 

(s)                 Breach of Sanctions Provisions. The failure of any
representation or warranty of Borrower, or Borrower’s failure to perform or
observe any covenant, contained in either of those Sections of this Agreement
entitled “Anti-Corruption Laws and Sanctions” or “Compliance With
Anti-Corruption Laws and Sanctions”; or

 

(t)                 Money Laundering. The indictment, arraignment, custodial
detention or conviction of Borrower, Sponsor, Guarantor, or any Sponsor BFP
Subsidiary, or any officer or director thereof, on any charge of violating any
Anti-Money Laundering Laws, to the extent such indictment, arraignment,
custodial detention or conviction is reasonably expected to, in the opinion of
Administrative Agent, result in a Material Adverse Event or subject
Administrative Agent or any Lender to liability by any Governmental Authority.

 

Notwithstanding the foregoing, in no event shall any Default result from
Borrower’s failure to pay any amount if both (i) Administrative Agent is
expressly obligated pursuant to the terms of the Loan Documents to release funds
to Borrower to pay such amount and (ii) Administrative Agent breaches, and
continues to be in breach of, such obligation.

 



 96 

 

 

11.2           ACCELERATION UPON DEFAULT; REMEDIES.

 

(a)                Automatic Acceleration. Upon the occurrence of a Default
specified in Sections 11.1(f) or 11.1(g), the principal of, and all accrued
interest on, the Loan and the Notes at the time outstanding, and all of the
other Obligations of Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents shall become immediately and automatically
due and payable by Borrower without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by Borrower.

 

(b)                Acceleration. If any other Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall,
declare the principal of, and accrued interest on, the Loans and the Notes at
the time outstanding and all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by Borrower.

 

(c)                Loan Documents. The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents. Upon any such acceleration, Administrative Agent may, and at the
direction of Requisite Lenders, shall, in addition to all other remedies
permitted under this Agreement and the other Loan Documents and at law or
equity, apply any sums in the Property Account, the Sweep Account, Escrow Fund
and the Security Deposit Account to the sums owing under the Loan Documents and
any and all obligations of Lenders to fund further disbursements under the Loan
shall terminate.

 

(d)                Appointment of Receiver. To the extent permitted by
Applicable Law while a Default is continuing, the Administrative Agent and the
Lenders shall be entitled to the appointment of a receiver for the assets and
properties of the Borrower, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
Collateral, and/or the business operations of the Borrower and to exercise such
power as the court shall confer upon such receiver.

 

(e)                Marshaling. None of the Administrative Agent or any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other party or against or in payment of any or all of the Obligations. To
the extent that any Loan Party makes a payment or payments to the Administrative
Agent and/or any Lender and the Administrative Agent or any Lender enforces
their security interests or exercises their rights of setoff, and such payment
or payments or the proceeds of such enforcement or setoff or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefore, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

(f)                 Remedy Procedures.

 

(i)                 Nothing contained herein or in any other Loan Document shall
be construed as requiring the Administrative Agent or the Lenders to resort to
the Property or any other Collateral for satisfaction of the Obligations in
preference or priority to any other Collateral, and Administrative Agent and the
Lenders may seek satisfaction out of the Property or all of the other Collateral
or any part thereof, in its absolute discretion in respect of the Obligations.
The Administrative

 



 97 

 

 

Agent and the Lenders shall have the right to partially foreclose the Deed of
Trust in any manner and for any amounts secured by the Deed of Trust then due
and payable as determined by the Administrative Agent or Lenders in their sole
discretion. Notwithstanding one or more partial foreclosures, the Property shall
remain subject to the Deed of Trust to secure payment of sums secured by the
Deed of Trust and not previously recovered. In addition, the Administrative
Agent and the Lenders shall have the right, from time to time during the
continuance of a Default, to sever the Notes and the other Loan Documents into
one or more separate notes, Deed of Trust and other security documents (the
“Severed Loan Documents”) in such denominations as the Administrative Agent or
Lenders shall determine in their sole discretion for purposes of evidencing and
enforcing its rights and remedies hereunder. The Borrower shall execute and
deliver to the Administrative Agent and/or the Lenders from time to time,
promptly after request, a severance agreement and such other documents as the
Administrative Agent or the Lenders shall request in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders. The
Borrower hereby absolutely and irrevocably appoints the Administrative Agent as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof.

 

(ii)               Without limitation to the foregoing, upon the occurrence and
during the continuance of a Default, Administrative Agent shall have the right
to institute a proceeding or proceedings for the total or partial foreclosure of
the Deed of Trust whether by court action, power of sale or otherwise, under any
applicable provision of law, for all or any part of the Obligations, and the
lien and the security interest created by the Deed of Trust shall continue in
full force and effect without loss of priority as a lien and security interest
securing the payment of that portion of the Obligations then due and payable but
still outstanding.  Administrative Agent shall be permitted to enforce payment
and performance of the Obligations and exercise any and all rights and remedies
under the Loan Documents, or as provided by law or at equity, by one or more
proceedings, whether contemporaneous, consecutive or both, to be determined by
Administrative Agent, in its sole discretion, in the State or county in which
the Property is located.  The enforcement of the Deed of Trust in any one State
or county, whether by court action, foreclosure, power of sale or otherwise,
shall not prejudice or in any way limit or preclude enforcement by court action,
foreclosure, power of sale or otherwise, any other Loan Document through one or
more additional proceedings in that State or county or in any other State or
county.  Any and all sums received by Administrative Agent in connection with
the enforcement of the Deed of Trust shall be applied to the Obligations in such
order and priority as Administrative Agent shall determine, in its sole
discretion.

 

(g)                Order of Payments. If a Default exists and maturity of any of
the Obligations has been accelerated or the Maturity Date has occurred, all
payments received by the Administrative Agent under any of the Loan Documents,
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrower hereunder or thereunder, shall be applied in the
following order and priority:

 

(i)                 amounts due to the Administrative Agent in respect of
expenses due under Section 9.1 until paid in full;

 

(ii)               amounts due to the Administrative Agent and the Lenders in
respect of Protective Advances;

 

(iii)             payments of interest on the Loan, to be applied for the
ratable benefit of the Lenders;

 



 98 

 

  

(iv)              payments of principal on the Loan and payments of the
Derivatives Termination Value in respect of all Interest Rate Protection
Agreements entered into pursuant to Section 9.16 with Wells Fargo, any Lender or
any of their respective Affiliates, as the case may be, to be applied for the
ratable benefit of the Lenders and the applicable counterparties;

 

(v)                amounts due to the Administrative Agent and Lenders pursuant
to Section 13.1;

 

(vi)              any amount remaining after application as provided above,
shall be paid (i) if the Mezzanine Loan has not been repaid in full, to
Mezzanine Lender, and (ii) if the Mezzanine Loan has been repaid in full, to
Borrower or whomever else may be legally entitled thereto.

 

11.3           DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a Default
occasioned by Borrower’s failure to pay money to a third party as required by
this Agreement, Administrative Agent may but shall not be obligated to make such
payments. The Borrower shall immediately repay such funds upon written demand of
Administrative Agent. In either case, the Default with respect to which any such
payment has been made by Administrative Agent or Lenders shall not be deemed
cured until such deposit or repayment (as the case may be) has been made by
Borrower to Administrative Agent.

 

11.4           COSTS OF ENFORCEMENT; REPAYMENT OF FUNDS ADVANCED. All costs of
enforcement and collection (including reasonable attorneys’ fees and expenses)
and any other funds expended by Administrative Agent or any Lender in the
exercise of its rights or remedies under this Agreement and the other Loan
Documents shall be payable by the Borrower to Administrative Agent upon demand,
together with interest at the rate applicable to the principal balance of the
Loan from the date the funds were expended.

 

11.5           RIGHTS CUMULATIVE, NO WAIVER. All Administrative Agent’s and
Lenders’ rights and remedies provided in this Agreement and the other Loan
Documents, together with those granted by law or at equity, are cumulative and
may be exercised by Administrative Agent or Lenders at any time. Administrative
Agent’s or any Lender’s exercise of any right or remedy shall not constitute a
cure of any Default unless all sums then due and payable to Lenders under the
Loan Documents are repaid and Borrower has cured all other Defaults. No waiver
shall be implied from any failure of Administrative Agent or any Lender to take,
or any delay by Administrative Agent or any Lender in taking, action concerning
any Default or failure of condition under the Loan Documents, or from any
previous waiver of any similar or unrelated Default or failure of condition. Any
waiver or approval under any of the Loan Documents must be in writing and shall
be limited to its specific terms.

 

11.6           PROVISIONS REGARDING LETTERS OF CREDIT.

 

(a)                Default. A Default shall occur if Borrower shall have any
reimbursement or similar obligation with respect to a Letter of Credit, or if
Borrower shall fail to (i) replace or extend any Letter of Credit prior to the
expiration thereof or (ii) replace any outstanding Letter of Credit within ten
(10) Business Days of Administrative Agent’s notice that such Letter of Credit
fails to meet the requirements set forth in the definition of Letter of Credit.
Administrative Agent shall not be required to exercise its rights under Section
11.6(c) below in order to prevent any such a Default from occurring and neither
Administrative Agent nor any Lender shall be liable for any losses due to the
insolvency of the issuer of the Letter of Credit as a result of any failure or
delay by Administrative Agent in the exercise of such rights; provided, however,
if (notwithstanding the absence of any obligation of Administrative Agent to do
so) Administrative Agent shall successfully draw upon any Letter of Credit and
at the time of such draw no Default shall exist, then Administrative Agent shall
hold the proceeds of such draw as additional

 



 99 

 

 

security for the Loan on behalf of the Lenders and shall apply such proceeds on
the same terms and conditions as originally applied to Administrative Agent’s
right to draw and apply the proceeds of the related Letter of Credit.

 

(b)                Security for Debt. Each Letter of Credit delivered under this
Agreement shall be additional security for the payment of the Loan and all sums
payable with respect to the Loan under this Agreement and the other Loan
Documents. While a Default exists, Administrative Agent for the benefit of the
Lenders shall have the right, at its option, to draw on any Letter of Credit and
to apply all or any part thereof to the payment of interest, principal and all
other sums payable with respect to the Obligations under this Agreement or the
other Loan Documents in such order, proportion or priority as Administrative
Agent may determine or to hold such proceeds as security for the Loan.

 

(c)                Additional Rights of Administrative Agent. In addition to any
other right Administrative Agent may have to draw upon a Letter of Credit
pursuant to the terms and conditions of this Agreement, Administrative Agent
shall have the additional right to draw in full any Letter of Credit: (a) with
respect to any evergreen Letter of Credit, if Administrative Agent or any Lender
shall have received a notice from the issuer that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least ten (10)
Business Days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Administrative Agent has not received a notice from the
issuer that it has renewed the Letter of Credit at least thirty (30) days prior
to the date on which such Letter of Credit is scheduled to expire and a
substitute Letter of Credit is not provided at least ten (10) Business Days
prior to the date on which the outstanding Letter of Credit is scheduled to
expire; or (c) if Administrative Agent or any Lender shall have received notice
that the bank issuing the Letter of Credit shall cease to be an Acceptable
Issuer and Borrower has not, within ten (10) Business Days after notice thereof,
obtained a new Letter of Credit with an Acceptable Issuer.

 

ARTICLE 12. THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS

 

12.1           APPOINTMENT AND AUTHORIZATION. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Administrative Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. Not in limitation of the foregoing,
each Lender authorizes and directs the Administrative Agent to enter into the
Loan Documents for the benefit of the Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Administrative Agent”, “agent” and similar terms in the
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article 10. The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any Loan Party or any other Affiliate of

 



 100 

 

 

the Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

 

12.2           WELLS FARGO AS A LENDER. Wells Fargo, as a Lender, shall have the
same rights and powers under this Agreement and any other Loan Document, as any
other Lender and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wells Fargo in each case in its individual capacity. Wells
Fargo and its affiliates may each accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, act as trustee under indentures
of, serve as financial advisor to, and generally engage in any kind of business
with the Borrower, any other Loan Party or any other affiliate thereof as if it
were any other bank and without any duty to account therefore to the other
Lenders. Further, the Administrative Agent and any affiliate may accept fees and
other consideration from the Borrower for services in connection with this
Agreement or otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, Wells Fargo
or its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

 

12.3           COLLATERAL MATTERS; PROTECTIVE ADVANCES.

 

(a)                Each Lender hereby authorizes the Administrative Agent,
without the necessity of any notice to or further consent from any Lender, from
time to time prior to a Default, to take any action with respect to any
Collateral or Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to any of the Loan
Documents.

 

(b)                The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon all or any portion of the Collateral (i) upon
termination of the Commitments and payment and satisfaction in full of all of
the Obligations; (ii) as expressly permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by each Lender. Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
section.

 

(c)                Upon any sale or transfer of Collateral which is expressly
permitted pursuant to the terms of this Agreement, and upon at least five (5)
business days’ prior written request by the

 



 101 

 

 

Borrower, the Administrative Agent shall (and is hereby irrevocably authorized
by the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for its benefit and the
benefit of the Lenders, herein or pursuant hereto upon the Collateral that was
sold or transferred; provided, however, that (i) the Administrative Agent shall
not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or Obligations of the Borrower or any other Loan Party in respect of) all
interests retained by the Borrower or any other Loan Party, including (without
limitation) the proceeds of such sale or transfer, all of which shall continue
to constitute part of the Collateral. In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral, the
Administrative Agent shall be authorized to deduct all of the expenses
reasonably incurred by the Administrative Agent from the proceeds of any such
sale, transfer or foreclosure.

 

(d)                The Administrative Agent shall have no obligation whatsoever
to the Lenders or to any other Person to assure that the Collateral exists or is
owned by the Borrower, any other Loan Party or any other subsidiary or is cared
for, protected or insured or that the Liens granted to the Administrative Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Administrative Agent in this Section or
in any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, and that the Administrative Agent shall have no duty or liability
whatsoever to the Lenders, except to the extent resulting from its gross
negligence or willful misconduct.

 

(e)                The Administrative Agent may make, and shall be reimbursed by
the Lenders (in accordance with their Pro Rata Shares) to the extent not
reimbursed by the Borrower for, Protective Advances during any one calendar year
with respect to the Property that is Collateral up to the sum of (i) amounts
expended to pay real estate Taxes, assessments and governmental charges or
levies imposed upon such property; (ii) amounts expended to pay insurance
premiums for policies of insurance related to such property and (iii) $500,000.
Protective Advances in excess of said sum during any calendar year that is
Collateral shall require the consent of the Requisite Lenders. The Borrower
agrees to pay on demand all Protective Advances.

 

12.4           POST-FORECLOSURE PLANS.

 

If all or any portion of the Collateral is acquired by the Administrative Agent
as a result of a foreclosure or the acceptance of a deed or assignment in lieu
of foreclosure, or is retained in satisfaction of all or any part of the
Obligations, the title to any such Collateral, or any portion thereof, shall be
held in the name of the Administrative Agent or a nominee or subsidiary of the
Administrative Agent, as Administrative Agent, for the ratable benefit of all
Lenders. The Administrative Agent shall prepare a recommended course of action
for such Collateral (a “Post-Foreclosure Plan”), which shall be subject to the
approval of the Requisite Lenders. In accordance with the approved
Post-Foreclosure Plan, the Administrative Agent shall manage, operate, repair,
administer, complete, construct, restore or otherwise deal with the Collateral
acquired, and shall administer all transactions relating thereto, including,
without limitation, employing a management agent, leasing agent and other
agents, contractors and employees, including agents for the sale of such
Collateral, and the collecting of rents and other sums from such Collateral and
paying the expenses of such Collateral. Actions taken by the Administrative
Agent with respect to the Collateral, which are not specifically provided for in
the approved Post-Foreclosure Plan or reasonably incidental thereto, shall
require the written consent of the Requisite Lenders by way of

 



 102 

 

 

supplement to such Post-Foreclosure Plan. Upon demand therefor from time to
time, each Lender will contribute its share (based on its Pro Rata Share) of all
reasonable costs and expenses incurred by the Administrative Agent pursuant to
the approved Post-Foreclosure Plan in connection with the construction,
operation, management, maintenance, leasing and sale of such Collateral. In
addition, the Administrative Agent shall render or cause to be rendered to each
Lender, on a monthly basis, an income and expense statement for such Collateral,
and each Lender shall promptly contribute its Pro Rata Share of any operating
loss for such Collateral, and such other expenses and operating reserves as the
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the approved Post-Foreclosure Plan. To the extent there is net
operating income from such Collateral, the Administrative Agent shall, in
accordance with the approved Post-Foreclosure Plan, determine the amount and
timing of distributions to the Lenders. All such distributions shall be made to
the Lenders in accordance with their respective Pro Rata Shares. The Lenders
acknowledge and agree that if title to any Collateral is obtained by the
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated and the proceeds of such liquidation
will be distributed in accordance with Section 11.2 as soon as practicable. The
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders. Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Collateral in
accordance with the immediately preceding sentence shall name the Administrative
Agent, as Administrative Agent for the Lenders, as the beneficiary or mortgagee.
In such case, the Administrative Agent and the Lenders shall enter into an
agreement with respect to such purchase money mortgage or deed of trust defining
the rights of the Lenders in the same Pro Rata Shares as provided hereunder,
which agreement shall be in all material respects similar to this Article
insofar as the same is appropriate or applicable.

 

12.5           APPROVALS OF LENDERS. All communications from the Administrative
Agent to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and a summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.

 

12.6           NOTICE OF EVENTS OF DEFAULT. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of a Default unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing with reasonable specificity such Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default, it shall promptly send to the Administrative Agent such a “notice of
default”. Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.

 

12.7           ADMINISTRATIVE AGENT’S RELIANCE. Notwithstanding any other
provisions of this Agreement or any other Loan Documents, neither the
Administrative Agent nor any of its directors, officers, agents, employees or
counsel shall be liable for any action taken or not taken by it

 



 103 

 

 

under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender, or
any other Person and shall be responsible to any Lender, or any other Person for
any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (c) shall be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any Collateral covered thereby or the perfection
or priority of any Lien in favor of the Administrative Agent on behalf of the
Lenders; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

12.8           INDEMNIFICATION OF ADMINISTRATIVE AGENT. Regardless of whether
the transactions contemplated by this Agreement and the other Loan Documents are
consummated, each Lender agrees to indemnify the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) pro rata in accordance with such Lender’s respective Pro Rata
Share, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Administrative Agent (in its capacity as Administrative
Agent but not as a “Lender”) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section. Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out of pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any

 



 104 

 

 

“lender liability” suit or claim brought against the Administrative Agent and/or
the Lenders, and any claim or suit brought against the Administrative Agent
and/or the Lenders arising under any Hazardous Materials Laws. Such out of
pocket expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Administrative Agent notwithstanding any claim or assertion that
the Administrative Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Administrative Agent that the Administrative
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Administrative Agent is not so entitled
to indemnification. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement. If Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 

12.9           LENDER CREDIT DECISION, ETC. Each of the Lenders expressly
acknowledges and agrees that neither the Administrative Agent nor any of its
officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties to such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Lender. Each of the Lenders acknowledges that it
has, independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of Borrower, the other Loan Parties, and other Affiliates, and
inquiries of such Persons, its independent due diligence of the business and
affairs of Borrower, the other Loan Parties, and other Persons, its review of
the Loan Documents, the legal opinions required to be delivered to it hereunder,
the advice of its own counsel and such other documents and information as it has
deemed appropriate, made its own credit and legal analysis and decision to enter
into this Agreement and the transactions contemplated hereby. Each of the
Lenders also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent under this Agreement or any
of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each of the Lenders acknowledges that the Administrative Agent’s legal counsel
in connection with the transactions contemplated by this Agreement is only
acting as counsel to the Administrative Agent and is not acting as counsel to
any Lender.

 

12.10        SUCCESSOR ADMINISTRATIVE AGENT. The Administrative Agent may resign
at any time as Administrative Agent under the Loan Documents by giving written
notice thereof to the Lenders and Borrower. The Requisite Lenders and the
Borrower may, upon 30 days’ prior written notice, remove the Administrative
Agent as administrative agent if the Administrative Agent (i) is found by a
court of competent jurisdiction in a final, non-appealable judgment to have
committed gross negligence or willful misconduct in the course of performing its
duties hereunder or (ii) has become or is insolvent or

 



 105 

 

 

has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. Upon any such removal or
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Potential
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that Borrower shall, in all events,
be deemed to have approved each Lender and any of its affiliates as a successor
Administrative Agent). If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence in connection
with the resignation of the current Administrative Agent, and shall have
accepted such appointment, within thirty (30) days after the current
Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent’s removal or resignation hereunder as Administrative Agent,
the provisions of this Article 12 shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its affiliates by giving Borrower and each Lender prior
written notice.

 

12.11        WITHHOLDING TAX. Notwithstanding anything to the contrary herein,
to the extent required by law (as determined by the Administrative Agent in its
good faith discretion), the Administrative Agent may withhold from any payment
to any Lender an amount equivalent to any applicable withholding tax. Without
limiting or expanding the obligations of the Loan Parties under Section 2.11,
each Lender shall indemnify the Administrative Agent, and shall make payable in
respect thereof within 30 calendar days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold tax from amounts paid to or for
the account of such Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not property executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered an exemption from, or reduction of, withholding tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 12.11. The agreements in this Section 12.11 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, and the repayment,
satisfaction or discharge of any Loan and all other amounts payable under the
Loan Documents.

 

12.12        TITLED AGENTS. Each of the Lead Arranger and Bookrunner (each a
“Titled Agent”) in each such respective capacity, assumed no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of the Loan nor any duties as an agent hereunder for the Lenders.
The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, the Borrower or any other Loan Party and the use of such
titles does not impose on the Titled Agents any duties or

 



 106 

 

 

obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

 

12.13        LENDER ACTION. Each Lender agrees that it will not take any action,
nor institute any actions or proceedings, against Borrower or any other obligor
under the Loan Documents, in each case, with respect to exercising claims
against or rights in the Collateral, and agrees that all remedies against the
Collateral shall be exercised by the Administrative Agent, subject to and in
accordance with the terms of this Agreement and the other Loan Documents.

 

12.14        NO SETOFF. Each Lender hereby acknowledges that the exercise by any
Lender of offset, set-off, banker’s lien or similar rights against any deposit
account or other property or asset of any Borrower, whether or not located in
California, could result under certain laws in significant impairment of the
ability of all Lenders to recover any further amounts in respect of the Loan.
Therefore, each Lender agrees not to charge or offset any amount owed to it by
any Borrower against any of the accounts, property or assets of such Borrower or
any of its affiliates held by such Lender without the prior written approval of
Administrative Agent and Requisite Lenders.

 

ARTICLE 13. MISCELLANEOUS PROVISIONS

 

13.1           INDEMNITY. The Borrower hereby agrees to defend, indemnify and
hold harmless the Administrative Agent and each Lender, their respective
directors, officers, employees, agents, successors and assigns (in their
capacities as such) from and against any and all losses, damages, liabilities,
claims, actions, judgments, court costs and reasonable legal fees or other
out-of-pocket expenses (including, without limitation, attorneys’ fees and
expenses) which Administrative Agent or any Lender could reasonably be
anticipated to actually incur (except in their respective capacities as a tenant
under any Lease of the Property, if applicable, or as a purchaser of the
Property; provided, however, that (1) such exception shall not apply to
Administrative Agent or any Lender or their nominee in their capacity as owner
or occupant of the Property in connection with or following any foreclosure (or
a deed in lieu of foreclosure) or the exercise of any remedies under the Loan
Documents, (2) such exception shall in no way reduce or impair any indemnity
obligations arising hereunder and (3) that to the extent any such person is both
a Lender and/or Administrative Agent and a tenant and, in such capacity as a
tenant incurs any loss or damage, the responsibility for such loss or damage
shall be governed by the applicable Lease) as a direct consequence of: (a) the
purpose to which Borrower applies the Loan proceeds; (b) the failure of Borrower
or guarantor to perform any obligations as and when required by this Agreement,
any of the other Loan Documents or any Other Related Document; (c) any failure
at any time of Borrower’s representations or warranties to be true and correct;
or (d) any act or omission by Borrower, constituent partner or member of
Borrower, any contractor, subcontractor or material supplier, engineer,
architect or other person or entity with respect to the Property. Borrower shall
pay to such Administrative Agent or such Lender within ten (10) days after
demand thereof any amounts owing under this indemnity, together with interest
from the date the indebtedness arises until paid at the rate of interest
applicable to the principal balance of the loan. Borrower’s duty and obligations
to defend, indemnify and hold harmless the Administrative Agent and each Lender
shall survive cancellation of the notes and the release, reconveyance or partial
reconveyance of any or all of the Deed of Trust.

 

13.2           FORM OF DOCUMENTS. The form and substance of all documents,
instruments, and forms of evidence to be delivered to Administrative Agent under
the terms of this Agreement, any of the other Loan Documents or Other Related
Documents shall be subject to Administrative Agent’s approval and shall not be
modified, superseded or terminated in any respect without Administrative Agent’s
prior written approval.

 



 107 

 

 

13.3           NO THIRD PARTIES BENEFITED. No person other than Administrative
Agent, Lenders and Borrower and their permitted successors and assigns shall
have any right of action under any of the Loan Documents or Other Related
Documents.

 

13.4           NOTICES. All notices, demands, or other communications under this
Agreement, the other Loan Documents or the Other Related Documents shall be in
writing, shall be delivered by hand or overnight courier service (with a
reputable overnight courier service), or mailed by certified or registered mail,
return receipt requested, and shall be delivered to the appropriate party at the
address set forth on the signature page of this Agreement (subject to change
from time to time by written notice to all other parties to this Agreement). All
communications shall be deemed served upon delivery, or (a) if mailed, upon the
first to occur of receipt or the expiration of three (3) days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of Borrower or Administrative Agent and Lenders at the address specified
or (b) if sent by hand or overnight courier service, upon the first to occur of
receipt or one (1) Business Day after being deposited with the courier service;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.

 

13.5           ATTORNEY-IN-FACT. Borrower hereby irrevocably appoints and
authorizes Administrative Agent, as Borrower’s attorney-in-fact, which agency is
coupled with an interest, to execute and/or record in Administrative Agent’s or
Borrower’s name any notices, instruments or documents that Administrative Agent
deems appropriate in its reasonable judgment to protect Lenders’ interest under
any of the Loan Documents or Other Related Documents; provided, that prior to a
Default, Administrative Agent shall give Borrower at least five (5) Business
Days’ notice before exercising such power of attorney and no such action taken
shall increase Borrower’s obligations or liabilities hereunder.

 

13.6           ACTIONS. The Borrower agrees that Administrative Agent or any
Lender, in exercising the rights, duties or liabilities of Administrative Agent,
Lenders or Borrower under the Loan Documents or Other Related Documents, may
commence, appear in or defend, as is appropriate to protect its interest in the
Collateral or to prevent a Material Adverse Effect, any action or proceeding
purporting to affect the Property, the Improvements, the Loan Documents or the
Other Related Documents and Borrower shall, within ten (10) days after demand,
reimburse Administrative Agent or such Lender for all such expenses so incurred
or paid by Administrative Agent or such Lender, including, without limitation,
attorneys’ fees and expenses and court costs.

 

13.7           RELATIONSHIP OF PARTIES. The relationship of Borrower,
Administrative Agent and Lenders under the Loan Documents and Other Related
Documents is, and shall at all times remain, solely that of borrower and lender,
and Administrative Agent and Lenders neither undertake nor assumes any
responsibility or duty to Borrower or to any third party with respect to the
Property or Improvements, except as expressly provided in this Agreement, the
other Loan Documents and the Other Related Documents.

 

13.8           DELAY OUTSIDE LENDER’S CONTROL. No Lender or Administrative Agent
shall be liable in any way to Borrower or any third party for Administrative
Agent’s or such Lender’s failure to perform or delay in performing under the
Loan Documents (and Administrative Agent or any Lender may suspend or terminate
all or any portion of Administrative Agent’s or such Lender’s obligations under
the Loan Documents) if such failure to perform or delay in performing results
directly or indirectly from, or is based upon, the action, inaction, or
purported action, of any governmental or local authority, or because of war,
rebellion, insurrection, strike, lock-out, boycott or blockade (whether
presently in effect, announced or in the sole judgment of Administrative Agent
or such Lender deemed

 



 108 

 

 

probable), or from any Act of God or other cause or event beyond Administrative
Agent’s or such Lender’s control.

 

13.9           ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney is
engaged by Administrative Agent or any Lender to enforce or defend any provision
of this Agreement, any of the other Loan Documents or Other Related Documents,
or as a consequence of any Default under the Loan Documents or Other Related
Documents, with or without the filing of any legal action or proceeding, and
including, without limitation, any fees and expenses incurred in any bankruptcy
proceeding of Borrower, then Borrower shall promptly pay to Administrative Agent
or such Lender, upon demand, the amount of all reasonable attorneys’ fees and
expenses and all costs incurred by Administrative Agent or such Lender in
connection therewith, together with interest thereon from the date of such
demand until paid at the rate of interest applicable to the principal balance of
the Loan. Notwithstanding anything to the contrary contained in this Agreement,
in no event shall Borrower be responsible for paying or reimbursing any Lender
other than Administrative Agent for any attorney’s fees or costs or other out of
pocket third party expenses except pursuant to this Section 13.9 and in
connection with Borrower’s indemnity obligations under Section 13.1.

 

13.10        IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided
for in this Agreement, all amounts payable by Borrower to Administrative Agent
or any Lender shall be payable only in United States Dollars, in immediately
available funds.

 

13.11        AMENDMENTS AND WAIVERS.

 

(a)                Generally. Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by the Lenders may be given, (ii) any term
of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or the Administrative Agent at the
written direction of the Requisite Lenders), and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party which is party
thereto. Notwithstanding the previous sentence, the Administrative Agent, shall
be authorized on behalf of all the Lenders, without the necessity of any notice
to, or further consent from, any Lender, to waive the imposition of the late
fees provided in Section 2.6(c), up to a maximum of 3 times per calendar year.
Borrower may rely on any consent, approval or waiver executed and delivered by
Administrative Agent without any duty of inquiry as to whether any additional
required consents of Lenders have been obtained. Notwithstanding anything
contained herein, Wells Fargo shall at all times while it remains Administrative
Agent, until the occurrence of a Default, retain a portion of the Loan in a
principal amount equal to no less than the lesser of (i) $50,000,000 and (ii)
the highest principal amount that is then held by any Lender other than Wells
Fargo.

 

(b)                Unanimous Consent. Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by all of the
Lenders (or the Administrative Agent at the written direction of the Lenders),
do any of the following:

 

(i)                 subject the Lenders to any additional obligations or
increase the commitment of any Lender;

 

(ii)               reduce the principal of, or interest rates that have accrued
or that will be charged on the outstanding principal amount of, the Loan;

 



 109 

 

 

(iii)             reduce the amount of any fees payable to the Lenders
hereunder;

 

(iv)              postpone any date fixed for any payment of principal of, or
interest on, the Loan (including, without limitation, the Maturity Date) or for
the payment of fees or any other monetary Obligations of Borrower or Guarantor;

 

(v)                modify or amend the organizational documents of Borrower in
any manner that could be reasonably expected to have a Material Adverse Effect;

 

(vi)              change the Pro Rata Shares;

 

(vii)            amend this Section or amend the definitions of the terms used
in this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section;

 

(viii)          modify the definition of the term “Requisite Lenders” or modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

(ix)              release any Guarantor from its obligations under the Guaranty
except as permitted, and in accordance with, the Loan Documents;

 

(x)                waive a Default under Section 11.1(a) or (b);

 

(xi)              release or dispose of any Collateral unless released or
disposed of as permitted by, and in accordance with, the Loan Documents; or

 

(xii)            subordinate the lien of the Deed of Trust other than to a
Permitted Easement. For the avoidance of doubt, the Administrative Agent shall
have the sole right to approve, in its reasonable discretion, the subordination
of the lien of any Deed of Trust to any Permitted Easement.

 

(c)                Amendment of Administrative Agent’s Duties, Etc. No
amendment, waiver or consent unless in writing and signed by the Administrative
Agent, in addition to the Lenders required hereinabove to take such action,
shall affect the rights or duties of the Administrative Agent under this
Agreement, any of the other Loan Documents or Other Related Documents. No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth therein. No
course of dealing or delay or omission on the part of the Administrative Agent
or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Except as otherwise explicitly provided for
herein or in any other Loan Document, no notice to or demand upon the Borrower
shall entitle the Borrower to other or further notice or demand in similar or
other circumstances.

 

13.12        SUCCESSORS AND ASSIGNS.

 

(a)                Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all the Lenders (and any such assignment or transfer to which all of
the Lenders have not consented shall be void).

 

(b)                Participations. Any Lender may at any time grant to an
affiliate of such Lender, or one or more banks or other financial institutions
(each a “Participant”) participating interests in its

 



 110 

 

 

Commitments or the Obligations owing to such Lender hereunder; provided that any
such participation (and assignments of participation interests by existing
Participants) shall be subject to the following conditions: (i) any
participation (or assignment of participation) shall be in an amount at least
equal to Fifteen Million Dollars ($15,000,000) (ii) consent to such
participation (or such assignment of participation) shall be obtained from
Administrative Agent in its sole discretion; and (iii) the consent of Borrower
(such consent not to be unreasonably withheld, conditioned or delayed) shall be
required unless: (A) a Default has occurred and is continuing at the time of
such participation (or such assignment of participation); or (B) such
participation (or such assignment of participation) is to a Lender, an Affiliate
of a Lender, or an Approved Fund. Notwithstanding any of the foregoing to the
contrary, nothing contained herein shall require Borrower’s consent as to any
sub-participation by an existing Participant. Except as expressly stated herein,
no Participant shall have any rights or benefits under this Agreement or any
other Loan Document. In the event of any such grant by a Lender of a
participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement pursuant to which any Lender may grant such a participating
interest shall provide that such Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrower hereunder including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided, however, such Lender may agree
with the Participant that it will not, without the consent of the Participant,
agree to (i) increase such Lender’s Commitment, (ii) extend the date fixed for
the payment of principal on the Loans or portions thereof owing to such Lender,
(iii) reduce the rate at which interest is payable thereon, (iv) release any
Collateral (except as expressly provided in the Loan Documents) or (v) release
Guarantor from any liability under the Guaranty (except as expressly provided in
the Loan Documents). An assignment or other transfer which is not permitted by
subsection (c) or (d) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b). The costs and expenses of Administrative Agent and each Lender
and Participant in connection with such participation shall be at the sole cost
and expense of such parties. A Participant, through the applicable participating
Lender, shall be entitled to the benefits of Section 2.11 in the same manner as
if it were an Assignee so long as such Participant shall have complied with the
requirements of Section 2.11, and, provided, further, that no Participant shall
be entitled to receive any greater amount pursuant to Section 2.11 than the
participating Lender would have been entitled to receive with respect to the
direct or indirect participation sold to the Participant (and without
duplication of amounts payable to such participating Lender). Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of Borrower, maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans, Commitments or other obligations under any
Loan Document from time to time (the “Participant Register”). The obligations of
Borrower under the Loan Documents are registered obligations within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any
related regulations and any other relevant or successor provisions of the
Internal Revenue Code or such regulations (and shall be construed as such) and
the right, title and interest of each Participant in and to such obligations
shall be transferable only upon notation of such transfer in the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Commitments, Loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Sections 163(f), 871(h)(2)
and 881(c)(2) of the Internal Revenue Code. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

 111 

 

 



(c)                Assignments. Any Lender may with the prior written consent of
the Administrative Agent (such approval not to be unreasonably withheld) at any
time assign to one or more Eligible Assignees (each an “Assignee”) all or a
portion of its rights and obligations under this Agreement and the Notes;
provided, however, (i) any partial assignment shall be in an amount at least
equal to $15,000,000, and after giving effect to such assignment the assigning
Lender retains a Commitment, or if the Commitments have been terminated, holds
Notes having an aggregate outstanding principal balance, of at least
$15,000,000, (ii) if the assigning Lender holds and/or owns an interest in any
Interest Rate Protection Agreement or has any obligation with respect thereto,
and after giving effect to such assignment such Lender will hold no further
Commitment under this Agreement, such Lender shall undertake such assignment
only contemporaneously with an assignment by such Lender of its interest in the
Interest Rate Protection Agreement to the Assignee or another Lender (or
Affiliate thereof) provided that unless a Default shall have occurred and is
continuing, in no event shall the foregoing result in a change of the
counterparty under the Interest Rate Protection Agreement without the Borrower’s
prior written approval) and (iii) each such assignment shall be effected by
means of an Assignment and Assumption Agreement. Upon execution and delivery of
such instrument and payment by such Assignee to such transferor Lender of an
amount equal to the purchase price agreed between such transferor Lender and
such Assignee, such Assignee shall be deemed to be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender with a
Commitment and/or Loans, as the case may be, as set forth in such Assignment and
Assumption Agreement, and the transferor Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so the new Notes are issued
to the Assignee and such transferor Lender, as appropriate, and shall update
Schedule I attached hereto. In connection with any such assignment, the
transferor Lender shall pay to the Administrative Agent an administrative fee
for processing such assignment in the amount of $4,500.00 (or $7,500.00 in the
case of an assignment by a Defaulting Lender). Anything in this Section to the
contrary notwithstanding, no Lender may assign or participate any interest in
any Loan held by it hereunder to Borrower, or any of its respective affiliates
or Subsidiaries. From the later to occur of (i) ninety (90) days following the
Effective Date and (ii) the date upon which the Commitment of Administrative
Agent has been reduced, through one or more assignments, to $150,000,000, the
costs and expenses of Administrative Agent and each Lender and Assignee in
connection with such participation shall be at the sole cost and expense of such
parties; prior thereto, such costs shall be payable by Borrower. Administrative
Agent, acting for this purpose as a non-fiduciary of Borrower, shall maintain at
one of its offices a copy of each assignment delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender at any time and from time to
time upon reasonable prior notice. The obligations of Borrower under the Loan
Documents are registered obligations and the right, title and interest of Lender
and its Assignees in and to such obligations shall be transferable only upon
notation of such transfer in the Register. This Section 13.12(c) shall be
construed so that such obligations are at all times maintained in “registered
from” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Internal Revenue Code and any related regulations (and any other relevant or
successor provisions of the Internal Revenue Code or such regulations).

 

(d)                Federal Reserve Bank Assignments. In addition to the
assignments and participations permitted under the foregoing provisions of the
Section, and without the need to comply with any of the formal or procedural
requirements of this Section, any Lender may at any time and from time to time,
pledge and assign all or any portion of its rights under all or any of the Loan
Documents and

 



 112 

 

 

Other Related Documents to a Federal Reserve Bank; provided that no such pledge
or assignment shall release such Lender from its obligation thereunder.

 

(e)                Information to Assignee, Etc. A Lender may furnish any
information concerning the Borrower, any subsidiary or any other Loan Party in
the possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants). In connection with such
negotiation, execution and delivery, Borrower authorizes Administrative Agent
and Lenders to communicate all information and documentation related to the Loan
(whether to Borrower or to any Participant, Assignee, legal counsel, appraiser
or other necessary party) directly by e-mail, fax, or other electronic means
used to transmit information.

 

(f)                 Interest Rate Protection Agreement. Notwithstanding anything
to the contrary herein contained, Administrative Agent and the Lenders shall
not, without Borrower’s prior written consent (unless a Default exists), take
any action which may (i) cause the Interest Rate Protection Agreement to no
longer be secured by the collateral which secures the Loan (on the same terms in
all relevant respects and on a pari passu and pro rata basis with the principal
of such Loan) or (ii) give rise to an Additional Termination Event under the
Interest Rate Protection Agreement.

 

(g)                Pledge; German Covered Bonds. Notwithstanding anything to the
contrary contained herein, any Lender (any such Lender, a “Pfandbrief Pledging
Lender”) may freely assign, pledge or otherwise transfer all or any part of its
interest in the Loan to a trustee, collateral trustee, administrator, receiver
or other Person (or their respective nominees, agents or collateral agents or
collateral trustees) in connection with the issuance of covered mortgage bonds
under German Pfandbrief legislation, as such legislation may be amended and in
effect from time to time, or any substitute or successor legislation of a
mortgage pool securing covered mortgage bonds issued by a German mortgage bank,
or any other Person meeting the eligibility requirements and being permitted to
issue covered mortgage bonds, under German Pfandbrief legislation, as such
legislation may be amended and in effect from time to time, or any substitute or
successor legislation; provided that no such assignment, pledge or other
transfer shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Borrower, Administrative Agent and Lenders agree to execute, within fifteen (15)
Business Days after request therefor is made by Administrative Agent to Borrower
and Lenders, any documents or any amendments, amendments and restatements and/or
modifications to any Loan Document (including amended, amended and restated,
modified and/or replacement promissory notes) and/or any estoppel certificates
from Borrower reasonably requested by Administrative Agent or such pledging
Lender in order to make the Loan Documents eligible under German Pfandbrief
legislation, as such legislation may be amended and in effect from time to time,
or any substitute or successor legislation, without charge to Borrower,
Administrative Agent and the other Lenders, provided that (i) such documents,
amendments, amendments and restatements, modifications and/or estoppel
certificates do not (a) expand the liability or obligations of Borrower,
Administrative Agent and/or Lenders under the Loan Documents or diminish the
rights of Borrower, Administrative Agent and/or Lenders under the Loan Documents
or (b) expand the liability or obligations of any assignee of a Lender or any
Participant under the Loan Documents or diminish the rights of any assignee of a
Lender or any Participant under the Loan Documents; and (ii) the pledging Lender
shall pay all costs and expenses (including reasonable out-of-pocket attorney’s
fees and disbursements) incurred by Borrower, Administrative Agent and Lenders
in connection with such documents, amendments, amendments and restatements,
modifications and/or estoppel certificates.

 

(h)                No Assignments to Borrower or Affiliates.

 

(i)                 Notwithstanding anything in this Section 13.12 to the
contrary, no Lender may assign or participate any interest in the Loan held by
it hereunder to Borrower, Guarantor,

 



 113 

 

 

any Person owning a direct or indirect interest in Borrower or Guarantor or any
of their respective Affiliates (a “Borrower-Related Lender”). Notwithstanding
the foregoing, subject to the terms of this clause (h), Affiliates of Borrower
(other than Guarantor, Sponsor and their controlled Subsidiaries) may acquire
all or any portion of non-controlling securities with respect to the Loan
provided that such acquisition occurs solely as the result of such Affiliate’s
acquisition of securities in a non-Affiliated Lender in connection with a
broader capital markets transaction that is not related to the Loan (and any
such Lender in which an Affiliate of Borrower acquires such securities shall be
considered a Borrower-Related Lender for purposes of this Agreement).

 

(ii)                  No fiduciary duties shall be owed by Administrative Agent
and/or the Lenders to any Borrower-Related Lender and such Borrower-Related
Lender shall promptly execute such documents as Administrative Agent may
reasonably require in connection therewith, including, without limitation, an
irrevocable waiver of any fiduciary or other duties owed to such
Borrower-Related Lender in connection with the ownership of such interest.
Borrower, on behalf of itself and on behalf of any Borrower-Related Lender,
hereby irrevocably appoints and authorizes Administrative Agent, as Borrower’s
and such Borrower-Related Lender’s attorney-in-fact, which agency is coupled
with an interest, to execute and/or record in Borrower’s or Borrower-Related
Lender’s name any such instruments or documents that Administrative Agent may
reasonably require; provided, that prior to a Default, Administrative Agent
shall give Borrower at least five (5) Business Days’ notice before exercising
such power of attorney.

 

(iii)                Notwithstanding anything to the contrary contained in this
Agreement, under no circumstances shall any Borrower-Related Lender, or any
Lender holding an interest in the Loan for or on behalf of a Borrower-Related
Lender:

 

(A)              have any rights to vote or grant consent or approval with
respect to any matter for which the vote, consent or approval of any Lender is
required under the terms of the Loan Documents including, without limitation,
any of the matters set forth in Section 13.11 of this Agreement, or exercise,
directly or indirectly, any control, decision-making power, consent or approval
rights, voting rights, notice and cure rights or any other right that is granted
to Administrative Agent or any Lender or would otherwise benefit a Lender by
virtue of its ownership or control of any interest with respect to the Loan, and
for purposes of (A) determining how many or which Lenders constitute the
Requisite Lenders, or (B) obtaining unanimous consent of the Lenders under this
Agreement, in each case for the purposes of consenting to, approving or voting
with respect to any decision or any action (or waiver or forbearance form taking
an action) to be made or undertaken by Administrative Agent and/or the Lenders
with respect to this Agreement or any other Loan Document, such Borrower-Related
Lender’s proportionate share of the Commitment shall be disregarded for such
determination, and such Borrower-Related Lender’s interest in the Loan shall be
entirely passive;

 

(B)              have any rights to initiate any enforcement actions against any
of the Loan Parties pursuant to any of the Loan Documents;

 

(C)              have any rights to bring any claim, in its capacity as a
Lender, against any of the other Lenders or the Administrative Agent with
respect to the duties and obligations of such Persons under the Loan Documents;

 



 114 

 

 

(D)              be entitled to cancel, forgive or discharge (by set-off or
otherwise) any outstanding Obligations;

 

(E)               be entitled to any priority in repayment for protective
advances funded by such Borrower-Related Lender or in respect of default
interest, late payment charges or other fees and expenses in connection with the
Loan, all of which shall be paid to such Borrower-Related Lender after all
amounts due to Administrative Agent and the other Lenders have been paid in the
order and priority set forth in Section 11.2(g);

 

(F)               have any rights to attend or participate in meetings,
discussions or conference calls among Administrative Agent and any of the
Lenders, or otherwise);

 

(G)              have access to any electronic site established for the Lenders
or confidential communications from counsel to or financial advisors of the
Administrative Agent or the Lenders;

 

(H)              have any rights to receive any notices, correspondence,
communication, documents, information, reports or other materials (whether oral
or written) from, or otherwise be consulted by, Administrative Agent or any
other Lender that relates, in any way, to the Property, Borrower or the Loan
(including, without limitation, any report delivered pursuant to Section 10.1 of
this Agreement or pursuant to the Guaranty); or

 

(I)                 have any decision-making rights, notice and cure rights,
rights to provide direction, control, consent or vote its claim or any other
rights that are granted to Administrative Agent and/or any Lender or would
otherwise benefit a Lender by virtue of its ownership or control of any interest
with respect to the Loan in connection with any voluntary or involuntary case or
other proceeding by or against Borrower or Guarantor which seeks liquidation,
reorganization or other relief with respect to it or its debts or other
liabilities under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeks the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property.

 

13.13        STAMP, INTANGIBLE AND RECORDING TAXES.

 

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar Taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such Taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

 

13.14        LENDER’S DISCRETION. Whenever pursuant to this Agreement,
Administrative Agent or any Lender exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory to Administrative
Agent or any Lender, the decision of Administrative Agent or any Lender to
approve or disapprove or to decide whether arrangements or terms are
satisfactory or not

 



 115 

 

 

satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Administrative Agent or any Lender, and with respect to
any determination that is in the sole discretion of Administrative Agent or any
Lender, shall be final and conclusive absent manifest error, in the case of
numerical calculations.

 

13.15        ADMINISTRATIVE AGENT. Upon the occurrence and during the
continuance of a Default, Administrative Agent may designate an agent or
independent contractor to exercise any of Administrative Agent’s rights under
this Agreement, any of the other Loan Documents and Other Related Documents
(acknowledging that Administrative Agent shall not engage such parties to
perform ministerial services which Administrative Agent performs on a routine
basis). Any reference to Administrative Agent in any of the Loan Documents or
Other Related Documents shall include Administrative Agent’s and Administrative
Agent’s agents, employees or independent contractors. Borrower shall pay the
costs of such agent or independent contractor either directly to such person or
to Administrative Agent in reimbursement of such costs, as applicable.

 

13.16        TAX SERVICE. Administrative Agent, on behalf of Lenders, is
authorized to secure, at Borrower’s expense, a tax service contract with a third
party vendor which shall provide tax information on the Property and
Improvements satisfactory to Administrative Agent.

 

13.17        WAIVER OF RIGHT TO TRIAL BY JURY. [EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS OR OTHER RELATED
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION
THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS
OR OTHER RELATED DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL
BY JURY.] [SUBJECT TO LOCAL COUNSEL REVIEW]

 

13.18        SEVERABILITY. If any provision or obligation under this Agreement,
the other Loan Documents or Other Related Documents shall be determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable, that
provision shall be deemed severed from the Loan Documents and the Other Related
Documents and the validity, legality and enforceability of the remaining
provisions or obligations shall remain in full force as though the invalid,
illegal, or unenforceable provision had never been a part of the Loan Documents
or Other Related Documents, provided, however, that if the rate of interest or
any other amount payable under the Notes or this Agreement or any other Loan
Document, or the right of collectability therefor, are declared to be or become
invalid, illegal or unenforceable, Lenders’ obligations to make advances under
the Loan Documents shall not be enforceable by Borrower.

 

13.19        TIME. Time is of the essence of each and every term of this
Agreement.

 

13.20        HEADINGS. All article, section or other headings appearing in this
Agreement, the other Loan Documents and Other Related Documents are for
convenience of reference only and shall be

 



 116 

 

 

disregarded in construing this Agreement, any of the other Loan Documents and
Other Related Documents.

 

13.21        GOVERNING LAW.

 

(a)                THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND
MADE BY BORROWER AND ACCEPTED BY ADMINISTRATIVE AGENT AND LENDERS IN THE STATE
OF NEW YORK, AND THE PROCEEDS OF THE LOAN WERE DISBURSED FROM THE STATE OF NEW
YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. BORROWER ACKNOWLEDGES AND AGREES THAT, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN
THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF THIS AGREEMENT AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER, AND UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK GOVERNS THIS AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)                BORROWER HEREBY CONSENTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS IN THE COUNTY AND STATE OF NEW YORK
WITH RESPECT TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING
UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY. EACH BORROWER
FURTHER CONSENTS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE
NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE COUNTY AND
STATE IN WHICH ANY OF THE PROPERTY IS LOCATED IN RESPECT OF ANY PROCEEDING
RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING WITH RESPECT TO SUCH PROPERTY.
BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS, GENERALLY,
UNCONDITIONALLY AND IRREVOCABLY, AT THE ADDRESSES SET FORTH IN SECTION 13.4
HEREOF IN CONNECTION WITH ANY OF THE AFORESAID PROCEEDINGS IN ACCORDANCE WITH
THE RULES APPLICABLE TO SUCH PROCEEDINGS AND/OR PURSUANT TO THE LAST PARAGRAPH
HEREOF. TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR HAVE IN THE FUTURE TO THE LAYING
OF VENUE IN RESPECT OF ANY OF THE AFORESAID PROCEEDINGS BROUGHT IN THE COURTS
REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR LENDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR TO COMMENCE
PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY JURISDICTION.

 



 117 

 

 

(c)                PROCESS MAY BE SERVED BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS REFERRED TO ABOVE.

 

13.22        USA PATRIOT ACT NOTICE; COMPLIANCE.

 

(a)                In order for the Administrative Agent to comply with “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act, prior to any Lender that is organized under
the laws of a jurisdiction outside of the United States of America becoming a
party hereto, the Administrative Agent may request, and such Lender shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

(b)                The Patriot Act and federal regulations issued with respect
thereto require all financial institutions to obtain, verify and record certain
information that identifies individuals or business entities which open an
“account” with such financial institution. Consequently, a Lender (for itself
and/or as Administrative Agent for all Lenders hereunder) may from time-to-time
request, and the Borrower shall, and shall cause the other Loan Parties, to
provide to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

13.23        ELECTRONIC DOCUMENT DELIVERIES. Documents required to be delivered
pursuant to the Loan Documents shall be delivered by electronic communication
and delivery, including, the Internet, e-mail or intranet websites to which the
Administrative Agent and each Lender have access (including a commercial,
third-party website such as www.Edgar.com <http://www.Edgar.com> or a website
sponsored or hosted by the Administrative Agent or the Borrower) provided that
(A) the foregoing shall not apply to notices to any Lender pursuant to Article 3
and (B) the Lender has not notified the Administrative Agent or Borrower that it
cannot or does not want to receive electronic communications. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. on the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificates required by Section 10.1
hereof to the Administrative Agent and shall deliver paper copies of any
documents to the Administrative Agent or to any Lender that requests such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. Except for the certificates required by
Section 10.1 hereof, the Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents. Notwithstanding anything to the
contrary contained above, no notice (including, without limitation, any default
notice) given to, or made by (including any required deliveries by), Borrower or
Guarantor under this Agreement or the other Loan Documents shall be covered by
this Section 13.23.

 



 118 

 

 

13.24        INTEGRATION; INTERPRETATION. The Loan Documents and Other Related
Documents contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated therein and supersede all
prior negotiations or agreements, written or oral. The Loan Documents and Other
Related Documents shall not be modified except by written instrument executed by
all parties. Any reference to the Loan Documents or Other Related Documents
includes any amendments, renewals or extensions now or hereafter approved by
Administrative Agent in writing.

 

13.25        JOINT AND SEVERAL LIABILITY. The liability of the Borrower and all
other persons and entities obligated in any manner under this Agreement, any of
the Loan Documents or Other Related Documents, other than Administrative Agent
and/or Lenders, shall be joint and several.

 

13.26        COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

13.27        LIMITED RECOURSE. The members and other direct or indirect owners
of Borrower and their officers, directors, partners, members, shareholders,
principals, managers, trustees, agents and affiliates (collectively, “Borrower
Related Parties”) shall have no personal liability for and none of their assets
shall be subject to a claim arising out of the obligations of Borrower hereunder
or under any of the other Loan Documents or otherwise with respect to the Loan
and the Loan Documents (other than the Guaranty and the Hazardous Materials
Indemnity Agreement, in each case, to the extent that any such Borrower Related
Party is a party thereto, and as more particularly set forth in such documents).

 

13.28        REMEDIES OF BORROWER. In the event that a claim or adjudication is
made that Administrative Agent, any Lender or their respective agents have acted
unreasonably or unreasonably delayed acting in any case where by law or under
this Agreement or the other Loan Documents, Administrative Agent, any Lender or
their respective agents, as the case may be, has an obligation to act reasonably
or promptly, Borrower agrees that neither Administrative Agent, any Lender or
their or their respective agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Administrative Agent or any Lender has
acted reasonably shall be determined by an action seeking declaratory judgment.

 

13.29        CONFLICTS. In the event of any conflict between the terms of this
Agreement and the terms of the other Loan Documents and the Other Related
Documents, the terms of this Agreement shall prevail.

 

13.30        CONSTRUCTION OF DOCUMENTS. The parties hereto acknowledge that they
were represented by competent counsel in connection with the negotiation,
drafting and execution of this Agreement and the other Loan Documents and that
this Agreement and the other Loan Documents shall not be subject to the
principle of construing their meaning against the party which drafted same.

 

13.31        INTENTIONALLY OMITTED.

 

13.32        ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS. Notwithstanding anything to the contrary in any Loan Document or
in any other

 



 119 

 

 

agreement, arrangement or understanding among any such parties, each Lender
acknowledges that any liability of any EEA Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:

 



(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 120 

 

 



IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have executed
this Agreement as of the date appearing on the first page of this Agreement.

 

 

“ADMINISTRATIVE AGENT”

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

 

By: /s/ Jesse Lee                                      

Name: Jesse Lee

Its:Vice President

 

Administrative Agent’s Address:

 

Wells Fargo Bank, National Association

Commercial Real Estate – New York

500 W. 33rd Street, 61st Floor

New York NY 10001

Attention: Jesse Lee

(Loan No. 1019350)

 

with a copy to:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 2nd Ave. South, 11th Floor

Minneapolis, MN 55402

Attn: Mark Halfmann

(Loan No. 1019350)

 

with a copy to:

 

Riemer & Braunstein LLP

Seven Times Square, Suite 2506

New York, New York 10036

Attention: Jonathan Baumstark, Esq.

 

 



 [Signature Page to Loan Agreement] 

 

 



“BORROWER”

 

MAGUIRE PROPERTIES – 777 TOWER, LLC,

a Delaware limited liability company

 

 

 

By: /s/ Mark Phillips                                

Name: Mark Phillips

Its: Senior Vice President, Regional Counsel

 

 

Borrower’s Address:

 

c/o Brookfield Properties

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York 10281

Attention: Jason Kirschner

 

with a copy to:

 

c/o Brookfield Properties

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York 10281

Attention: General Counsel

 

with a copy to:

 

Goodwin Procter LLP
100 Northern Avenue
Boston, Massachusetts 02210
Attention: Freddie Akrouche, Esq.

 

 



 [Signature Page to Loan Agreement] 

 

 

“LENDER”

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Lender

 

By: /s/ Jesse Lee                                  

Name: Jesse Lee

Its: Vice President

 

Lender’s Address:

 

Wells Fargo Bank, National Association

Commercial Real Estate – New York

500 W. 33rd Street, 61st Floor

New York NY 10001

Attention: Jesse Lee

(Loan No. 1019350)

 

with a copy to:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 2nd Ave. South, 11th Floor

Minneapolis, MN 55402

Attn: Mark Halfmann

(Loan No. 1019350)

 

with a copy to:

 

Riemer & Braunstein LLP

Seven Times Square, Suite 2506

New York, New York 10036

Attention: Jonathan Baumstark, Esq.

  

 

 



 [Signature Page to Loan Agreement] 

 

 

Schedule I – Pro Rata Shares

 

 

Lender Commitment Pro Rata Share       Wells Fargo Bank, National Association
$268,600,000 100%       TOTALS $268,600,000 100%

 

 

 

 

Schedule I-1

 

 

 

Schedule II – Existing Leases/Rent Rolls

 

[Redacted]

 

 

 

 

Schedule II-1

 

 

 

Schedule III – Litigation Disclosure

 

None

 

 

 

 

 

Schedule III-1

 

 

 



Schedule IV – Environmental Reports

 

 

Phase I Environmental Site Assessment by EBI Consulting, prepared for Wells
Fargo Bank, dated October 3, 2019, EBI Project Number 1119006197, RETECHS Number
WF-LA-19-014747-0001-04E.

 

 

 

 

 

 

Schedule IV

 

 

 

Schedule V – REAs

 

Amended and Restated Owners’ Operating and Reciprocal Easement Agreement, by and
among South Figueroa Plaza Associates (as successor-in-interest to Seventh
Street Plaza Associates), the Community Redevelopment Agency of the City of Los
Angeles, California and PPLA Plaza Limited Partnership, dated June 20, 1986, and
recorded in the Recorder’s Office of Los Angeles County, California as document
87-885291

 

 

 

 

 

 

Schedule V

 

 

 

Schedule VI – Qualified Managers



 

[Redacted]

 

 

 

 



 

Schedule VI

 

 

 

EXHIBIT A

 

DESCRIPTION OF PROPERTY

 

The Land referred to herein below is situated in the City of Los Angeles, County
of Los Angeles, State of California, and is described as follows:

 

PARCEL 1

 

LOTS 2 AND 8 OF THE AMENDED MAP OF TRACT NO. 32622, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1098,
PAGES 83 THROUGH 86 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.

 

EXCEPT FROM SAID LOTS 2 AND 8, ALL OIL, GAS AND MINERAL SUBSTANCES, TOGETHER
WITH THE RIGHT TO EXPLORE FOR AND EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE
SURFACE OPENING OF ANY WELL, HOLE, SHAFT OR OTHER MEANS OF EXPLORING FOR,
REACHING OR EXTRACTING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE CENTRAL
BUSINESS DISTRICT REDEVELOPMENT PROJECT AREA AS RECORDED IN BOOK M5077, PAGE 558
OF LOS ANGELES COUNTY RECORDS, STATE OF CALIFORNIA, AND SHALL NOT PENETRATE ANY
PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF, AS
RESERVED IN DEED RECORDED JUNE 07, 1982 AS INSTRUMENT NO. 82-576233 OFFICIAL
RECORDS.

 

APNS: 5144-009-047 AND 086

 

PARCEL 2

 

EASEMENTS FOR PARKING, INGRESS AND EGRESS FOR PEDESTRIANS AND AUTOMOBILES,
UTILITIES, SUPPORT, CONSTRUCTION, LOADING DOCKS AND OTHER MATTERS UPON THE TERMS
AND CONDITIONS CONTAINED IN AND AS PROVIDED IN THAT CERTAIN AMENDED AND RESTATED
OWNER'S OPERATING AND RECIPROCAL EASEMENT AGREEMENT BY AND AMONG SEVENTH STREET
PLAZA ASSOCIATES, THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES,
CALIFORNIA, AND PPLA PLAZA LIMITED PARTNERSHIP, DATED JUNE 20, 1986 AND RECORDED
JUNE 04, 1987 AS INSTRUMENT NO. 87-885291, OFFICIAL RECORDS, SAID AGREEMENT
BEING AMENDED BY AMENDMENT NO. 1 TO AMENDED AND RESTATED OWNERS' OPERATING AND
RECIPROCAL EASEMENT AGREEMENT, DATED DECEMBER 05, 1990, BY AND BETWEEN PPLA
PLAZA LIMITED PARTNERSHIP, A CALIFORNIA LIMITED PARTNERSHIP AND SOUTH FIGUEROA
PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, SUCCESSOR IN INTEREST TO
SEVENTH STREET PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP FORMERLY KNOWN
AS OXFORD-PRUDENTIAL JOINT VENTURE, RECORDED DECEMBER 21, 1990 AS INSTRUMENT NO.
90-2108281, AND RERECORDED APRIL 30, 1991 AS INSTRUMENT NO. 91-619078, BOTH OF
OFFICIAL RECORDS, AND BY AMENDMENT NO. 2

 



 Exhibit A-1 

 

 

TO AMENDED AND RESTATED OWNER'S OPERATING AND RECIPROCAL EASEMENT AGREEMENT,
DATED JANUARY 01, 1993, BY AND AMONG PPLA PLAZA LIMITED PARTNERSHIP, A
CALIFORNIA LIMITED PARTNERSHIP, SOUTH FIGUEROA PLAZA ASSOCIATES, A CALIFORNIA
GENERAL PARTNERSHIP, SUCCESSOR IN INTEREST TO SEVENTH STREET PLAZA ASSOCIATES, A
CALIFORNIA GENERAL PARTNERSHIP, FORMERLY KNOWN AS OXFORD-PRUDENTIAL JOINT
VENTURE, AND THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES,
CALIFORNIA, RECORDED JANUARY 30, 1995 AS INSTRUMENT NO. 95-150496, OFFICIAL
RECORDS.

 

PARCEL 3

 

AN UNDIVIDED FIFTY-SEVEN PERCENT (57%) INTEREST IN AND TO LOT 4, OF TRACT NO.
32622, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
AS PER MAP RECORDED IN BOOK 1034, PAGES 53 THROUGH 55 INCLUSIVE OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

  

EXCEPT FROM SAID LOT 4, ALL OIL, GAS AND MINERAL SUBSTANCES, TOGETHER WITH THE
RIGHT TO EXPLORE FOR AND EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE SURFACE
OPENING OF ANY WELL, HOLE, SHAFT OR OTHER MEANS OF EXPLORING FOR, REACHING OR
EXTRACTING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE CENTRAL BUSINESS
DISTRICT REDEVELOPMENT PROJECT AREA AS RECORDED IN BOOK M5077, PAGE 588 OF
OFFICIAL RECORDS COUNTY RECORDER, STATE OF CALIFORNIA, AND SHALL NOT PENETRATE
ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF
AS RESERVED IN DEED RECORDED JUNE 07, 1982 AS INSTRUMENT NO. 82-576233, OFFICIAL
RECORDS.

 

APN: 5144-009-082

 

  

 Exhibit A-2 

 

 

EXHIBIT B – DOCUMENTS

 

1.       Loan Documents. The documents listed below in this Section 1 and
amendments, modifications and supplements thereto which have received the prior
written consent of Administrative Agent, together with any documents executed in
the future that are approved by Administrative Agent and the Lenders and that
recite that they are “Loan Documents” for purposes of this Agreement are
collectively referred to herein as the Loan Documents.

 

1.1       Note

 

1.2       Deed of Trust

 

1.3       Assignment of Leases and Rents

 

1.4       Hazardous Materials Indemnity Agreement

 

1.5       Guaranty

 

1.6       Assignment of Agreements

 

1.7       Collateral Assignment of Interest Rate Protection Agreement

 

1.8       Fee Letter

 

 

 

2.       Other Related Documents (Which Are Not Loan Documents):

 

2.1.       Financing Statement, Form UCC-1, naming Borrower as Debtor and naming
Agent as Secured Party, to be filed in the office of the DE Secretary

 

2.2       Financing Statement, Form UCC-1, naming Borrower as Debtor and naming
Agent as Secured Party, to be filed in the office of the Clerk-Recorder of Los
Angeles County, California

 

 

 Exhibit B-1 

 

 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of
________ __, ____, between __________________ (“Assignor”) and _________________
(“Assignee”).

 

RECITALS:

 

A.       Assignor is a Lender under the Loan Agreement dated as of ________ (as
from time to time amended, supplemented or restated, the “Loan Agreement”), by
and among MAGUIRE PROPERTIES – 777 TOWER, LLC as Borrower, the persons named
therein as Lenders and such other Persons as may become Lenders in accordance
with the terms of the Loan Agreement, and Wells Fargo Bank, National
Association, as Administrative Agent (“Administrative Agent”). (Capitalized
terms used in this Agreement without definition have the same meanings as in the
Loan Agreement.)

 

B.       Currently, Assignor’s Pro Rata Share of the Loan is equal to
__________% and Assignee’s Pro Rata Share of the Loan is equal to _________%.

 

C.       Assignor desires to assign to Assignee, and Assignee desires to accept
and assume, [all/a portion of] the rights and obligations of Assignor under the
Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1.       Assignment.

 

(a)       Effective on the Assignment Effective Date (as defined in Section 3
below), Assignor hereby assigns to Assignee the Assigned Share (as defined
below) of [all/a portion of] of Assignor’s rights, title, interest and
obligations under the Loan Agreement and other Loan Documents, including without
limitation those relating to Assignor’s Pro Rata Share of the Loan. The Assigned
Share of all such rights, title, interest and obligations is referred to
collectively as the “Assigned Rights and Obligations”.

 

(b)       The “Assigned Share” means the portion of Assignor’s Pro Rata Share in
the Loan being assigned hereby, such portion being equal to _______% of the Loan
(or $__________ of Commitment). The new Pro Rata Share of Loan being held by
Assignee (after giving effect to the assignment hereunder), and the Pro Rata
Share in the Loan retained by Assignor, shall be as specified on the signature
pages of this Agreement.

 

2.       Assumption. Effective on the Assignment Effective Date and subject to
Section 13.12(c) of the Loan Agreement, Assignee hereby accepts the foregoing
assignment of, and hereby assumes from Assignor, the Assigned Rights and
Obligations.

 

3.       Effectiveness. This Agreement shall become effective on a date (the
“Assignment Effective Date”) selected by Assignor, which shall be on or as soon
as practicable after the execution and delivery of counterparts of this
Agreement by Assignor, Assignee, Administrative Agent and Borrower. Assignor
shall promptly notify Assignee, Administrative Agent and Borrower in writing of
the Assignment Effective Date.

 



 Exhibit C-1 

 

 

4.       Payments on Assignment Effective Date. In consideration of the
assignment by Assignor to Assignee, and the assumption by Assignee, of the
Assigned Rights and Obligations, on the Assignment Effective Date Assignee shall
pay to Assignor such amounts as are specified in any written agreement or
exchange of letters between them and additionally shall pay to Administrative
Agent an assignment processing fee of $________

 

5.       Allocation and Payment of Interest and Fees.

 

(a)       Administrative Agent shall pay to Assignee all interest and other
amounts (including Fees, except as otherwise provided in the written agreement
referred to in Section 4 above) not constituting principal that are paid by or
on behalf of Borrower pursuant to the Loan Documents and are attributable to the
Assigned Rights and Obligations (“Borrower Amounts”), that accrue on and after
the Assignment Effective Date. If Assignor receives or collects any such
Borrower Amounts, Assignor shall promptly pay them to Assignee.

 

(b)       Administrative Agent shall pay to Assignor all Borrower Amounts that
accrue before the Assignment Effective Date (or otherwise pursuant to the
written agreement referred to in Section 4 above) when and as the same are paid
by Administrative Agent to the other Lenders. If Assignee receives or collects
any such Borrower Amounts, Assignee shall promptly pay such amounts to Assignor.

 

(c)       Unless specifically assumed by Assignee, Assignor shall be responsible
and liable for all reimbursable liabilities and costs and indemnification
obligations which accrue under Section 12.12 of the Loan Agreement prior to the
Assignment Effective Date, and such liability shall survive the Assignment
Effective Date.

 

6.       Administrative Agent Liability. Administrative Agent shall not be
liable for any allocation or payment to either Assignor or Assignee subsequently
determined to be erroneous, unless resulting from Administrative Agent’s willful
misconduct or gross negligence.

 

7.       Representations and Warranties.

 

(a)       Each of Assignor and Assignee represents and warrants to the other and
to Administrative Agent as follows:

 

(i)       It has full power and authority, and has taken all action necessary,
to execute and deliver this Agreement and to fulfill its obligations under, and
to consummate the transactions contemplated by, this Agreement;

 

(ii)       The making and performance of this Agreement and all documents
required to be executed and delivered by it hereunder do not and will not
violate any law or regulation applicable to it;

 

(iii)       This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; and

 

(iv)       All approvals, authorizations or other actions by, or filings with,
any Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been made or obtained.

 



 Exhibit C-2 

 

 

(b)       Assignor represents and warrants to Assignee that Assignor owns the
Assigned Rights and Obligations free and clear of any Lien or other encumbrance.

 

(c)       Assignee represents and warrants to Assignor as follows:

 

(i)       Assignee is and shall continue to be an “Eligible Assignee” as defined
in the Loan Agreement;

 

(ii)       Assignee has made and shall continue to make its own independent
investigation of the financial condition, affairs and creditworthiness of
Borrower and any other Loan Party; and

 

(iii)       Assignee has received copies of the Loan Documents and such other
documents, financial statements and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement.

 

8.       No Assignor Responsibility. Assignor makes no representation or
warranty regarding, and assumes no responsibility to Assignee for:

 

(a)       the execution (by any party other than Assignor), effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of the Loan
Documents or any representations, warranties, recitals or statements made in the
Loan Documents or in any financial or other written or oral statement,
instrument, report, certificate or any other document made or furnished or made
available by Assignor to Assignee or by or on behalf of any Loan Party to
Assignor or Assignee in connection with the Loan Documents and the transactions
contemplated thereby;

 

(b)       the performance or observance of any of the terms, covenants or
agreements contained in any of the Loan Documents or as to the existence or
possible existence of any Default or Potential Default under the Loan Documents;
or

 

(c)       the accuracy or completeness of any information provided to Assignee,
whether by Assignor or by or on behalf of any Loan Party.

 

Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of any of
the Loan Parties, in connection with the assignment of the Assigned Rights and
Obligations or to provide Assignee with any credit or other information with
respect thereto, whether coming into its possession before the date hereof or at
any time or times thereafter.

 

9.       Assignee Bound by Loan Agreement. Effective on the Assignment Effective
Date, Assignee (a) shall be deemed to be a party to the Loan Agreement and as
such, shall be directly liable to Borrower for any failure by Assignee to comply
with Assignee’s assumed obligations thereunder, including, without limitation,
Assignee’s obligation to fund its Pro Rata Share of the Loan in accordance with
provisions of the Loan Agreement and be subject to Section 13.12(c) of the Loan
Agreement, (b) agrees to be bound by the Loan Agreement to the same extent as it
would have been if it had been an original Lender thereunder, (c) agrees to
perform in accordance with their respective terms all of the obligations which
are required under the Loan Documents to be performed by it as a Lender, and (d)
agrees to maintain its status as an Eligible Assignee. Assignee appoints and
authorizes Administrative Agent to take such actions as agent on its behalf and
to exercise such powers under the Loan Documents

 



 Exhibit C-3 

 

 

as are delegated to Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto.

 

10.       Assignor Released From Loan Agreement. Effective on the Assignment
Effective Date, Assignor shall be released from the Assigned Rights and
Obligations; provided, however, that Assignor shall retain all of its rights to
indemnification under the Loan Agreement and the other Loan Documents for any
events, acts or omissions occurring before the Assignment Effective Date, and,
to the extent not assumed by Assignee, Assignor shall continue to be responsible
for the liabilities and obligations described in Section 5(c) of this Agreement.

 

11.       New Notes. On or promptly after the Assignment Effective Date,
Borrower, Administrative Agent, Assignor and Assignee shall make appropriate
arrangements so that new Notes executed by the Borrower, dated the Assignment
Effective Date and in the amount of the respective Pro Rata Shares of Assignor
and Assignee in the original Loan amount, after giving effect to this Agreement,
are issued to Assignor and Assignee, in exchange for the surrender by Assignor
and Assignee to Borrower of any applicable outstanding Notes, marked
“Exchanged”.

 

12.       General.

 

(a)       No term or provision of this Agreement may be amended, waived or
terminated orally, but only by an instrument signed by the parties hereto.

 

(b)       This Agreement may be executed in one or more counterparts. Each set
of executed counterparts shall be an original. Executed counterparts may be
delivered by facsimile transmission.

 

(c)       If Assignor has not assigned its entire remaining Pro Rata Share of
the Loan to Assignee, Assignor may at any time and from time to time grant to
others, subject to applicable provisions in the Loan Agreement, assignments of
or participation in all of Assignor’s remaining Pro Rata Share of the Loan.

 

(d)       This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Neither Assignor nor
Assignee may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other and Administrative
Agent. The preceding sentence shall not limit the right of Assignee to grant to
others a participation in all or part of the Assigned Rights and Obligations
subject to the terms of the Loan Agreement.

 

(e)       All payments to Assignor or Assignee hereunder shall, unless otherwise
specified by the party entitled thereto, be made in United States dollars, in
immediately available funds, and to the address or account specified on the
signature pages of this Agreement. The address of Assignee for notice purposes
under the Loan Agreement shall be as specified on the signature pages of this
Agreement.

 

(f)       If any provision of this Agreement is held invalid, illegal or
unenforceable, the remaining provisions hereof will not be affected or impaired
in any way.

 

(g)       Each party shall bear its own expenses in connection with the
preparation and execution of this Agreement.

 



 Exhibit C-4 

 

 

(h)       This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

 

(i)       [Foreign Withholding. On or before the Assignment Effective Date,
Assignee shall comply with the provisions of Section 2.11 of the Loan
Agreement.]

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

 

 

 

 

 

 

 Exhibit C-5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ASSIGNOR:         By:     Name:     Its:           Pro Rata Share:   %   Share
of Original Loan: $                 Payment Instruction:               ABA No.:
    Account No.:     Reference:     Loan No. :     Attn :     Telephone:    
Facsimile:         ASSIGNEE:         By:     Name:     Its:           Pro Rata
Share:   %   Share of Original Loan: $                 Payment Instruction:    
          ABA No.:     Account No.:     Reference:     Loan No. :     Attn :    
Telephone:     Facsimile:                      

 

 Exhibit C-6 

 

 

ACKNOWLEDGED AND AGREED:   BORROWER: MAGUIRE PROPERTIES – 777 TOWER, LLC,   a
Delaware limited liability company       By:     Name:     Its:              
ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION       By:     Name:
    Its:  

 

 

 

 

 

 

 

 Exhibit C-7 

 

 

EXHIBIT D – FORM OF REQUEST FOR ADVANCE

 

BORROWER’S REQUISITION

REQUISITION NO:

 

DATE:

 

TO:Wells Fargo Bank, National Association, as Administrative Agent for the
Lenders which may from time to time be parties to that certain Loan Agreement
(as hereinafter defined):

 

BORROWER:

 

PREMISES:

PERIOD COVERED:

 

 

ACCOUNT NO.:

 

LOAN NO.:

 

 

 

Pursuant to the Loan Agreement (the “Loan Agreement”) for the subject Loan,
Borrower hereby authorizes and requests an advance to its Property Account
having Account No. with (name of Bank) in the amount of $____________ which is
calculated as follows:

 

 

I. TI/LC Expenses incurred to the end of the Period Covered (from Schedules I
and I-A hereto): $( ) III. Applicable TI/LC Budgeted Amount $( ) II. Less
portion of Maximum Future Advance Commitment previously advanced: $( ) IV. Less
applicable Mezzanine Advance Amount $( ) V. Less applicable equity funding
requirement $( ) VI. Less amount previously requisitioned but not advanced $( )
VII. Amount Requisitioned for the Period Covered (1-3): $( )

 

 

 Exhibit D-1 

 

 

EXHIBIT A

REQUISITION NO.:

 

In connection with and in order to induce Administrative Agent to advance the
amount requested above, Borrower represents, warrants and stipulates as follows:

 

a)The information stated above and, except to the extent otherwise set forth in
the Loan Agreement, the representations and warranties in Article 6 of the Loan
Agreement are true and correct in all material respects as of the date of this
Requisition and, unless Lender is notified to the contrary prior to the
disbursement of the advance requested above, will be so on the date thereof,
except (i) for any representation or warranty that, by its terms, refers to a
specific date, or (ii) to the extent that the failure of any such representation
or warranty to be true and correct in all material respects on and as of the
date hereof and on the date of the disbursement of the advance requested above
will not have a Material Adverse Effect.

b)The amount and percentages set forth on SCHEDULES I and I-A hereto are true
and correct to the best of Borrower’s knowledge.

c)All sums previously requisitioned have been applied to the payment of the
direct and indirect costs heretofore incurred or to reimburse Borrower if it has
previously paid such cost, or such sums have been retained in the Property
Account for such purpose and no other.

d)Names, addresses, contract date and amounts for the contractors,
sub-contractors, suppliers and materialmen responsible for performing each item
of direct costs listed on SCHEDULE I and I-A hereto have been heretofore or are
herewith submitted to Administrative Agent.

 

Capitalized terms used herein not otherwise defined shall have the meanings
ascribed to them in

the Loan Agreement.

 



 

Very truly yours,

By: ________________________

Name:

Title:



 

Subscribed and sworn to

before me on ________, 20__:

 

 

___________________________

Notary Public

(Stamp and Seal)

 

 Exhibit D-1 

 

 

SCHEDULE I

REQUISITION SPREADSHEET



 

 

 

 

 

 Exhibit D-1 

 

 

SCHEDULE I-A

INFORMATION PURSUANT TO SECTIONS 3.4(a)(V) OF THE LOAN

AGREEMENT



 

 

 

 

 

 Exhibit D-1 

 

 

EXHIBIT E – DISBURSEMENT INSTRUCTION AGREEMENT

 



 

 

 

 

 

 Exhibit E-1 

 

 

EXHIBIT F – TENANT DIRECTION LETTER

 

[BORROWER LETTERHEAD]

[Date]

To: [Tenant Name (“Tenant”)]

Re: [Describe Lease (the “Lease”)]

Dear [Tenant]:

 

__________________, a ________________ (“Landlord”), the owner of the property
commonly known as 777 Tower located at 777 South Figueroa Street located in Los
Angeles, California (the “Project”) has granted a security interest in the
Project to Wells Fargo Bank, National Association (together with its successors
and assigns, “Lender”).

 

Effective immediately, Landlord hereby unconditionally and irrevocably
authorizes, directs and instructs you to send all payments of rent due under the
Lease (including without limitation base rent, additional rent, any amounts due
for operating expenses and real estate taxes, and, if applicable, rent due as a
percentage of sales receipts) and all other sums payable by you under the Lease
directly to the following address:

 

[_________________

_________________]

 

OR BANK WIRE TRANSFER AS FOLLOWS:

Account # __________________

Wire Routing # 121000248

Wells Fargo Bank, National Association

Loan #_________________


You are to continue making all payments due under the Lease as directed in this
letter until you receive written instructions to do otherwise from Lender. These
payment instructions are provided to you pursuant to a deposit account
arrangement between your Landlord and Lender. Please note that the Landlord has
granted a lien on the Property to Lender pursuant to the Deed of Trust and that
all leases and rents from the Property, including security deposits, have been
collaterally assigned to the Lender. Please note that Lender is neither a
mortgagee-in-possession nor a receiver of rents, and Lender has not assumed any
obligations of your Landlord under the Lease. Therefore, you should continue to
send all communications regarding the Lease or landlord issues in the manner
specified in your lease and not to Lender. Lender has no obligation with respect
to any such notice, and notice to Lender will not be deemed effective notice to
your Landlord under the Lease.

Very truly yours,

 

[Signature]

Acknowledged and Agreed to:

 

[Tenant signature block]

 

 Exhibit F-1 

 

 

EXHIBIT G – ORGANIZATIONAL CHART OF BORROWER AND GUARANTOR

 



 

 

 

 

 

 

 Exhibit G-1 

 

 

EXHIBIT H – SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

 

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

 

Wells Fargo Bank, National Association

Commercial Real Estate

150 E. 42nd Street, 37th Floor

New York, NY 10017

Attn: Jesse Lee

Loan No. ________

 

 

 



 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent for itself and certain other co-lenders

("Lenders")

 

and

 

[_______]

("Tenant")

 

and

 

MAGUIRE PROPERTIES – 777 TOWER, LLC,

a Delaware limited liability company

("Borrower")

 

 

PARCEL



ADDRESS: 777 S. Figueroa St., Los Angeles, California TRACT NO: 32622 LOTS: 2, 8
BOOK: 1098 PAGES: 83-86



  

MORTGAGE

Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated _______ and recorded in the official records of the County of Los
Angeles, State of California on _______ as Document No. _________.

 



 

 1 

 

 

Subordination, Non-disturbance
and Attornment Agreement

 

NOTICE:THIS AGREEMENT RESULTS IN YOUR INTEREST IN THE PROPERTY BECOMING SUBJECT
TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER OR LATER SECURITY
INSTRUMENT.

 

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made as of October _____, 2019, by and among MAGUIRE PROPERTIES – 777 TOWER,
LLC, a Delaware limited liability company, owner of the real property
hereinafter described (“Borrower”), [_______] (“Tenant”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent (together with its successors or
assigns, “Administrative Agent”) for itself and certain lenders (collectively,
the “Lenders”).

 

RECITALS

 

A.       Borrower owns that certain real property having a street address of 777
S. Figueroa St., Los Angeles, California (such real property, including all
buildings, improvements, structures and fixtures located thereon, being referred
to herein as the “Property”), as more particularly described on Exhibit A
attached hereto and made a part hereof. Pursuant to the terms and provisions of
a lease dated [_______] (as amended, restated or otherwise modified, the
“Lease”), Tenant holds a leasehold estate in and to a portion of Property.

 

B.       Lenders have made certain loans (collectively, the “Loan”) to Borrower
pursuant to that certain Loan Agreement dated on or about the date hereof, by
and among Borrower, Administrative Agent, Lenders and Wells Fargo Securities,
LLC, as Lead Arranger and Book Runner (collectively, the “Loan Agreement”),
which Loan is secured by, among other things, that certain Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing
(hereinafter, as the same may be amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time, the “Security
Instrument”), encumbering the Property and securing those certain notes
(hereinafter, as the same may be amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time, collectively, the
“Note”) made by Borrower in favor Lenders. The Security Instrument has been, or
will be, recorded in the real property records where the Property is located.

 

C.       As a condition to Administrative Agent and Lenders making the Loan
secured by the Security Instrument, Administrative Agent and Lenders require
that the Security Instrument be unconditionally and at all times remain a lien
on the Property, prior and superior to all the rights of Tenant under the Lease
and that the Tenant specifically and unconditionally subordinate the Lease to
the lien of the Security Instrument.

 

D.       Borrower and Tenant have agreed to the subordination, attornment, and
other agreements herein in favor of Administrative Agent and Lenders.

 

NOW THEREFORE, for valuable consideration and to induce Lenders to make the
Loan, Borrower and Tenant hereby agree for the benefit of Administrative Agent
and Lenders as follows:

 

1.SUBORDINATION

 

1.1       Subordination. The Lease and all of the terms, covenants and
provisions thereof and all rights, remedies and options of Tenant thereunder are
and shall at all times continue to be subject and subordinate in all respects to
the lien of the Security Instrument with the same force and effect as if the
Security Instrument had been executed delivered and recorded prior to the
execution and delivery of the Lease, and the Security Instrument shall
unconditionally be and at all times remain a lien on the Property prior and
superior to the Lease (including, without limitation, any amendments,
modifications, renewals or extensions thereof);

 

1.2       Whole Agreement. This Agreement shall be the whole agreement and only
agreement with regard to the subordination of the Lease to the terms, covenants,
provisions and the lien of the Security Instrument and shall supersede and
cancel, but only insofar as would affect the priority between the Security
Instrument and the Lease, any prior agreements as to such subordination,
including, without limitation, those provisions, if any, contained in the Lease
which provide for the subordination of the Lease to a deed or deeds of trust or
to a mortgage or mortgages.

 



 2 

 

 

1.3       Use of Proceeds. Administrative Agent and Lenders, in making
disbursements pursuant to the Note, the Security Instrument or the Loan
Agreement with respect to the Property, is under no obligation or duty to, nor
has Administrative Agent or Lenders represented that it will, see to the
application of such proceeds by the person or persons to whom Administrative
Agent or the Lenders disburse such proceeds, and any application or use of such
proceeds for purposes other than those provided for in such agreement or
agreements shall not defeat this agreement to subordinate in whole or in part;
and

 

1.4       Waiver, Relinquishment and Subordination. Subject to the terms of this
Agreement, Tenant intentionally and unconditionally waives, relinquishes and
subordinates all of Tenant’s right, title and interest in and to the Property to
the lien of the Security Instrument and understands that in reliance upon, and
in consideration of, this waiver, relinquishment and subordination, specific
loans and advances are being and will be made by Lenders and, as part and parcel
thereof, specific monetary and other obligations are being and will be entered
into which would not be made or entered into but for said reliance upon this
waiver, relinquishment and subordination.

 

2.ASSIGNMENT

 

Tenant acknowledges and consents to the assignment of the Lease by Borrower in
favor of Administrative Agent on behalf of Lenders.

 

3.ADDITIONAL AGREEMENTS

 

Tenant covenants and agrees that, during all such times as Administrative Agent
is the mortgagee under the Security Instrument:

 

3.1       Modification, Termination and Cancellation. Without the prior written
consent of Administrative Agent, not to be unreasonably withheld, conditioned or
delayed, Tenant will not (A) consent to any modification, amendment, termination
or cancellation of the Lease (in whole or in part), except any amendment,
supplement or modifications entered into pursuant to the express provisions of
the Lease and (B) except in connection with a termination of the Lease permitted
pursuant to this section, make any payment to Borrower in consideration of any
modification, termination or cancellation of the Lease (in whole or in part);

 

3.2       Notice of Default. Tenant will notify Administrative Agent in writing
concurrently with any notice given to Borrower of any default by Borrower under
the Lease, and Tenant agrees that Administrative Agent has the right (but not
the obligation) to cure any breach or default specified in such notice within
the time periods set forth below and Tenant will not declare a default of the
Lease, as to Administrative Agent, if Administrative Agent cures such default
within thirty (30) days from and after the expiration of the time period
provided in the Lease for the cure thereof by Borrower; provided, however, that
if such default cannot with diligence be cured by Administrative Agent within
such thirty (30) day period, the commencement of action by Administrative Agent
within such thirty (30) day period to remedy the same shall be deemed sufficient
so long as Administrative Agent pursues such cure with diligence;

 

3.3       No Advance Rents. Tenant will make no payments or prepayments of rent
more than one (1) month in advance of the time when the same become due under
the Lease; and

 

3.4       Assignment of Rents. Upon the occurrence of an Event of Default as
defined in the Loan Agreement and receipt by Tenant of written notice from
Administrative Agent that Administrative Agent has elected to terminate the
license granted to Borrower to collect rents, as provided in the Security
Instrument, and directing the payment of rents by Tenant to Administrative
Agent, Tenant shall comply with such direction to pay and shall not be required
to determine whether an Event of Default has occurred under the Loan and/or the
Security Instrument. Borrower hereby consents to the payment of such rents to
Administrative Agent and any such payments shall be credited to Tenant’s
obligations under the Lease.

 

4.ATTORNMENT

 

As used herein, “Successor Landlord” shall mean Administrative Agent, Lenders,
or any of their respective successors, assigns, nominees or designees or any
transferee or purchaser of Borrower’s title in and to the Property by reason of
a foreclosure of the Security Instrument, acceptance of a deed in lieu of
foreclosure or by reason of any other enforcement of the Security Instrument. In
the event of a foreclosure under the Security

 



 3 

 

 

Instrument, acceptance of a deed in lieu of foreclosure or by reason of any
other enforcement of the Security Instrument, Tenant agrees for the benefit of
Successor Landlord, as follows:

 

4.1       Payment of Rent. Tenant shall pay to Successor Landlord all rental
payments required to be made by Tenant pursuant to the terms of the Lease for
the duration of the term of the Lease.

 

4.2       Continuation of Performance. Tenant shall be bound to Successor
Landlord in accordance with all of the provisions of the Lease for the balance
of the term thereof, and Tenant hereby attorns to Successor Landlord, as its
landlord, such attornment to be effective and self-operative without the
execution of any further instrument immediately upon Successor Landlord
succeeding to Borrower’s interest in the Lease and giving written notice thereof
to Tenant.

 

4.3       No Offset or Other Liability. Successor Landlord shall not be liable
for, bound by, or subject to the following: (i) any offsets, defenses,
abatements or counterclaims which Tenant may have by reason of any act or
omission of Borrower under the Lease, (ii) the return of any sums which Tenant
may have paid to Borrower under the Lease as and for security deposits, advance
rentals or otherwise, except to the extent that such sums are actually delivered
by Borrower to Successor Landlord, (iii) any obligation to make, pay for, or
reimburse Tenant for any alterations, demolition, or other improvements or work
at the Property (not including any day-to-day maintenance and repairs for which
are the responsibility of Successor Landlord under the Lease), and (iv) any
amendment, modification or termination of the Lease made without the prior
written consent of Administrative Agent, unless made pursuant to the express
terms of the Lease.

 

4.4       Subsequent Transfer. If Successor Landlord, by succeeding to the
interest of Borrower under the Lease, should become obligated to perform the
covenants of Borrower thereunder, then, upon any further transfer of Borrower’s
interest by Successor Landlord, all of such obligations shall terminate as to
Successor Landlord.

 

4.5       Limitation on Liability. Tenant agrees to look solely to Successor
Landlord’s interest in the Property and the rent, income or proceeds derived
therefrom for the recovery of any judgment against Successor Landlord, and in no
event shall Successor Landlord or any of its affiliates, officers, directors,
shareholders, partners, agents, representatives or employees ever be personally
liable for any such obligation, liability or judgment.

 

4.6       No Representation, Warranties, or Indemnities. Successor Landlord
shall not be liable with respect to any representations, warranties or
indemnities from Borrower, whether pursuant to the Lease or otherwise,
including, but not limited to, any representation, warranty or indemnity related
to the use of the Property, compliance with zoning, landlord’s title, landlord’s
authority, habitability or fitness for purposes or commercial suitability, or
hazardous wastes, hazardous substances, toxic materials or similar phraseology
relating to the environmental condition of the Property or any portion thereof.

 

5.NON-DISTURBANCE

 

In the event of a foreclosure under the Security Instrument, acceptance of a
deed in lieu of foreclosure or by reason of any other enforcement of the
Security Instrument, so long as there shall then exist no breach, default, or
event of default on the part of Tenant under the Lease beyond applicable notice
and cure periods set forth in the Lease, Administrative Agent agrees for itself
and its successors and assigns that the leasehold interest of Tenant under the
Lease shall not be extinguished or terminated by reason of such foreclosure, but
rather the Lease shall continue in full force and effect and Administrative
Agent shall recognize and accept Tenant as tenant under the Lease subject to the
terms and provisions of the Lease except as modified by this Agreement;
provided, however, that Tenant and Administrative Agent agree that the following
provisions of the Lease (if any) shall not be binding on Administrative Agent:
any option to purchase with respect to the Property; any right of first refusal
with respect to the Property; any provision regarding the use of insurance
proceeds or condemnation proceeds with respect to the Property which is
inconsistent with the terms of the Security Instrument.

 

6.MISCELLANEOUS

 

6.1       Notices. All notices, demands, or other communications under this
Agreement and the other Loan Documents shall be in writing and shall be
delivered to the appropriate party at the address set forth below (subject to
change from time to time by written notice to all other parties to this
Agreement). All notices, demands or other communications shall be considered as
properly given if delivered personally or sent by first class United States

 



 4 

 

 

Postal Service mail, postage prepaid, or by Overnight Express Mail or by
overnight commercial courier service, charges prepaid, except that notice of
Default may be sent by certified mail, return receipt requested, charges
prepaid. Notices so sent shall be effective three (3) days after mailing, if
mailed by first class mail, and otherwise upon delivery or refusal; provided,
however, that non-receipt of any communication as the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication. For
purposes of notice, the address of the parties shall be:

 

Borrower:

Maguire Properties – 777 Tower, LLC

c/o Brookfield Properties

601 S. Figueroa Street, Suite 2200

Los Angeles, CA 90017

Attn: Legal Department

 

Tenant: [_______] Administrative Agent:

Wells Fargo Bank, National Association

Commercial Real Estate

150 E. 42nd St., 37th Floor

New York, NY 10017

Attn: Jesse Lee

 

with copies to:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 2nd Ave. South, 11th Floor

Minneapolis, MN 55402

Attn: Mark Halfmann

 

and

 

Riemer & Braunstein LLP

Seven Times Square, Suite 2506

New York, NY 10036

Attn: Richard I. Lefkowitz, Esq.

 

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving notice to the
other party in the manner set forth hereinabove.

 

6.2       Remedies Cumulative. All rights of Administrative Agent herein to
collect rents on behalf of Borrower under the Lease are cumulative and shall be
in addition to any and all other rights and remedies provided by law and by
other agreements between Administrative Agent and Borrower or others.

 

6.3       Heirs, Successors and Assigns. Except as otherwise expressly provided
under the terms and conditions herein, the terms of this Agreement shall bind
and inure to the benefit of the heirs, executors, administrators, nominees,
successors and assigns of the parties hereto.

 

6.4       Headings. All article, section or other headings appearing in this
Agreement are for convenience of reference only and shall be disregarded in
construing this Agreement.

 

6.5       Counterparts. To facilitate execution, this document may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

6.6       Exhibits, Schedules, and Riders. All exhibits, schedules, riders, and
other items attached hereto are incorporated into this Agreement by such
attachment for all purposes.

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

NOTICE:THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE PERSON
OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN, A PORTION OF WHICH
MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE PROPERTY. IT IS
RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES CONSULT
WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

[signature pages follow]

 

 

 

 6 

 

 

“Borrower”

 

Maguire Properties-777 Tower, LLC
a Delaware limited liability company

 

By: _____________________________________________

 

Name: __________________________________________

 

Title:____________________________________________

 


Acknowledgement

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

STATE OF __________________)

                                                               )

COUNTY OF ________________ )

 

 

On ___________________ before me, __________________________________________,
a notary public, personally appeared
_______________________________________________, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

______________________________ 

Notary Public 

SEAL 

 

 

 Signature Page of Borrower 

 

 

“Tenant”

 

[_______]

 

By: _____________________________________________

 

Name: __________________________________________

 

Title:____________________________________________

 


Acknowledgement

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

STATE OF __________________)

                                                               )

COUNTY OF ________________ )

 

 

On ___________________ before me, __________________________________________,
a notary public, personally appeared
________________________________________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

__________________________________



Notary Public



SEAL

 

 

 

 Signature Page of Tenant 

 

 

“Administrative Agent”

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association,
as administrative agent for the benefit
of each Lender

 

By: _____________________________________________

 

Name: __________________________________________

 

Title:____________________________________________

 


Acknowledgement

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

STATE OF __________________)

                                                               )

COUNTY OF ________________ )

 

 

On ___________________ before me, _______________________________________,
a notary public, personally appeared
___________________________________________________, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

 

__________________________________

Notary Public

SEAL



 

 

 Signature Page of Administrative Agent 

 

 

Exhbiit A – Description of Property

 

The Land referred to herein below is situated in the City of Los Angeles, County
of Los Angeles, State of California, and is described as follows:

 

PARCEL 1

 

LOTS 2 AND 8 OF THE AMENDED MAP OF TRACT NO. 32622, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1098,
PAGES 83 THROUGH 86 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.

 

EXCEPT FROM SAID LOTS 2 AND 8, ALL OIL, GAS AND MINERAL SUBSTANCES, TOGETHER
WITH THE RIGHT TO EXPLORE FOR AND EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE
SURFACE OPENING OF ANY WELL, HOLE, SHAFT OR OTHER MEANS OF EXPLORING FOR,
REACHING OR EXTRACTING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE CENTRAL
BUSINESS DISTRICT REDEVELOPMENT PROJECT AREA AS RECORDED IN BOOK M5077, PAGE 558
OF LOS ANGELES COUNTY RECORDS, STATE OF CALIFORNIA, AND SHALL NOT PENETRATE ANY
PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF, AS
RESERVED IN DEED RECORDED JUNE 07, 1982 AS INSTRUMENT NO. 82-576233 OFFICIAL
RECORDS.

 

APNS: 5144-009-047 AND 086

 

PARCEL 2

 

EASEMENTS FOR PARKING, INGRESS AND EGRESS FOR PEDESTRIANS AND AUTOMOBILES,
UTILITIES, SUPPORT, CONSTRUCTION, LOADING DOCKS AND OTHER MATTERS UPON THE TERMS
AND CONDITIONS CONTAINED IN AND AS PROVIDED IN THAT CERTAIN AMENDED AND RESTATED
OWNER'S OPERATING AND RECIPROCAL EASEMENT AGREEMENT BY AND AMONG SEVENTH STREET
PLAZA ASSOCIATES, THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES,
CALIFORNIA, AND PPLA PLAZA LIMITED PARTNERSHIP, DATED JUNE 20, 1986 AND RECORDED
JUNE 04, 1987 AS INSTRUMENT NO. 87-885291, OFFICIAL RECORDS, SAID AGREEMENT
BEING AMENDED BY AMENDMENT NO. 1 TO AMENDED AND RESTATED OWNERS' OPERATING AND
RECIPROCAL EASEMENT AGREEMENT, DATED DECEMBER 05, 1990, BY AND BETWEEN PPLA
PLAZA LIMITED PARTNERSHIP, A CALIFORNIA LIMITED PARTNERSHIP AND SOUTH FIGUEROA
PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, SUCCESSOR IN INTEREST TO
SEVENTH STREET PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP FORMERLY KNOWN
AS OXFORD-PRUDENTIAL JOINT VENTURE, RECORDED DECEMBER 21, 1990 AS INSTRUMENT NO.
90-2108281, AND RERECORDED APRIL 30, 1991 AS INSTRUMENT NO. 91-619078, BOTH OF
OFFICIAL RECORDS, AND BY AMENDMENT NO. 2

 

TO AMENDED AND RESTATED OWNER'S OPERATING AND RECIPROCAL EASEMENT AGREEMENT,
DATED JANUARY 01, 1993, BY AND AMONG PPLA PLAZA LIMITED PARTNERSHIP, A
CALIFORNIA LIMITED PARTNERSHIP, SOUTH FIGUEROA PLAZA ASSOCIATES, A CALIFORNIA
GENERAL PARTNERSHIP, SUCCESSOR IN INTEREST TO SEVENTH STREET PLAZA ASSOCIATES, A
CALIFORNIA GENERAL PARTNERSHIP, FORMERLY KNOWN AS OXFORD-PRUDENTIAL JOINT
VENTURE, AND THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES,
CALIFORNIA, RECORDED JANUARY 30, 1995 AS INSTRUMENT NO. 95-150496, OFFICIAL
RECORDS.

 

PARCEL 3

 

AN UNDIVIDED FIFTY-SEVEN PERCENT (57%) INTEREST IN AND TO LOT 4, OF TRACT NO.
32622, IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
AS PER MAP RECORDED IN BOOK 1034, PAGES 53 THROUGH 55 INCLUSIVE OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 



 Exhibit A-2 

 



  

EXCEPT FROM SAID LOT 4, ALL OIL, GAS AND MINERAL SUBSTANCES, TOGETHER WITH THE
RIGHT TO EXPLORE FOR AND EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE SURFACE
OPENING OF ANY WELL, HOLE, SHAFT OR OTHER MEANS OF EXPLORING FOR, REACHING OR
EXTRACTING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE CENTRAL BUSINESS
DISTRICT REDEVELOPMENT PROJECT AREA AS RECORDED IN BOOK M5077, PAGE 588 OF
OFFICIAL RECORDS COUNTY RECORDER, STATE OF CALIFORNIA, AND SHALL NOT PENETRATE
ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF
AS RESERVED IN DEED RECORDED JUNE 07, 1982 AS INSTRUMENT NO. 82-576233, OFFICIAL
RECORDS.

 

APN: 5144-009-082

 



 Exhibit A-3 

 

 

EXHIBIT I-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [       ] (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among [      ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

 

[NAME OF LENDER]

 

By: _________________________________

       Name:

       Title:  

 

Date: ________ __, 20[   ]

 

 Exhibit I-1 

 

 

EXHIBIT I-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [      ] (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among [      ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

By: _________________________________

       Name:

       Title:

 

Date: ________ __, 20[      ]

 

 Exhibit I-2 

 

 

EXHIBIT I-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [      ] (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among [      ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

By: _________________________________

       Name:

       Title:

 

Date: ________ __, 20[      ]

 

 Exhibit I-3 

 

 

EXHIBIT I-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [      ] (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among [      ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

 

[NAME OF LENDER]

 

By: _________________________________

       Name:

       Title:

 

Date: ________ __, 20[   ]

 

 Exhibit I-4 

 

 

EXHIBIT J

 

TI/LC EXISTING OBLIGATIONS SCHEDULE



 

 

[Redacted]

 

 

 

 

 Exhibit J 

 

 

EXHIBIT K

 

FORM OF BORROWING CERTIFICATE

  

Pursuant to Section 3.4 of the Loan Agreement (the “Loan Agreement”) dated
___________, 2019 between Wells Fargo Bank, National Association, as
Administrative Agent and the lenders named therein, and MAGUIRE PROPERTIES – 777
TOWER, LLC (the “Borrower”), the undersigned solely in his/her capacity as
__________ of Borrower and not in his/her personal capacity, hereby certifies on
behalf of Borrower, as follows on the date hereof:

 

1.The TI/LC Expenses that constitute tenant improvement costs for work being
performed by Borrower under the applicable Lease (or any portion thereof) which
are subject of the requested TI/LC Advance (the “TI Costs”) are required to be
expended pursuant to the terms of the applicable Lease and the proceeds of such
TI/LC Advance shall be used to complete such work in a good and workmanlike
manner and substantially in accordance with all Applicable Law and the
applicable Lease or to reimburse Borrower for the completion of such work in a
good and workmanlike manner and substantially in accordance with all Applicable
Law; and

 

2.Each Person performing work in connection with the TI Costs for which the
request of the TI/LC Advance has been made or, upon receipt of the requested
disbursement of such TI/LC Advance, will be paid in full (subject to retainage)
with respect to the portion of the TI Costs which is subject to the requested
TI/LC Advance.

  

All terms used in this Certificate that are defined in the Loan Agreement shall
have the meanings given to them therein.

 

Date: _____________

 

MAGUIRE PROPERTIES – 777 TOWER, LLC,

a Delaware limited liability company

 

By: _______________________

Name:

Title:

 



 Exhibit K 



 

 

 

 

 

 

 

 

 

 

 

 

 

